Exhibit 10.18


EXECUTION COPY







AMENDMENT NO. 3 AND JOINDER AGREEMENT
This Amendment No. 3 and Joinder Agreement, dated as of August 30, 2013 (this
“Amendment”), to that certain Credit Agreement, dated as of November 30, 2010,
as amended by Amendment No. 1, dated as of November 16, 2012 and Amendment No.
2, dated as of July 24, 2013 (and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”), among, inter alios, CCA CLUB OPERATIONS
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), CLUBCORP CLUB
OPERATIONS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”) and CITICORP NORTH AMERICA, INC., as Administrative Agent, is entered
into by and among Holdings, the Borrower, the Administrative Agent, the Tranche
B L/C Issuer, the New Swing Line Lender and the Lenders party hereto.
Capitalized terms used herein but not defined herein are used as defined in the
Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and
certain other parties hereto are parties to the Credit Agreement;
WHEREAS, the Borrower desires to reduce the Existing Revolving Credit
Commitments pursuant to Section 2.06(a) of the Credit Agreement to an aggregate
principal amount no greater than the aggregate face amount of all issued and
undrawn Letters of Credit immediately prior to the Third Amendment Effective
Date (as defined in Section 3 hereof);
WHEREAS, the Borrower has requested that the initial New Revolving Credit
Lenders party hereto (each, an “Initial New Revolving Credit Lender”) extend
credit to the Borrower in the form of New Revolving Credit Commitments in an
aggregate principal amount of $135,000,000 (the “Tranche B Revolving Credit
Commitments” and, with respect to each Initial New Revolving Credit Lender, the
amount specified on such Lender’s signature page hereto (or such lesser amount
as shall be allocated to such Lender pursuant to the terms of Section 2.14 of
the Credit Agreement), such Lender’s “Tranche B Revolving Credit Commitment”)
and make revolving loans thereunder that shall constitute a new tranche of
Revolving Credit Loans under the Credit Agreement (the “Tranche B Revolving
Credit Loans”);
WHEREAS, the Borrower has requested Citibank, N.A., (a) in its capacity as a
swing line lender under the Tranche B Revolving Credit Commitments (the “New
Swing Line Lender”), agree to provide swing line loans on the terms and
conditions in the Restated Credit Agreement (as defined in Section 1 below) and
(B) in its capacity as an issuer of letters of credit under the Tranche B
Revolving Credit Commitments (the “Tranche B L/C Issuer”), agree to provide
letters of credit on the terms and conditions in the Restated Credit Agreement;
WHEREAS, pursuant to Section 2.14(g) of the Credit Agreement, the terms and
provisions of the Tranche B Revolving Credit Loans and Tranche B Revolving
Credit Commitments shall be as agreed between the Borrower and the Initial New
Revolving Lenders and, to the extent not identical to the existing Revolving
Credit Facility, reasonably satisfactory to the Administrative Agent;
WHEREAS, (a) each Initial New Revolving Credit Lender has indicated its
willingness to provide such Tranche B Revolving Credit Commitments up to an
amount specified on its signature page hereto (or such lesser amount as shall be
allocated to such Lender pursuant to the terms of Section 2.14 of the Credit
Agreement), in the aggregate amount of $135,000,000, (b) the New Swing Line
Lender has indicated its willingness to provide swing line loans under the
Tranche B Revolving Credit Commitments and (c) the Tranche B L/C Issuer has
indicated its willingness to provide letters of credit under the Tranche B
Revolving Credit Commitments, in each case, on the terms and subject to the
conditions contemplated hereby and in the Restated Credit Agreement; and
WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein.





US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.AMENDMENTS TO THE CREDIT AGREEMENT
Effective as of the Third Amendment Effective Date (as defined in Section 3
below) and subject to the satisfaction (or due waiver) of the conditions set
forth in Section 3 below:
1.1    the Credit Agreement is hereby amended and restated in its entirety to be
in the form of Annex I as attached hereto (as amended and restated, the
“Restated Credit Agreement”); and
1.2    the Tranche B Revolving Credit Commitments shall be New Revolving Credit
Commitments under the Credit Agreement and this Amendment shall be a Joinder
Agreement under the Credit Agreement.
SECTION 2.    TRANCHE B REVOLVING CREDIT COMMITMENTS
Subject to the terms and conditions set forth herein, on the Third Amendment
Effective Date, (a) each Initial New Revolving Credit Lender agrees to provide
the Tranche B Revolving Credit Commitments and make the Tranche B Revolving
Credit Loans on the terms and conditions in the Restated Credit Agreement, (b)
the New Swing Line Lender agrees to provide swing line loans on the terms and
conditions in the Restated Credit Agreement and (c) the Tranche B L/C Issuer,
agrees to provide letters of credit on the terms and conditions in the Restated
Credit Agreement. The Tranche B Revolving Credit Commitments, the Tranche B
Revolving Credit Loans, the swing line loans and the letters of credit issued
thereunder shall have the terms as specified in the Restated Credit Agreement
(including, without limitation, with respect to the interest rate, maturity
date, mandatory prepayments and voluntary prepayments). For the avoidance of
doubt and notwithstanding anything in this Amendment to the contrary, the
Tranche B Revolving Credit Commitments and the Tranche B Revolving Credit Loans
shall be considered a separate tranche of Indebtedness under the Credit
Agreement.
Each Initial New Revolving Credit Lender, the New Swing Line Lender and the
Tranche B L/C Issuer (i) confirms that it has received a copy of the Restated
Credit Agreement and the other Loan Documents, together with copies of the most
recently delivered financial statements delivered pursuant to Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) as of the Third
Amendment Effective Date, appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Restated Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) as of the Third Amendment Effective
Date, agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Restated Credit Agreement are required to
be performed by it as a Lender (including Section 10.15). Upon the Third
Amendment Effective Date, to the extent not already a Lender, each Initial New
Revolving Credit Lender, the New Swing Line Lender and the Tranche B L/C Issuer
shall become Lenders under the Credit Agreement.
SECTION 3.    CONDITIONS PRECEDENT



2
US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


The amendments contemplated by Section 1 hereof and the obligations of each
Initial New Revolving Credit Lender, the New Swing Line Lender and the Tranche B
L/C Issuer under Section 2 hereof are subject to, prior to the Termination Date
(as defined in Section 6 hereof), the satisfaction or waiver of each of the
following conditions precedent (such date the satisfaction or waiver of such
conditions occur, the “Third Amendment Effective Date”):
3.1    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
(a)    this Amendment, dated as of the date hereof, duly executed by each of the
Borrower, Holdings, the Administrative Agent, the Tranche B L/C Issuer, the New
Swing Line Lender and the Initial New Revolving Credit Lenders;
(b)    an Acknowledgement and Confirmation, dated as of the Third Amendment
Effective Date, and substantially in the form of Exhibit A hereto, duly executed
by each Loan Party;
(c)    a certificate executed by a Responsible Officer of the Borrower, dated as
of the Third Amendment Effective Date, certifying compliance with the
requirements of Sections 3.4 and 3.7 have been satisfied;
(d)    a certificate from the Treasurer of the Borrower, dated as of the Third
Amendment Effective Date, certifying that Holdings and its Restricted
Subsidiaries, on a consolidated basis, both before and after giving effect to
the Tranche B Revolving Credit Commitments and any extension of Tranche B
Revolving Credit Loans on the Third Amendment Effective Date and the application
of the proceeds thereof, are Solvent;
(e)    (A) a copy of the certificate or articles of incorporation or
organization, including all amendments thereto, of each Loan Party, certified,
if applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (B) a certificate of Responsible Officers of each
Loan Party dated the Third Amendment Effective Date and certifying (w) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Third Amendment Effective Date (or certifying no change as of the Second
Amendment Effective Date), (x) that attached thereto is a true and complete copy
of resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which such Person is a party and,
in the case of the Borrower, the incurrence of the Tranche B Revolving Credit
Commitments contemplated hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (y) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the later of (1) the Second Amendment Effective Date or
(2) the date of the last amendment thereto shown on the certified copy of the
certificate or articles of incorporation or organization, in ease case,
furnished pursuant to clause (A) above, and (z) as to the incumbency and
specimen signature of each officer executing this Amendment and any other Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to clause (B) above;
(f)    (x) executed legal opinions of Perkins Coie LLP, special counsel to the
Loan Parties dated the Third Amendment Effective Date and (y) executed legal
opinions of each local counsel for the Loan Parties in each relevant
jurisdiction where a Loan Party is organized, in each case, dated the



3
US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


Third Amendment Effective Date, in each case, addressed to the Administrative
Agent, the other Secured Parties, and their successors, assigns and participants
permitted under the Credit Agreement;
(g)    a “Life of Loan” Federal Emergency Agency Standard Flood Hazard
Determination with respect to the Mortgaged Property (together with notice about
special flood hazard area status and flood disaster assistance, duly executed by
the Borrower or the applicable Restricted Subsidiary, and evidence of flood
insurance, in the event any such Mortgaged Property or portion thereof is
located in a special flood hazard area);
(h)    insurance certificates in form and substance reasonably satisfactory to
the Administrative Agent demonstrating that the insurance policies required by
Section 6.07 of the Credit Agreement are in full force and effect and have all
endorsements required by Section 6.07 of the Credit Agreement; and
(i)    the results of recent UCC Lien searches with respect to each of the Loan
Parties to the extent reasonably required by the Administrative Agent, and such
results shall reveal no Liens on any of the assets of the Loan Parties except
for Permitted Liens.
3.2    Mortgage Related Documents.
(a)a fully executed counterpart of an amended and restated Mortgage or amendment
for each Mortgage, as applicable (each, a “Mortgage Amendment”; and together
with the applicable Mortgage, an “Amended Mortgage”), duly executed by the
applicable Restricted Subsidiary, together with evidence that such counterpart
has been delivered to the title insurance company insuring the Amended Mortgage
for recording;
(b)a date down and modification endorsement in connection with the existing
Lenders’ title insurance policy or a new title insurance policy, as applicable,
as may be mutually acceptable to the Administrative Agent and the Borrower,
insuring the applicable Amended Mortgage and, which endorsement or new policy,
as applicable, shall insure that each applicable Amended Mortgage is a valid and
enforceable Lien on the Mortgaged Property, free of any other Liens except
Permitted Liens;
(c)such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in Section (b) above and evidence
of payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, if applicable, and related charges required
for the issuance of such endorsement;
(d)an appraisal of each of the Mortgaged Properties that (i) is prepared by a
member of the Appraisal Institute selected by the Administrative Agent, (ii)
meets the minimum appraisal standards for national banks promulgated by the
Comptroller of the Currency pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA), (iii)
complies with the Uniform Standards of Professional Appraisal Practice (USPAP)
and (iv) is reasonably satisfactory to the Initial New Revolving Credit Lenders
in all respects; and
(e)an opinion from local counsel in the state where each Mortgaged Property is
located, in form and substance reasonably satisfactory to the Administrative
Agent.
3.3    Fees and Expenses.



4
US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


(a)Borrower shall have paid to the Administrative Agent for the account of each
Initial New Revolving Credit Lender that has executed and delivered to the
Administrative Agent (or its designee) a counterpart hereof, an upfront fee (the
“Upfront Fee”) in dollars in an amount equal to one percent (1.00%) of the
Tranche B Revolving Credit Commitments of such Initial New Revolving Credit
Lender as in effect on the Third Amendment Effective Date immediately after
giving effect to this Amendment, which Upfront Fee shall not be subject to
counterclaim or set-off, or be otherwise affected by, any claim or dispute
relating to any other matter; and
(b)All fees and reimbursable expenses that have been invoiced as of the Third
Amendment Effective Date that are due and payable to any Person under the Credit
Agreement or under any engagement letter entered into or approved by the
Borrower in connection with this Amendment shall have been paid in full in
immediately available funds.
3.4    Representations and Warranties. On and as of the Third Amendment
Effective Date and after giving effect to this Amendment, each of the
representations and warranties contained in Section 4 below shall be true and
correct.
3.5    Tranche B Revolving Credit Commitments. On and as of the Third Amendment
Effective Date and after giving effect to this Amendment, the Tranche B
Revolving Credit Commitments contemplated hereby and any Tranche B Revolving
Credit Loans made thereunder, each of the conditions precedent to the
effectiveness of such New Revolving Credit Commitments under Section 2.14 of the
Credit Agreement shall have been satisfied.
3.6    Termination of Existing Commitments. On and as of the Third Amendment
Effective Date and before giving effect to this Amendment, (a) in accordance
with Section 2.06 of the Credit Agreement, the Borrower shall have (i) reduced
the Existing Revolving Credit Commitments to an aggregate principal amount no
greater than the aggregate face amount of all issued and undrawn Letters of
Credit immediately prior to the Third Amendment Effective Date and (ii)
terminated the existing Swing Line Sublimit and repaid all Swing Line Loans and
all Unreimbursed Amounts outstanding on such date and (b) pursuant to Section
9.06(b) of the Credit Agreement, Citicorp North America Inc. shall have resigned
as L/C Issuer and Swing Line Lender under the Credit Agreement; provided, that
notwithstanding such resignation, Citicorp North America Inc. shall retain all
the rights and obligations of an L/C Issuer under the Credit Agreement with
respect to all Letters of Credit issued by it and outstanding as of the Third
Amendment Effective Date.
3.7    Qualified IPO Proceeds. The Borrower shall have received Eligible Equity
Proceeds of at least $150,000,000 from a Qualifying IPO.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents, each other Secured Party, each
Initial New Revolving Credit Lender, the New Swing Line Lender and the Tranche B
L/C Issuer, with respect to all Loan Parties, as follows (a) as of the date
hereof and (b) as of the Third Amendment Effective Date that:
4.1    Incorporation of Representations and Warranties from Loan Documents.
Immediately before and immediately after giving effect to this Amendment, each
of the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of such date, except (i) to the extent that such
representations and warranties specifically refer to



5
US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if qualified by materiality) as of such earlier
date and (ii) that for purposes of this Section 4.1, the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent financial statements furnished pursuant to Sections
6.01(a) and 6.01(b) of the Credit Agreement and, in the case of the financial
statements furnished pursuant to Section 6.01(b) of the Credit Agreement, the
representations contained in Section 5.05(a) of the Credit Agreement, as
modified by this clause (ii), shall be qualified by the statement that such
financial statements are subject to the absence of footnotes and year-end audit
adjustments;
4.2    Corporate Power and Authority. As of the date hereof, each of Holdings
and the Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment, this Amendment has been duly
executed and delivered by each of Holdings and the Borrower, and this Amendment
is the legal, valid and binding obligation of each of Holdings and the Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles; and
4.3    Absence of Default. No Default or Event of Default exists or would result
from this Amendment or the occurrence of the Third Amendment Effective Date.
SECTION 5.    COVENANTS
Upon reasonable request by the Administrative Agent, Holdings and the Borrower
shall, and shall cause each other Restricted Subsidiary to (a) correct any
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any stock pledge agreement or other document or instrument
relating to (i) any Material Real Property located in Mexico which is owned by
any Loan Party and (ii) Restricted Subsidiaries which own any Material Real
Property located in Mexico and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time for the purposes
of perfecting the rights of the Administrative Agent for the benefit of the
Secured Parties with respect to (i) any Material Real Property located in Mexico
which is owned by any Loan Party and (ii) Restricted Subsidiaries which own any
Material Real Property located in Mexico.
SECTION 6.    TERMINATION
This Amendment (a) shall automatically terminate on October 31, 2013 (the
“Termination Date”) if the Third Amendment Effective Date has not occurred on or
prior to such date and (b) may be terminated prior to the Third Amendment
Effective Date at the election of the Administrative Agent, (i) during the
period any Default or Event of Default occurs and is continuing and (ii) the
date any event occurs or information becomes available that, in the reasonable
judgment of the Initial New Revolving Credit Lenders having more than 50% of the
Tranche B Revolving Credit Commitments, results in, or is likely to result in
the failure to satisfy any condition set forth in Section 3 hereof.
SECTION 7.    MISCELLANEOUS
7.1    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and any
other Loan Documents delivered in connection herewith) as provided in Section
10.04 of the Credit Agreement. From the date hereof until the Third Amendment
Effective Date, each Initial New Revolving Credit Lender, the New Swing Line
Lender and the Tranche B L/C Issuer shall each be deemed a “Lender” and shall
have the rights and obligations of a “Lender” solely for purposes of Section
10.04, 10.05 and 10.08 of the Credit Agreement.



6
US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


7.2    Reference to and Effect on the Loan Documents.
(a)    As of the Third Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Restated Credit
Agreement.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement (including the schedules and exhibits thereto) and all
other Loan Documents are and shall remain in full force and effect and are
hereby ratified and confirmed. Without limiting the generality of the foregoing,
the Collateral Documents and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations of the Loan Parties
under the Loan Documents, in each case, as amended by this Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document (as amended hereby) except as and to
the extent expressly set forth herein.
7.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.
7.4    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
7.5    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
7.6    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
7.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]





7
US_ACTIVE:\44297785\18\35899.0483



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


CCA CLUB OPERATIONS HOLDINGS, LLC
By: /s/ Curtis D. McClellan
Name: Curtis D. McClellan
Title: Treasurer
CLUBCORP CLUB OPERATIONS, INC.
By: /s/ Curtis D. McClellan
Name: Curtis D. McClellan
Title: Treasurer



[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


CITICORP NORTH AMERICA, INC.,
as Administrative Agent
By: /s/ Michael Chlopak
Name: Michael Chlopak
Title: Vice President





[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, as an Initial New Revolving Credit Lender,
the New Swingline Lender and a Tranche B L/C Issuer has caused this Amendment to
be executed and delivered by a duly authorized officer as of the date first
written above and hereby irrevocably and unconditionally agrees to provide a
Tranche B Revolving Credit Commitment in the amount of
$____25,000,000_____________________ (or such lesser amount allocated to such
Lender by the Administrative Agent) on the Third Amendment Effective Date.


CITIBANK, N.A.,
as an Initial New Revolving Credit Lender, New Swing Line Lender and Tranche B
L/C Issuer
By: /s/ Michael Chlopak
Name: Michael Chlopak
Title: Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Initial New Revolving Credit Lender has
caused this Amendment to be executed and delivered by a duly authorized officer
as of the date first written above and hereby irrevocably and unconditionally
agrees to provide a Tranche B Revolving Credit Commitment in the amount of
$____25,000,000_______________ (or such lesser amount allocated to such Lender
by the Administrative Agent) on the Third Amendment Effective Date.


Bank of America, N.A ,
(Type Name of Legal Entity)
as an Initial New Revolving Credit Lender
By: /s/ Steven P. Renwick
Name: Steven P. Renwick
Title: Senior Vice President
If a second signature is necessary:
By:_________________________
Name:
Title:





[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Initial New Revolving Credit Lender has
caused this Amendment to be executed and delivered by a duly authorized officer
as of the date first written above and hereby irrevocably and unconditionally
agrees to provide a Tranche B Revolving Credit Commitment in the amount of
$___30,000,000___________ (or such lesser amount allocated to such Lender by the
Administrative Agent) on the Third Amendment Effective Date.


Deutsche Bank AG New York Branch ,
(Type Name of Legal Entity)
as an Initial New Revolving Credit Lender
By: /s/ Mary Kay Coyle
Name: Mary Kay Coyle
Title: Managing Director
If a second signature is necessary:
By: /s/ Michael Winters Name: Michael Winters
Title: Vice President



[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Initial New Revolving Credit Lender has
caused this Amendment to be executed and delivered by a duly authorized officer
as of the date first written above and hereby irrevocably and unconditionally
agrees to provide a Tranche B Revolving Credit Commitment in the amount of
$___25,000,000______________ (or such lesser amount allocated to such Lender by
the Administrative Agent) on the Third Amendment Effective Date.


GOLDMAN SACHS BANK USA ,
(Type Name of Legal Entity)
as an Initial New Revolving Credit Lender
By: /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory



[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Initial New Revolving Credit Lender has
caused this Amendment to be executed and delivered by a duly authorized officer
as of the date first written above and hereby irrevocably and unconditionally
agrees to provide a Tranche B Revolving Credit Commitment in the amount of
$___25,000,000______________ (or such lesser amount allocated to such Lender by
the Administrative Agent) on the Third Amendment Effective Date.


JEFFERIES FINANCE LLC ,
(Type Name of Legal Entity)
as an Initial New Revolving Credit Lender
By: /s/ E. Joseph Hess
Name: E. Joseph Hess
Title: Managing Director
If a second signature is necessary:
By: Name:
Title:





[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Initial New Revolving Credit Lender has
caused this Amendment to be executed and delivered by a duly authorized officer
as of the date first written above and hereby irrevocably and unconditionally
agrees to provide a Tranche B Revolving Credit Commitment in the amount of
$____10,000,000_____________ (or such lesser amount allocated to such Lender by
the Administrative Agent) on the Third Amendment Effective Date.


Wells Fargo Bank, N.A. ,
(Type Name of Legal Entity)
as an Initial New Revolving Credit Lender
By: /s/ Gregory Wolkom
Name: Gregory Wolkom
Title: EVP
If a second signature is necessary:
By: Name:
Title:





[SIGNATURE PAGE TO AMENDMENT NO. 3]



--------------------------------------------------------------------------------


Exhibit A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.    Reference is made to Amendment No. 3, dated as of August 30, 2013 (the
“Third Amendment”), by and among CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), CLUBCORP CLUB OPERATIONS, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities party thereto (the “Lenders”) and CITICORP NORTH
AMERICA, INC., as administrative agent, swing line lender and L/C issuer. Terms
defined in the Third Amendment and used herein shall have the meanings assigned
to such terms in the Third Amendment, unless otherwise defined herein or the
context otherwise requires.
2.    Certain provisions of the Credit Agreement are being amended pursuant to
the Third Amendment. Each of the undersigned is a Guarantor of the Guaranteed
Obligations as defined in and pursuant to the Guaranty and Security Agreement
and is a Grantor as defined in and pursuant to the Guaranty and Security
Agreement and hereby:
(a)    consents to the execution, delivery and performance of the foregoing
Third Amendment;
(b)    acknowledges that, notwithstanding the execution and delivery of the
foregoing Third Amendment, the Secured Obligations of such Grantor and the
obligations of such Guarantor under the Loan Documents to which it is a party
are not impaired or affected and all guaranties made by such Guarantor pursuant
to the Guaranty and Security Agreement and all Liens granted by such Grantor as
security for the Secured Obligations of such Grantor pursuant to such Loan
Documents continue in full force and effect and shall continue to secure such
Secured Obligations except to the extent any waiver, release or modification has
been granted by or on behalf of Lenders or has otherwise occurred pursuant to
the terms of the Loan Documents;
(c)    confirms and ratifies its obligations under each of the Loan Documents
executed by it after giving effect to the Third Amendment; and
(d)    represents and warrants that (i) it has taken all necessary action to
authorize the execution, delivery and performance of this Acknowledgment and
Confirmation, this Acknowledgment and Confirmation has been duly executed and
delivered by it, and this Acknowledgment and Confirmation is its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and (ii) each of
the representations and warranties contained in Article IV of the Guaranty and
Security Agreement applicable to it is true and correct on and as the date
hereof as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
3.    Except as expressly provided in the Third Amendment, each Guarantor hereby
ratifies and confirms all of the terms and conditions of the Guaranty and
Security Agreement and other Loan Documents to which it is a party and all
documents, instruments and agreements related thereto, which remain in full
force and effect. This Acknowledgment and Confirmation shall constitute a Loan
Document.
4.    This Acknowledgement and Confirmation and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------


5.    This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
[_____________]


By:        
    Name:
    Title:





--------------------------------------------------------------------------------

Restated Credit Agreement



ANNEX I
RESTATED CREDIT AGREEMENT


See attached.





--------------------------------------------------------------------------------

Exhibit 10.18


EXECUTION COPY










--------------------------------------------------------------------------------



$360,000,000
CREDIT AGREEMENT
Dated as of November 30, 2010
(as amended by Amendment No. 1, dated as of November 16, 2012, Amendment No. 2,
dated as of July 24, 2013 and Amendment No. 3, dated as of August 30, 2013)
among
CCA CLUB OPERATIONS HOLDINGS, LLC
as Holdings


CLUBCORP CLUB OPERATIONS, INC.
as Borrower


CITICORP NORTH AMERICA, INC.
as Administrative Agent, Swing Line Lender and L/C Issuer

THE OTHER LENDERS PARTY HERETO
CITIGROUP GLOBAL MARKETS INC.
as Sole Arranger and Sole Bookrunner



--------------------------------------------------------------------------------






-0-
0
US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Table of Contents
Page




Page







ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01.
Defined Terms    1

Section 1.02.
Other Interpretive Provisions    4446

Section 1.03.
Accounting Terms    4546

Section 1.04.
Rounding    4547

Section 1.05.
References To Agreements And Laws    4547

Section 1.06.
Times Of Day    4547

Section 1.07.
Timing Of Payment Or Performance    4547

Section 1.08.
Compliance With Financial Covenants    47

ARTICLE 2     THE COMMITMENTS AND CREDIT EXTENSIONS    4647
Section 2.01.
The Loans    4647

Section 2.02.
Borrowings, Conversions and Continuations of Loans    4648

Section 2.03.
Letters Of Credit    4849

Section 2.04.
Swing Line Loans    5657

Section 2.05.
Prepayments    5860

Section 2.06.
Termination or Reduction of Commitments    6263

Section 2.07.
Repayment of Loans    6364

Section 2.08.
Interest    6365

Section 2.09.
Fees    6465

Section 2.10.
Computation of Interest and Fees    6466

Section 2.11.
Evidence of Indebtedness    6566

Section 2.12.
Payments Generally    6667

Section 2.13.
Sharing Of Payments    6768

Section 2.14.
Incremental Facilities    6869

Section 2.15.
Modification of Revolving Credit Loans    7172

Section 2.16.
Defaulting Lenders    7374

ARTICLE 3    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    7576
Section 3.01.
Taxes    7576

Section 3.02.
Illegality    77

Section 3.03.
Inability To Determine Rates    7778

Section 3.04.
Increased Cost And Reduced Return; Capital Adequacy; Reserves On Eurodollar Rate
Loans    78

Section 3.05.
Funding Losses    79

Section 3.06.
Matters Applicable To All Requests For Compensation    79

Section 3.07.
Replacement Of Lenders Under Certain Circumstances    80

Section 3.08.
Survival    82

ARTICLE 4    CONDITIONS PRECEDENT    82
Section 4.01.
Conditions To Initial (Closing Date) Credit Extension    82

Section 4.02.
Conditions To All Credit Extensions    8685

ARTICLE 5    REPRESENTATIONS AND WARRANTIES    8786
Section 5.01.
Existence, Qualification And Power; Compliance with Laws    8786

Section 5.02.
Authorization; No Contravention    8786

Section 5.03.
Governmental Authorization; Other Consents; Liquor Licenses    87

Section 5.04.
Binding Effect    88

Section 5.05.
Financial Statements; No Material Adverse Effect    88




i


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Table of Contents
(continued)
Page





Section 5.06.
Litigation    8988

Section 5.07.
Ownership of Property; Liens; Material Agreements    89

Section 5.08.
Environmental Compliance    9089

Section 5.09.
Taxes    9190

Section 5.10.
ERISA Compliance    9190

Section 5.11.
Subsidiaries; Equity Interests    9291

Section 5.12.
Margin Regulations; Investment Company Act    9291

Section 5.13.
Disclosure    9291

Section 5.14.
Intellectual Property; Licenses, Etc    9392

Section 5.15.
Solvency    9392

Section 5.16.
Perfection, Etc    9392

Section 5.17.
Compliance with Laws Generally    9392

Section 5.18.
Labor Matters    9392

Section 5.19.
Senior Debt    9492

Section 5.20.
Limitations on Holdings and Certain Subsidiaries    9493

ARTICLE 6    AFFIRMATIVE COVENANTS    9493
Section 6.01.
Financial Statements    9593

Section 6.02.
Certificates; Other Information    9694

Section 6.03.
Notices    9896

Section 6.04.
Payment of Obligations; Material Agreements; Liquor Licenses    9896

Section 6.05.
Preservation of Existence, Etc    9997

Section 6.06.
Maintenance of Properties    9997

Section 6.07.
Maintenance of Insurance    9997

Section 6.08.
Compliance With Laws    9997

Section 6.09.
Books and Records    9998

Section 6.10.
Inspection and Appraisal Rights    9998

Section 6.11.
Use of Proceeds    10098

Section 6.12.
Covenant To Guarantee Obligations And Give Security    10099

Section 6.13.
Control Accounts, Approved Deposit Accounts    102100

Section 6.14.
Compliance with Environmental Laws    103101

Section 6.15.
Further Assurances    103101

Section 6.16.
Maintenance of Ratings    103101

Section 6.17.
Designation of Subsidiaries    103101

Section 6.18.
Post Closing Matters    105102

ARTICLE 7    NEGATIVE COVENANTS    105103
Section 7.01.
Liens    105103

Section 7.02.
Investments    108105

Section 7.03.
Indebtedness    111108

Section 7.04.
Fundamental Changes    113110

Section 7.05.
Dispositions    114111

Section 7.06.
Restricted Payments    116112

Section 7.07.
Change In Nature of Business    118114

Section 7.08.
Transactions With Affiliates    118114

Section 7.09.
Burdensome Agreements    118115

Section 7.10.
Financial Covenants    119115

Section 7.11.
Amendments of Certain Documents    120115

Section 7.12.
Accounting Changes    120116

Section 7.13.
Prepayments, Etc. of Indebtedness    120116




ii


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Table of Contents
(continued)
Page





Section 7.14.
Limitations on Holdings and Certain Subsidiaries    120116

Section 7.15.
Designated Senior Debt    121117

Section 7.16.
Pension Plans    121117

ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES    121117
Section 8.01.
Events of Default    121117

Section 8.02.
Remedies upon Event of Default    123119

Section 8.03.
Application Of Funds    124120

ARTICLE 9    ADMINISTRATIVE AGENT AND OTHER AGENTS    125121
Section 9.01.
Appointment and Authority    125121

Section 9.02.
Rights as a Lender    126122

Section 9.03.
Exculpatory Provisions    126122

Section 9.04.
Reliance by Administrative Agent    127123

Section 9.05.
Delegation of Duties    127123

Section 9.06.
Resignation of Administrative Agent    128123

Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders    129124

Section 9.08.
Collateral and Guaranty Matters    129124

Section 9.09.
No Other Duties, Etc    130125

Section 9.10.
Appointment of Supplemental Administrative Agents    130125

Section 9.11.
Withholding Tax    131126

ARTICLE 10    MISCELLANEOUS    131127
Section 10.01.
Amendments, Etc    131127

Section 10.02.
Notices and Other Communications; Facsimile Copies    134129

Section 10.03.
No Waiver; Cumulative Remedies    135130

Section 10.04.
Attorney Costs, Expenses and Taxes    135130

Section 10.05.
Indemnification by the Borrower    135131

Section 10.06.
Payments Set Aside    136132

Section 10.07.
Successors and Assigns    137132

Section 10.08.
Confidentiality    143138

Section 10.09.
Setoff    144139

Section 10.10.
Interest Rate Limitation    145139

Section 10.11.
Counterparts    145140

Section 10.12.
Integration    145140

Section 10.13.
Survival of Representations and Warranties    145140

Section 10.14.
Severability    145140

Section 10.15.
Tax Forms    146140

Section 10.16.
GOVERNING LAW    147142

Section 10.17.
WAIVER OF RIGHT TO TRIAL BY JURY    148142

Section 10.18.
Binding Effect    148142

Section 10.19.
USA PATRIOT Act Notice    148142

Section 10.20.
No Advisory or Fiduciary Relationship    148143






iii


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------

 

SCHEDULES
Schedule I
Accounting Periods

Schedule II
Administrative Agent’s Office

Schedule III
Excluded Subsidiaries

Schedule IV
Ground Leases

Schedule V
Guarantors

Schedule VI
Surviving Indebtedness

Schedule VII
Local Counsel

Schedule 2.01(a)
Term B Commitment

Schedule 2.01(b)
Revolving Credit Commitment

Schedule 2.03(l)
Letters of Credit Issued Prior to the Closing Date

Schedule 4.01(a)(v)
Mortgaged Property

Schedule 5.03(b)
Liquor Licenses

Schedule 5.07(b)
Real Property

Schedule 5.07(c)
Unrecorded Ground Leases

Schedule 5.10(a)
ERISA Plans

Schedule 5.10(c)
ERISA Events

Schedule 5.11
Subsidiaries

Schedule 6.17
Dormant Subsidiaries

Schedule 6.18
Post Closing Matters

Schedule 7.01(b)
Existing Liens

Schedule 7.02(e)
Existing Investments

Schedule 7.02(p)
Existing Joint Venture Investments

Schedule 7.03(c)
Existing Indebtedness

Schedule 7.09
Burdensome Agreements

Schedule 10.02
Notices

EXHIBITS
A
Form of Committed Loan Notice

B
Form of Swing Line Loan Notice

C-1
Form of Term Note

C-2
Form of Revolving Credit Note

D
Form of Compliance Certificate

E
Form of Assignment and Assumption

F
Form of Guaranty and Security Agreement

G
Form of Joinder Agreement

H
Form of Administrative Questionnaire

I-1
Tax Status Certificate (For Non-U.S. Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)

I-2
Tax Status Certificate (For Non-U.S. Lenders that are Partnerships For U.S.
Federal Income Tax Purposes)

I-3
Tax Status Certificate (For Non-U.S. Participants that are not Partnerships For
U.S. Federal Income Tax Purposes)

I-4
Tax Status Certificate (For Non-U.S. Participants that are Partnerships For U.S.
Federal Income Tax Purposes)

J
Form of Affiliated Lender Assignment and Assumption






iv


US_ACTIVE:\44299297\214\35899.0483



--------------------------------------------------------------------------------

 



CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 30,
2010, among CCA CLUB OPERATIONS HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), CLUBCORP CLUB OPERATIONS, INC., a Delaware corporation
(together with any successors or assigns expressly permitted under Section 7.04
and Section 10.07, the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and CITICORP NORTH
AMERICA, INC., as Administrative Agent , and the Tranche A L/C Issuer and
Citibank, N.A., as Swing Line Lender and Tranche B L/C Issuer.
PRELIMINARY STATEMENTS
The Borrower has requested that (a) on the Closing Date, the Term B Lenders make
Term B Loans to the Borrower in an aggregate principal amount not to exceed
$310,000,000 to satisfy certain Existing Indebtedness (as defined below) of
Affiliates of the Borrower and terminate the commitments thereunder and, (b)
from time to time, thethe Closing Date until the Third Amendment Effective Date,
the Tranche A Revolving Credit Lenders lend to the Borrower and the Tranche A
L/C Issuer issue Tranche A Letters of Credit for the account of the Restricted
Subsidiaries under a $50,000,000 Tranche A Revolving Credit Facility and (c) on
and after the Third Amendment Effective Date, the Tranche B Revolving Credit
Lenders lend to the Borrower and the Tranche B L/C Issuer issue Tranche B
Letters of Credit for the account of the Restricted Subsidiaries under a
$135,000,000 Tranche B Revolving Credit Facility.
The applicable Lenders have indicated their willingness to lend and the
applicable L/C Issuer hasIssuers have indicated itstheir willingness to so issue
Letters of Credit, in each case, on the terms and subject to the conditions set
forth in this Agreement.
In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:
ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).
“Accounting Period” means each of the periods during the Borrower’s Fiscal Year
that constitutes a separate accounting period, as more particularly identified
in Schedule I.
“Administrative Agent” means Citicorp North America, Inc., in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
administrative agent pursuant to Section 9.06.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower, the Lenders and the L/C Issuers.



US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit H.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have corresponding meanings.
“Affiliated Lender” shall mean a Lender that is (a) the Sponsor or Affiliate of
the Sponsor or (b) an Affiliate of any Loan Party (excluding, in each case,
Holdings and any of its Subsidiaries).
“Affiliated Lender Assignment and Assumption Agreement” has the meaning
specified in Section 10.07(i)(B).
“Agent-Related Person” means the Administrative Agent and any Supplemental
Administrative Agent, together with their respective Affiliates, and the
officers, directors, employees, advisors, agents and attorneys-in-fact of such
Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term B Loans, (i) for any period occurring prior to the
Second Amendment Effective Date, (A) for Eurodollar Rate Loans, 3.75% and (B)
for Base Rate Loans, 2.75% and (ii) on and after the Second Amendment Effective
Date, (A) for Eurodollar Rate Loans, 3.25% and (B) for Base Rate Loans, 2.25%;
provided that, at any time on or after the Borrower’s receipt of Eligible Equity
Proceeds of at least $50,000,000 from a Qualifying IPO, solely with respect to
Term B Loans, (x) for Eurodollar Rate Loans, 3.00% and (B) for Base Rate Loans,
2.00%; and
(b)    with respect to (i) the Tranche A Revolving Credit Loans, unused Tranche
A Revolving Credit Commitments and Tranche A Letter of Credit fees, (iA) for
Eurodollar Rate Loans, 4.50%, (iiB) for Base Rate Loans, 3.50%, (iiiC) for
Letter of Credit fees, 4.50% and (ivD) for Revolving Credit Commitment Fees, the
following percentages per annum listed below, based upon the Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02 :and (ii) the Tranche B Revolving
Credit Loans, unused Tranche B Revolving Credit Commitments and Tranche B Letter
of Credit fees, (A) for Eurodollar Rate Loans, 3.00%, (B) for Base Rate Loans,
2.00%, (C) for Letter of Credit fees, 3.00% and (D) for Revolving Credit
Commitment Fees, 0.50%.
Tranche A Revolving Credit Commitment Fee Rate
Pricing Level
Total Leverage Ratio
Revolving Credit 
Commitment Fee Rate
1
> 3.00:1.00
0.75%


2


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




2
< 3.00:1.00
0.50%
 
 
 



Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02; provided that at the option of the Administrative Agent or the
Required Tranche A Revolving Lenders, Pricing Level 1 shall apply (x) as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
and including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after a Default or
Event of Default shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Default or Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply); provided, further, that prior to
delivery of the Compliance Certificate with respect to the first Fiscal Quarter
beginning after the Closing Date, Pricing Level 1 shall apply.
In the event that the Administrative Agent or the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (i)
the Borrower shall as soon as practicable deliver to the Administrative Agent
the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Pricing Level for such higher
Applicable Rate were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Administrative Agent and Lenders with respect to Section 2.08 and Article 8.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit in
respect of any Class, (i) the L/C Issuer andfor such Class, (ii) if any Letters
of Credit have been issued pursuant to Section 2.03(a)(i), the Tranche A
Revolving Credit Lenders and (iii) if any Letters of Credit have been issued
pursuant to Section 2.03(a)(i), the Tranche B Revolving Credit Lenders and (c)
with respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if
any Swing Line Loans are outstanding pursuant to Section 2.04(a), the Tranche B
Revolving Credit Lenders.
“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.
“Approved Domestic Bank” has the meaning specified in clause (c) of the
definition of “Cash Equivalents.”
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

3


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.
“Arranger” means Citigroup Global Markets Inc. in its capacity as sole arranger
and sole bookrunner for the Facilities.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or in another form reasonably acceptable to the
Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease or in respect of a Sale and Leaseback Transaction of any Person, the
present value at the time of determination of the obligation of the lessee for
net rental payments during the remaining term of such Capitalized Lease or the
Lease included in such Sale and Leaseback Transaction, as applicable, including
any period for which such Lease has been extended or may, at the option of the
lessor, be extended. Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Available Amount” means, on any date of determination (the “Reference Date”),
the sum of (without duplication):
(a)    $40,000,000; plus
(b)    Eligible Equity Proceeds (excluding an amount equal to the aggregate
Equity Contribution); plus
(c)    solely to the extent that the Total Leverage Ratio of Holdings and its
Restricted Subsidiaries is less than 5.00:1.00 (after giving effect to the
proposed (A) Restricted Payment made using the Available Amount pursuant to
Section 7.06(d), (B) Investment made using the Available Amount pursuant to
Section 7.02(h)(i) or Section 7.02(l) or (C) prepayment made using the Available
Amount pursuant to Section 7.13(a), as applicable), the sum of (i) Retained
Excess Cash Flow for each Fiscal Year of the Borrower accrued during the period
(treated as one accounting period) commencing with the Fiscal Year of the
Borrower ended December 27, 2011 and ending with the most recent Fiscal Year of
the Borrower for which financial statements of the Borrower have been delivered
in accordance with Section 6.01 plus (ii) to the extent not included in the
foregoing sub clauses of this clause (c), the aggregate amount of cash Returns
to any Restricted Subsidiary in respect of Investments made pursuant to Section
7.02(l); minus
(d)    the aggregate amount of (A) Restricted Payments made using the Available
Amount pursuant to Section 7.06(d), (B) Investments made using the Available
Amount pursuant to Section 7.02(h)(i) and Section 7.02(l) and (C) prepayments
made using the Available Amount pursuant to Section 7.13(a) during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date (without taking account of the intended
usage of the Available Amount on such Reference Date).
“Bankruptcy Proceedings” has the meaning specified in Section 10.07(i)(iv).

4


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) (i) 2.50% with respect to Revolving Credit Loans or (ii) with respect to
Term B Loans, (A) for any period occurring prior to the Second Amendment
Effective Date, 2.25% and (B) on and after the Second Amendment Effective Date,
2.00%, (bhigher of (a) the rate of interest per annum determined from time to
time by the Administrative Agent as its “prime rate” in effect at its principal
office in New York City and (cb) the Eurodollar Rate applicable for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%; provided that, (x) with
respect to Tranche A Revolving Credit Loans, the Base Rate shall in no event be
less than 2.50% per annum and (y) with respect to the Term Loans, the Base Rate
shall in no event be less than 2.00% per annum. The “prime rate” is a rate set
by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such determined rate. Any change in the Base
Rate due to a change in the Federal Funds Rate or such “prime rate” shall be
effective as of the opening of business on the effective day of such change in
the Federal Funds Rate or “prime rate”, as the case may be.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrowing” means a Tranche A Revolving Credit Borrowing, a Tranche B Revolving
Credit Borrowing, a Swing Line Borrowing, a Term Borrowing, or a New Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in when used in relation to the Borrower, the state where the
Administrative Agent’s Office is located, and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a consolidated balance sheet of such Person, excluding interest capitalized
during construction.
“Capitalized Lease Obligation” means, for any Person at the time any
determination thereof is to be made, the amount of the liability in respect of a
Capitalized Lease that would at that time be required to be capitalized on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from Holdings and its Restricted Subsidiaries
or Persons acting on their behalf pursuant to the Loan Documents, (b) with such
depositaries and securities intermediaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent
(although such account may also have words referring to the Borrower

5


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




and the account’s purpose), (d) under the control of the Administrative Agent
and (e) in the case of a Securities Account, with respect to which the
Administrative Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.
“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a first priority perfected security interest) to the Administrative Agent
(for the benefit of the Lenders and/or, if applicable, the L/C IssuerIssuers)
cash or deposit account balances as cash collateral in Dollars, in deposit
accounts at a location designated by the Administrative Agent and under the sole
dominion and control of the Administrative Agent pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and, if
applicable, the L/C IssuerIssuers (which documents are hereby consented to by
the Lenders). “Cash Collateralization” has a corresponding meaning.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned free and clear of all Liens (other than Liens permitted pursuant to
any Loan Document):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof, having
maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    direct obligations (or certificates representing an ownership interest in
such obligations) of any state of the United States (including any agency or
instrumentality thereof) the long-term debt of which is rated A-3 or higher by
Moody’s and A- or higher by S&P (or rated the equivalent by at least one
nationally recognized statistical rating organization) and having maturities of
not more than six months after the date of acquisition;
(c)    time deposits with, or insured certificates or deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (ii) has combined capital and surplus of at least
$5,000,000,000 or whose commercial paper rating is at least A-1 by S&P and P-1
by Moody’s (any such bank being an “Approved Domestic Bank”), in each case with
maturities of not more than one year from the date of acquisition thereof;
(d)    commercial paper and variable or fixed rate notes issued by or guaranteed
by a domestic corporation (other than a commercial bank or financial
institution) rated “A-1” (or the equivalent thereof) or better by S&P or “P-1”
(or the equivalent thereof) or better by Moody’s, in each case with maturities
of not more than one year from the date of acquisition thereof; and
(e)    Investments, classified in accordance with GAAP as current assets of
Holdings or any Restricted Subsidiary, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions having capital of at least $5,000,000,000, and the
portfolios of which are limited such that 95% of such investments are of the
character, quality and maturity described in clauses (a), (b), (c) and (d) of
this definition of “Cash Equivalents”.
“Cash Management Obligations” means obligations owed by Holdings or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and liabilities arising

6


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




from treasury, depository and cash management services or any automated clearing
house transfers of funds or in respect of any credit card or similar services.
“Casualty Event” means any event that gives rise to the receipt by any Person of
any insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
“Change of Control” means the earliest to occur of
(a)    (a)    at any time prior to a Qualifying IPO, the Permitted Holders cease
to, directly or indirectly, beneficially own (within the meaning of Rule 13d-3
and Rule 13d-5 under the Securities Exchange Act of 1934, or any successor
provision) Equity Interests representing more than 50% of the total voting power
for the election of directors of Holdings;
(b)    (b)    at any time on or after a Qualifying IPO, (i) any Person or
Persons (in each case, other than any Permitted Holder and any employee benefit
plan of Holdings or any Restricted Subsidiary, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) that together constitute a “group” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) shall become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than the greater of (x)
thirty-five percent (35%) of the total voting power of all of the outstanding
Equity Interests of Holdings for the election of the directors of Holdings and
(y) the percentage of the total voting power of all of the outstanding Equity
Interests of Holdings for the election of directors of Holdings owned, directly
or indirectly, beneficially by the Permitted Holders, and (ii) during any period
of twelve (12) consecutive months, the board of directors of Holdings shall
cease to consist of a majority of the Continuing Directors;
(c)    (c)    the Borrower ceasing to be a directly or indirectly wholly owned
Restricted Subsidiary of Holdings; or
(d)    (d)    any “Change of Control” (or any comparable term) in any
documentation pertaining to any Material Indebtedness, the effect of which is to
cause, or to permit the holders or holders of such Material Indebtedness to
cause, with the giving of notice if required, such Material Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to the stated maturity of such Material
Indebtedness.
“Claim” has the meaning specified in Section 10.07(i)(iv).
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Tranche A Revolving Credit Lenders, NewTranche B Revolving Credit Lenders,
Term B Lenders or New Term Lenders, (b) when used with respect to Commitments,
refers to whether such Commitments are Tranche A Revolving Credit Commitments,
NewTranche B Revolving Credit Commitments, Term B Commitments or New Term
Commitments and, (c) when used with respect to L/C Issuers, refers to whether
such L/C

7


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Issuers are Tranche A L/C Issuers or Tranche B L/C Issuers, (d) when used with
respect to L/C Obligations, refers to whether such L/C Obligations are Tranche A
L/C Obligations or Tranche B L/C Obligations, (e) when used with respect to
Letters of Credit, refers to whether such Letters of Credit are Tranche A
Letters of Credit or Tranche B Letters of Credit and (f) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Tranche A Revolving Credit Loans, Tranche B Revolving Credit
Loans, Swing Line Loans or Term Loans, in each case, under this Agreement as
originally in effect or pursuant to Section 2.14 or 2.15, of which such Loan,
Borrowing or Commitment shall be a part.
“Closing Date” means November 30, 2010 or, if later, the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.
“Code” means the US Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties pursuant to the
Collateral Documents in order to secure the Secured Obligations.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
each Intellectual Property Security Agreement, the Mortgages, the Deposit
Account Control Agreements, the Securities Account Control Agreements and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties as security for the Secured Obligations, including collateral
assignments, security agreements, pledge agreements or other similar agreements
and supplements thereto delivered to the Administrative Agent and the Secured
Parties pursuant to Sections 4.01, 6.12 and 6.18.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
“Commodity Account” has the meaning given to such term in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Materials” has the meaning specified in Section 6.02.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated” or “consolidated” means, unless otherwise expressly indicated,
the consolidation of accounts of Holdings and its Subsidiaries (excluding all
Unrestricted Subsidiaries) in accordance with GAAP.

8


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased, without duplication, by:
(i)    provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus
(ii)    total interest expense of such Person for such period (including (A) net
losses or Hedging Obligations or other derivative instruments that are permitted
pursuant to Section 7.03(h) and entered into for the purpose of hedging interest
rate risk and (B) costs of surety bonds in connection with financing activities,
in each case, to the extent included in total interest expense), together with
items excluded from the definition of “Consolidated Interest Expense” pursuant
to clause (a) thereof, in each case, to the extent the same was deducted (and
not added back) in calculating such Consolidated Net Income; plus
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(iv)    any expenses or charges (other than depreciation or amortization
expense) related to any issuance of Equity Interests, Investment permitted
pursuant to Section 7.02, acquisition, disposition, recapitalization or the
incurrence of Indebtedness permitted to be incurred pursuant to Section 7.03
(whether or not successful), including (i) such fees, expenses or charges
related to the offering of the Facilities and the Senior Notes and (ii) any
amendment or other modification of the Facilities or the Senior Notes, and, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus
(v)    the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities in an amount
not to exceed (A) $500,000 in connection with any single acquisition, closure or
consolidation and (B) $1,000,000 in the aggregate in connection with all
acquisitions, closures or consolidations in any single Fiscal Year; plus
(vi)    any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

9


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(vii)    the amount of any non-controlling interest income or expense consisting
of Subsidiary income or loss attributable to non-controlling equity interests of
third parties in any non-wholly owned Restricted Subsidiary deducted (and not
added back) in such period in calculating Consolidated Net Income; plus
(viii)    the amount of management, monitoring, consulting and advisory fees and
related expenses paid in such period to the Sponsor pursuant to Section 7.08(d);
plus
(ix)    the amount of net cost-savings projected by the management of the
Borrower in good faith to be realized as a result of specified actions initiated
or to be taken on or prior to the date that is 12 months after any acquisition,
merger or operational change permitted under this Agreement (calculated on a Pro
Forma Basis as though such cost-savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (A) such cost-savings are reasonably
identifiable and quantifiable, (B) no cost-savings shall be added pursuant to
this clause (ix) to the extent duplicative of any expenses or charges relating
to such cost-savings that are included in clause (v) above, and (z) the
aggregate amount of cost-savings added pursuant to this clause (ix) shall not
exceed (A) $3,000,000 in connection with any acquisition of a club and (B)
$10,000,000 for any four consecutive quarter period on a Pro Forma Basis; plus
(x)    the amount of deferred revenue relating to Membership Deposit Liabilities
that was written off in connection with the purchase of ClubCorp, Inc. by
Fillmore CCA Holdings, Inc. on December 26, 2006 which, but for such write-off,
would have been recognized as revenue in such period; plus
(xi)    any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
Eligible Equity Proceeds and solely to the extent that such Net Cash Proceeds
are excluded from the calculation of the Available Amount; plus
(xii)    the amount of expenses relating to payments made to option holders of
any direct or indirect parent company of the Borrower or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement; plus
(xiii)    fees and expenses of third parties retained by management of the
Borrower in connection with preparing the Borrower to comply with the public
filing requirements of the SEC and the Sarbanes-Oxley Act of 2002, as amended,
and related rules and regulations, to the extent deducted in computing
Consolidated Net Income; plus
(xiv)    any state or local property taxes, regulatory expenses or other charges
directly resulting from (i) the reorganization Transactions described in the
offering memorandum relating to the initial offering of the Senior Notes or (ii)
the purchase of ClubCorp, Inc. by Fillmore CCA Holdings, Inc. on December 26,
2006; and

10


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(b)    decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period;
provided that Consolidated EBITDA for the Fiscal Quarter ended on (i) September
7, 2010 shall be deemed to be $37,433,000, (ii) June 15, 2010 shall be deemed to
be $41,876,000, (iii) March 23, 2010 shall be deemed to be $26,867,000 and (iv)
December 29, 2009 shall be deemed to be $49,684,000.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(a)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, other than with respect to Indebtedness borrowed under the Facilities or
the Senior Notes, (ii) all commissions, discounts and other fees and charges
owed with respect to letters of credit (including Letters of Credit) or bankers
acceptances, (iii) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP, (iv) the
interest component of Attributable Indebtedness, and (v) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (i) interest expense relating to Membership Deposit Liabilities, (ii)
accretion or accrual of discounted liabilities not constituting Indebtedness,
(iii) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting, (iv)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, and original issue discount with respect to Indebtedness under the
Facilities,(v) any expensing of bridge, commitment and other financing fees and
(vi) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any receivables facility); plus
(b)    consolidated capitalized interest (including interest with respect to
Attributable Indebtedness as provided in the definition thereof) of such Person
and its Restricted Subsidiaries for such period, whether paid or accrued; less
(c)    interest income for such period.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that without duplication:
(a)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses, severance,
relocation costs and curtailments shall be excluded;
(b)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(c)    any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded;

11


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(d)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to Dispositions other than in the ordinary course
of business, as determined in good faith by the management of the Borrower,
shall be excluded;
(e)    the Net Income for such period of any Person that is not a Subsidiary, or
that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that Consolidated Net Income
of the Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) to the referent Person or a Restricted Subsidiary thereof in respect
of such period;
(f)    solely for the purpose of calculating the Excess Cash Flow for purposes
of clause (c) of the definition of Available Amount, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not, at the date of
determination, wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that “Consolidated Net Income” of the Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) or Cash Equivalents
to the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein;
(g)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the property and
equipment, software and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition after the Closing Date or the amortization or write-off
of any amounts thereof, net of taxes, shall be excluded;
(h)    any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded;
(i)    any impairment charge, asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles arising pursuant to GAAP
shall be excluded;
(j)    any (A) non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and (B) income (loss) attributable to deferred compensation plans or trusts
shall be excluded;
(k)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded;
(l)    accruals and reserves that are established, adjusted or changed as a
result of the adoption or modification of accounting policies shall be excluded;

12


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(m)    to the extent covered by insurance and actually reimbursed, expenses with
respect to liability or casualty events or business interruption shall be
excluded;
(n)    any net gain or loss resulting in such period from Hedging Obligations
and the application of Financial Accounting Standards Codification No.
815—Derivatives and Hedging shall be excluded; and
(o)    any net gain or loss resulting in such period from currency transaction
or translation gain or losses related to currency re-measurements (including any
net loss or gain resulting from hedge agreements for currency exchange risk)
shall be excluded.
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to Holdings and its
Restricted Subsidiaries, the sum of all scheduled payments of principal on
Consolidated Total Debt made during such period (including the implied principal
component of payments made on Capitalized Leases during such period) as
determined in accordance with GAAP.
“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt (including the aggregate
face amount of all drawn and undrawn letters of credit (including Letters of
Credit) that collateralize, backstop or otherwise provide credit support
therefor) outstanding on such date that is secured by a Lien on any asset or
property of any Loan Party or that is collateralized, backstopped or otherwise
provided credit support by letters of credit (including Letters of Credit),
whether drawn or undrawn.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of Indebtedness of Holdings and its
Restricted Subsidiaries outstanding on such date of the types described in
clauses (a), (b) (to the extent of any reimbursement obligation that is unpaid),
(c), (d), and (f) of the definition of “Indebtedness” at such date of
determination and (b) all Indebtedness of the type described in clause (h) of
the definition of “Indebtedness” at such date of determination to the extent it
relates to the foregoing types of Indebtedness, in each case, as determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition) minus the lesser of (x)
the aggregate amount of unrestricted cash and Cash Equivalents (in each case,
free and clear of all Liens other than nonconsensual Liens permitted under
Section 7.01 and (y) $75,000,000.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded the effect of reclassification during such period
of current assets to long term assets and current liabilities to long term
liabilities, the effect of any Disposition or acquisition during such period,
and the application of purchase accounting.
“Continuing Directors” shall mean the directors (or managers) of Holdings on the
Closing Date and each other director (or manager), if, in each case, such other
directors’ or managers’ nomination for election to the board of directors (or
board of managers) of Holdings is endorsed by a majority of the then-Continuing
Directors.

13


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.
“Copyright Security Agreement” means the Copyright Security Agreement among the
Borrower, the other grantors named therein and the Administrative Agent, dated
as of the Closing Date.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Current Assets” means, at any time, the consolidated current assets (other than
cash, deferred income taxes and Cash Equivalents) of Holdings and its Restricted
Subsidiaries.
“Current Liabilities” means, at any time, the consolidated current liabilities
of Holdings and its Restricted Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness, (b) the
current portion of any Capitalized Leases and (c) the current portion of
deferred income taxes.
“Debt Issuance” means the issuance or incurrence by Holdings or any Restricted
Subsidiary of any Indebtedness of the type specified in clause (a) of the
definition of “Indebtedness”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Declining Lender” has the meaning specified in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Term Loans plus (c) 2.0%
per annum; provided that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, at any time, as determined by the Administrative
Agent in its sole discretion acting in good faith, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Term Loan, Revolving Credit Loan, make a payment to the L/C
Issuer of a particular Class in respect of an L/C Obligation of such Class
and/or make a payment to the Swing Line

14


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Lender in respect of a Swing Line Loan (each a “Lender Funding Obligation”),
(ii) such Lender has notified the Administrative Agent, or has stated publicly,
that it will not comply with any such Lender Funding Obligation hereunder, or
has defaulted on its Lender Funding Obligations under any other loan agreement
or credit agreement or other similar agreement (absent a good faith dispute),
(iii) such Lender has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its Lender Funding Obligations
hereunder, or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender; provided that in the case of each of clauses (i) through
(iv) (inclusive) above, neither the reallocation of Lender Funding Obligations
provided for in Section 2.16 as a result of a Lender’s being a Defaulting Lender
nor the performance by Non-Defaulting Lenders of such reallocated Lender Funding
Obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
“Deposit Account” has the meaning given to such term in the UCC.
“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent.
“Deposit Account Control Agreement” has the meaning specified in the Guaranty
and Security Agreement.
“Disposition” or “Dispose” means the sale, transfer, license, Lease or other
disposition of any property by any Person (including any Sale and Leaseback
Transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term B Loan Facility.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of the United States, any state thereof or the District of Columbia.
“Dormant Subsidiary” means each Non-Recourse Subsidiary listed on Schedule 6.17
on the Second Amendment Effective Date; provided that to the extent the Borrower
elects to convert any such “Dormant Subsidiary” to a Restricted Subsidiary
pursuant to Section 6.17, it shall cease to be a “Dormant Subsidiary”.
“DPO Agreement” means that certain letter agreement, dated as of November 9,
2010, among Citigroup Global Markets Realty Corp., Citicorp North America, Inc.
and the “Borrower Parties” named therein.

15


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) an Affiliated Lender to the extent permitted under Section
10.07(i); and (e) any other Person (other than a natural person) approved by (i)
the Administrative Agent, (ii) in the case of any assignment of a Tranche A
Revolving Credit Commitment, the Tranche A L/C Issuer, (iii) in the case of any
assignment of a Tranche B Revolving Credit Commitment, the Tranche B L/C Issuer
and the Swing Line Lender , and (iiiiv) in the case of any assignment of a
Revolving Credit Commitment of any Class, unless a Default or Event of Default
has occurred and is continuing under Section 8.01(a), Section 8.01(f) or Section
8.01(g) or would result therefrom, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that under no circumstances shall
Holdings or any of its Subsidiaries (including Unrestricted Subsidiaries) or any
of their respective Affiliates be an Eligible Assignee.
“Eligible Equity Proceeds” means the Net Cash Proceeds received by Holdings or
any direct or indirect parent thereof from any sale or issuance of any Equity
Interests (other than Disqualified Equity Interests) or from any capital
contributions in respect of Equity Interests (other than Disqualified Equity
Interests) to the extent such Net Cash Proceeds or capital contributions are
directly or indirectly contributed to, and actually received by, the Borrower as
cash common equity (or, if only a portion thereof is so contributed and
received, to the extent of such portion).
“Entitlement Holder” has the meaning given to such term in the UCC.
“Entitlement Order” has the meaning given to such term in the UCC.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
“Environmental Laws” means the common law and any and all applicable federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements, governmental restrictions or other legal requirements relating to
pollution, the protection of the Environment or of public health (to the extent
relating to exposure to Hazardous Materials) or the management, storage,
treatment, transport, distribution or Release of any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Restricted Subsidiary arising
from, resulting from or based upon (a) violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or Release of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” means investments in the form of cash common equity
directly or indirectly in Holdings (or any parent company thereof) by the
Sponsor that are contributed to the Borrower, together with the proceeds of the
Resort Spin-Off received by the Borrower (or a Subsidiary Guarantor), in an
aggregate amount that is not less than $425,000,000.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit

16


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




interests or units in) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).
“Equity Issuance” means any issuance by any Person to any other Person that is
not a Loan Party of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition of Equity Interests
shall not be deemed to be an “Equity Issuance”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by the Borrower or any ERISA Affiliate of any liability with respect to a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization within the meaning of Title IV of ERISA; (d) the filing
of a notice of intent to terminate, the treatment of a Pension Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due, upon the Borrower or any ERISA
Affiliate or (g) with respect to a Pension Plan, the failure to satisfy the
minimum funding standard of Section 412 of the Code and Section 302 of ERISA,
whether or not waived, or the failure to make any contribution to a
Multiemployer Plan.
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the greater of: (a) (i) 1.50% with respect to Tranche A Revolving
Credit Loans or (ii) with respect to Term B Loans, (A) for any period occurring
prior to the Second Amendment Effective Date, 1.25% and (B) on and after the
Second Amendment Effective Date, 1.00% and (b) (i) the rate per annum equal to
the rate appearing on Reuters Page LIBOR01 (or any successor or substitute page
of such Reuters service, or if the Reuters service ceases to be available, any
successor to or substitute for such service providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent from time to time in consultation with the Borrower, for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) for delivery on the first day of such
Interest Period with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or (ii) if the rate referenced in the preceding
clause (i) is not available, the rate per annum determined by the Administrative
Agent as the rate of interest at which deposits in Dollars for delivery on the
first day of such Interest Period in immediately available funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to

17


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, with respect to any Fiscal Year of the Borrower on a
consolidated basis, an amount equal to
(a)    the sum, without duplication, of (i) Consolidated EBITDA for such period
and the Consolidated Working Capital Adjustment for such period, minus
(b)    the sum, without duplication, of:
(i)    Capital Expenditures (to the extent not financed by the incurrence of
Indebtedness or an Equity Issuance) made by Holdings or any Restricted
Subsidiary during such period;
(ii)    cash payments made by Holdings or any Restricted Subsidiary to satisfy
tax obligations during such period;
(iii)    cash interest expense of Holdings or any Restricted Subsidiary during
such period;
(iv)    Consolidated Scheduled Funded Debt Payments of Holdings and its
Restricted Subsidiaries (including the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) but excluding (A) all other
prepayments of Term Loans and (B) all prepayments of Revolving Credit Loans and
Swing Line Loans, except to the extent there is an equivalent permanent
reduction in commitments thereunder, except in each case to the extent such
prepayments are financed with the proceeds of Debt Issuances (excluding the
Revolving Credit Facility and any revolving lines of credit) or Equity
Issuances;
(v)    cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities (other than Indebtedness) to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated EBITDA, except to the extent financed with the proceeds
of Debt Issuances (excluding the Revolving Credit Facility and any revolving
lines of credit) or Equity Issuances; and
(vi)    Investments (including Permitted Acquisitions) paid in cash by Holdings
or any Restricted Subsidiary during such period to the extent permitted by
Section 7.02, except to the extent financed with the proceeds of Debt Issuances
or Equity Issuances.
“Excluded Assets” means, collectively:
(a)    any property or assets (including, without limitation, Liquor Licenses
and other Permits, but excluding property and assets described in clause (b) of
this definition of “Excluded Assets”) held by, or any contract entered into by,
any Loan Party (other than contractual requirements entered into

18


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




by a Loan Party to avoid guaranteeing or securing the Obligations) (i) that
prohibits, or requires the consent, approval, license or authorization of any
Person other than Holdings and its Affiliates as a condition to the creation by
such Loan Party of a Lien on any right, title or interest in such property,
asset, or contract or (ii) to the extent that any Law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibitions in the foregoing sub clauses (i) and (ii), to the extent that, and
for as long as, such prohibition or other applicable requirement is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Law and so long as such negative pledge is otherwise permitted
under Section 7.09;
(b)    Equity Interests (i) constituting margin stock, (ii) in (A) any
Subsidiary that is not a wholly-owned Subsidiary or (B) a Joint Venture, in each
case, that is in existence on the Closing Date, if the granting of a security
interest in such Equity Interests would (x) be prohibited by organizational or
governance documents of such Subsidiary or Joint Venture, (y) require consents
from any Person other than Holdings and its Affiliates and such consent has not
been obtained, or (z) would trigger a termination pursuant to any “change of
control” or similar provision in such documents, or (iii) that are voting Equity
Interests in any Restricted Subsidiary described in clause (c) of the definition
of Excluded Subsidiary in excess of 66% (or in the case of Promociones
Turísticas Profesionales, S.A. de C.V., CG Inversiones, S.A. de C.V. and CCG
Club de Golf, S.A. de C.V., 65%) of the voting Equity Interests in such
Restricted Subsidiary;
(c)    any intellectual property to the extent that the attachment of the
security interest thereto, or any assignment thereof, would result in the
forfeiture, invalidation or unenforceability of the grantors’ rights in such
property including, without limitation, any license pursuant to which grantor is
licensee under terms which prohibit the granting of a security interest or under
which granting such an interest would give rise to a breach or default by
grantor, any Trademark (as defined in the Guaranty and Security Agreement)
applications filed in the USPTO on the basis of such grantor’s “intent-to-use”
such Trademark, unless and until acceptable evidence of use of such Trademark
has been filed with the USPTO pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application; and
(d)    assets and property set forth on Schedule 7.05(m); provided that if such
assets and property have not been Disposed of by the date that is 90 days after
the Closing Date (as such date may be extended by the Administrative Agent in
its sole discretion), the Restricted Subsidiaries owning such assets and
property shall comply with the requirements of Section 6.12 with respect to such
assets and property until the time of their Disposition pursuant to Section
7.05(m).
Notwithstanding the foregoing, “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of “Excluded Assets” unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets.
“Excluded Perfection Assets” means (a) any real property or real property
interests (including leasehold interests) other than Material Real Property; (b)
motor vehicles and other assets subject to certificates or title; (c)
letter-of-credit rights (except to the extent constituting a supporting
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement); and (d) assets or property with respect to which, in the reasonable
judgment of the Administrative Agent, the cost or other consequences of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom.

19


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule III; (b) any
Subsidiary (other than any wholly-owned Subsidiary) in existence on the Closing
Date that is prohibited by contractual requirements (other than contractual
requirements entered into by such Subsidiary to avoid guaranteeing the
Obligations) or applicable Law from guaranteeing the Obligations, in each case,
for so long as such contractual requirements or applicable Law prevent the
guarantee of the Obligations; (c) (i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes and that has substantially no assets other than the Equity Interests of
one or more Foreign Subsidiaries that are controlled foreign corporations within
the meaning of Section 957 of the Code (“CFC”) or (iii) any Subsidiary for which
the grant of a security interest in its property would reasonably be expected to
cause material and adverse tax consequences to Holdings and its Restricted
Subsidiaries; and (d) any Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent, the cost or other consequences of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal or unenforceable
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such Lien becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
Lien is or becomes illegal or unenforceable.
“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a)    (a)    any Taxes imposed on or measured by its overall net income
(however denominated) Taxes imposed on it in lieu of net income taxes by a
jurisdiction as a result of such recipient being organized or resident in,
maintaining a Lending Office in, doing business in or having another present or
former connection with, such jurisdiction (other than a business or connection
deemed to arise solely by virtue of the Loan Documents or any of the
transactions contemplated thereby);
(b)    (b)    any United States federal withholding tax that is imposed pursuant
to any Law in effect at the time such recipient becomes a party to this
Agreement, except to the extent such Lender’s assignor (if any) was entitled,
immediately prior to the assignment to payments in respect of United States
federal withholding tax under Section 3.01(a) or (c);
(c)    (c)    any Taxes attributable to a recipient’s failure or comply with
Section 10.15(a) or (b); or
(d)    (d)    any United States federal withholding taxes under current Sections
1471 through 1474 of the Code, or any amended version or successor provision
that is substantively comparable thereto, and, in each case, any regulations
promulgated thereunder and any interpretation or other guidance issued in
connection therewith.

20


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Existing Indebtedness” means the indebtedness of (i) Clubcorp Mortgage
Borrower, LLC, Fillmore BC REIT Mortgage, LLC and Fillmore Homestead REIT
Mortgage, LLC pursuant to that certain Loan Agreement, dated as of December 26,
2006, with Citigroup Global Markets Realty Corp. and (ii) Clubcorp Mezzanine
Borrower, LLC, Fillmore BC REIT Mezzanine, LLC, Fillmore Homestead REIT
Mezzanine, LLC pursuant to that certain Mezzanine Loan and Revolving Credit
Facility, dated as of December 26, 2006, with Citigroup Global Markets Realty
Corp.
“Existing Revolving Credit Commitments” means the aggregate outstanding amount
of (a) the Revolving Credit Commitments in effect as of the Second Amendment
Effective Date and (b) any subsequent reductions or terminations of such
Revolving Credit Commitments pursuant to Section 2.06(a).
“Facility” means the Term Loan Facility, the Tranche A Revolving Credit
Facility, the Tranche B Revolving Credit Facility, the Swing Line Sublimit or
the, the Tranche A Letter of Credit Sublimit or the Tranche B Letter of Credit
Sublimit, as the context may require.
“Fair Market Value” means, with respect to any asset or group of assets at any
date, the value of the consideration obtainable in a sale of such asset at such
date assuming a sale by a willing seller to a willing purchaser dealing at arm’s
length and arranged in an orderly manner over a reasonable period of time having
regard to the nature and characteristics of such asset, as determined in good
faith by (a) the Borrower’s management, if the value of such asset or group of
assets is less than or equal to $5,000,000, (b) the Board of Directors of the
Borrower if the value of such asset or group of assets is more than $5,000,000
or (c) if such asset or group of assets shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means any letter agreement from time to time in effect between any
Agent and any Loan Party with respect to certain fees to be paid from time to
time to such Agent in respect of the Facilities, together with such other terms
and conditions in respect of the Facilities as may be agreed between the
applicable Agent and such Loan Party or Loan Parties.
“Financial Asset” has the meaning given to such term in the UCC.
“Fiscal Quarter” means each of the following periods:  (i) The first (1st)
through the third (3rd) Accounting Periods (inclusive) of any Fiscal Year; (ii)
the fourth (4th) through the sixth (6th) Accounting Periods (inclusive) of any
Fiscal Year; (ii) the seventh (7th) through the ninth (9th) Accounting Periods
(inclusive) of any Fiscal Year; and (iv) the tenth (10th) through the thirteenth
(13th) Accounting Periods (inclusive) of any Fiscal Year, with the exception of
Fiscal Year 2013 which will include the tenth (10th) through the fourteenth
(14th) Accounting Periods (inclusive).

21


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Fiscal Year” means the period of time commencing upon the first day of the
first Accounting Period during any calendar year and ending on the last day of
the last Accounting Period of such calendar year.
“Foreign Plan” means any employee pension benefit plan (other than a
governmental plan or arrangement) which is maintained or contributed to by any
Restricted Subsidiary primarily for their employees employed outside the United
States and is subject to any Laws requiring contributions or other funding of
benefits under such plan, including, without limitation, upon any termination,
wind up or withdrawal with respect to such plan.
“Foreign Subsidiary” means any Subsidiary of Holdings that is not a Domestic
Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Ground Lease” means each ground Lease, in existence on the Closing Date, listed
on Schedule IV.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or Lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term

22


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantors” means, collectively, (a) Holdings and each of its Subsidiaries
listed on Schedule V that, as of the Closing Date, shall have Guaranteed the
Obligations of the Borrower pursuant to the Guaranty and Security Agreement and
(b) each other Restricted Subsidiary of Holdings that shall be required to
become a Guarantor pursuant to Section 6.12.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement made
by the Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F, together with each supplement or joinder thereto in respect of the
Obligations of the Borrower delivered pursuant to Section 6.12.
“Hazardous Materials” means all substances, materials, wastes, chemicals,
pollutants, contaminants, constituents or compounds, in any form, regulated, or
which can give rise to liability, under any Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials
and polychlorinated biphenyls.
“Hedge Bank” means the counterparty to any Loan Party under a Secured Hedge
Agreement.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any interest rate future agreement, interest
rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement,
foreign exchange contract, currency swap agreement or similar agreement
providing for the transfer or mitigation of interest rate or currency risks
either generally or under specific contingencies, in each case, to the extent
permitted pursuant to Section 7.03(h).
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Increased Amount Date” has the meaning specified in Section 2.14(a).
“Increased Revolving Credit Commitments” has the meaning specified in Section
2.14(a).
“Incremental Commitments” has the meaning specified in Section 2.14(a).
“Incremental Revolving Credit Commitments” has the meaning specified in Section
2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all

23


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) the maximum amount of all letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person; (c) net obligations of such Person under any Swap
Contract (it being understood that the amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date); (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business that are not overdue and liabilities associated with
customer prepayments and deposits); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) all Attributable
Indebtedness; (g) all obligations of such Person in respect of Disqualified
Equity Interests; and (h) all Guarantees of such Person in respect of any of the
foregoing.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Intellectual Property Security Agreement” means, collectively, the Patent
Security Agreement, the Trademark Security Agreement and the Copyright Security
Agreement, substantially in the forms attached to the Guaranty and Security
Agreement together with each other intellectual property security agreement
executed and delivered pursuant to Section 6.12 or the Guaranty and Security
Agreement.
“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA for such Test Period to (b) Consolidated Interest Expense for such Test
Period.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or with the consent of all relevant Lenders, twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
(a)    (a)    any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

24


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(b)    (b)    any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    (c)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made; and
(d)    (d)    any Interest Period that begins on the Second Amendment Effective
Date shall be deemed to end on September 30, 2013; provided that for purposes of
determining the Eurodollar Rate for such Interest Period, such Interest Period
shall be deemed to end two months after the Second Amendment Effective Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
Returns in respect of such Investment. For purposes of this definition, in the
case of intercompany Investments resulting from cash management and
concentration among Holdings and its Subsidiaries in the ordinary course of
business consistent with past practice, the aggregate amount of such Investment
made at any time by the Loan Parties in other Subsidiaries that are not Loan
Parties shall be deemed to be the aggregate amount owed to the Loan Parties by
such other Subsidiaries less the aggregate amount owed by the Loan Parties to
such other Subsidiaries.
“IP Rights” has the meaning specified in Section 5.14.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means an agreement substantially in the form of Exhibit G or
another agreement in form and substance reasonably acceptable to the
Administrative Agent.
“Joint Venture” means any Person in whom any Restricted Subsidiary beneficially
owns any Equity Interest that is not a Subsidiary.
“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).
“KSL” means KSL Capital Partners II GP, LLC.
“KSL Investment Vehicle” means any investment vehicle Controlled by or under
common Control with KSL or its Affiliates.

25


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Revolving Credit Lender of a
particular Class, such Lender’s funding of its participation in any L/C
Borrowing of the same Class in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit of a particular Class which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing of such Class.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means Citicorp North America, Inc., in its capacity as issuer of
Letters of Credit hereunder and each other Revolving Credit Lender reasonably
acceptable to the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that has entered into an agreement (in form and substance
satisfactory to the Administrative Agent and the Borrower) with the
Administrative Agent to be bound by the terms applicable to an issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.the
Tranche A L/C Issuer or the Tranche B L/C Issuer, as applicable.
“L/C Obligations” means , as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.the
Tranche A L/C Obligations or the Tranche B L/C Obligations, as applicable.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any New
Term Commitment.
“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Lease” means any lease, license, letting, concession, occupancy agreement, or
sublease to which any Restricted Subsidiary is granted a possessory interest in,
or right to use or occupy all or any portion of any space in any real or
personal property, and every modification or amendment thereof, excluding (i)
short-term agreements in the ordinary course of business pursuant to which hotel
rooms and facilities are made available to individual hotel guests and other
customers and guests and (ii) Liquor License Arrangements.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes theeach L/C Issuer and the
Swing Line Lender.
“Lender Funding Obligation” has the meaning specified in the definition of
“Defaulting Lender.”
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its

26


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Revolving
Credit Lender or its Parent Company, or such Revolving Credit Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a
Lender-Insolvency Event shall not be deemed to have occurred solely by virtue of
the ownership or acquisition of any Equity Interest in any Revolving Credit
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter Agreement” means that certain letter agreement, dated November 9, 2010,
among Citigroup Global Markets Inc., the “Company Parties” named therein and KSL
Capital Partners Management II, LLC.
“Letter of Credit” means any letter of credit issued hereunder.a Tranche A
Letter of Credit may be a commercial letter of credit (if available to be issued
by the applicable L/C Issuer) or a standby letter of creditor a Tranche B Letter
of Credit, as applicable.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means, with respect to Letters of Credit
issued under any Revolving Credit Facility, the day that is five (5) Business
Days prior to the scheduled Maturity Date then in effect for thesuch Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” means $30,000,000. Thethe Tranche A Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facilityor the
Tranche B Letter of Credit Sublimit, as the context requires.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Liquor License Arrangement” means any license, concession or other agreement or
arrangement by which any Person that holds a Liquor License is afforded one or
more rights with respect to any one or more of properties in connection with the
provision of alcohol thereon.
“Liquor Licenses” means collectively, the licenses set forth on Schedule 5.03(b)
and each other license issued by a state or local agency.
“Loan” means an extension of credit by a Lender (x) to the Borrower in the form
of a Term Loan or a New Term Loan and (y) to the Borrower in the form of a
Revolving Credit Loan, a New Revolving Loan or a Swing Line Loan.

27


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
and Security Agreement, any Fee Letter, the DPO Agreement, the Letter Agreement,
the other Collateral Documents and each Letter of Credit Application.
“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.
“Management Agreement” means that certain investment management agreement dated
as of December 26, 2006 among KSL Advisors, LLC, Fillmore CCA Holdings I, LLC,
Fillmore CCA Holdings, Inc. and Clubcorp, Inc., as in effect on the Closing Date
and as such investment management agreement may be amended, modified,
supplemented, restated, replaced or substituted so long as such amendment,
modification, supplement, restatement, replacement or substitution is in a
manner not materially disadvantageous to the Lenders, when taken as a whole, as
compared to the Management Agreement in effect on the Closing Date, as
determined in the good faith judgment of a majority of the disinterested members
of the board of directors of the Borrower.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets or financial condition of Holdings and its Restricted
Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to pay the Obligations under any Loan
Document or (c) a material adverse effect on the rights and remedies of the
Lenders, taken as a whole, under the Loan Documents.
“Material Agreement” means each Contractual Obligation or series of related
Contractual Obligations (other than (x) any Contractual Obligation that ceases
to be in effect with respect to Holdings and its Restricted Subsidiaries after
giving effect to, and concurrently with, the Transactions and (y) that certain
Procurement Services Agreement between Avendra, LLC and Clubcorp, Inc., dated as
of January 1, 2007, to the extent that such agreement terminates in accordance
with its own terms, except due to a breach by Holdings or a Restricted
Subsidiary) that (a) relates to the ownership, management, development, use,
operation, leasing, maintenance, repair or improvement of any of the Material
Real Properties, or otherwise imposes obligations on Holdings or any of its
Restricted Subsidiary (including Leases and Ground Leases), under which Holdings
or any of its Restricted Subsidiary pays, performs or otherwise provides
consideration in an aggregate amount that exceeds $2,500,000 in any Fiscal Year
and (b) pursuant to which Holdings or any of its Restricted Subsidiaries manages
any golf club or non-golf club (i.e., business and sporting club) business for
which Holdings or such Restricted Subsidiary or its Affiliates receive
$2,500,000 or more in gross aggregate consideration in any Fiscal Year.
“Material Indebtedness” means Indebtedness of Holdings or any Restricted
Subsidiary having (a) an outstanding aggregate principal amount or (b)
outstanding commitments, in either case, in an amount of $25,000,000 or more.
“Material Intellectual Property” means all registrations or pending applications
for registration with the US Patent and Trademark Office for any trademarks or
service marks that are material to the operation of the business of Holdings and
its Restricted Subsidiaries, taken as a whole.
“Material Lease” means (i) the Ground Leases and (ii) any Lease of real property
that constitutes Material Real Property.
“Material Real Property” means (a) the real property described in clause (a) of
the definition of Mortgaged Property and (b) fee owned real property and Leases
of real property located in the United States with a Fair Market Value (or, if
agreed to by the Administrative Agent in its sole discretion, a tax-assessed
value) equal to or greater than $1,500,000.

28


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Maturity Date” means (a) with respect to the Tranche A Revolving Credit
Facility, the date that is five (5) years after the Closing Date and, (b) with
respect to the Tranche B Revolving Credit Facility, the date that is five (5)
years after the Third Amendment Effective Date and (c) with respect to the Term
B Loan Facility, the date that is seven (7) years after the Second Amendment
Effective Date; provided that, the reference to Maturity Date with respect to
Revolving Credit Commitments and Revolving Credit Loans of a particular Class
whose maturity has been extended pursuant to Section 2.15 shall be the Revolving
Maturity Date of such Class of Revolving Credit Loans; provided further that,
if, on the date that is 91 days before the maturity date of the Senior Notes
(without giving effect to Section 1.05) or any Permitted Refinancing of the
Senior Notes that matures earlier than 91 days after the seventh anniversary of
the Second Amendment Effective Date, more than $75,000,000 of Indebtedness in
the aggregate remains outstanding under the Senior Notes (without giving effect
to Section 1.05) or any Permitted Refinancing of the Senior Notes, as
applicable, the “Maturity Date” shall mean, solely with respect to the Term B
Loan Facility, the date that is 91 days before the maturity date of the Senior
Notes (without giving effect to Section 1.05) or such Permitted Refinancing, as
applicable.
“Maximum Rate” has the meaning specified in Section 10.10.
“Membership Deposit Liabilities” means those amounts paid to any Subsidiary by
any club member that such Subsidiary is obligated to refund to such member in
accordance with the applicable club membership agreement.
“Membership Report” means, during the applicable period, a membership report for
such period (together with year-to-date summaries of such information) showing
(i) the number of memberships sold, (ii) the revenues (gross and net) from the
sale of such memberships and (iii) the amount of such revenues that are
Membership Deposit Liabilities and refundable in future years and the date of
eligibility for such refund. For purposes of the Company Materials described in
Section 6.02, no “Membership Report” shall be suitable for Public Lenders and
shall be suitable only for posting on a portion of the Platform designated
“Private Investor”.
“MNPI” has the meaning specified in Section 10.07(i)(A).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, deeds of mortgage, trust
deeds or mortgages, as applicable, made by any Loan Party in favor or for the
benefit of the Administrative Agent on behalf of the Secured Parties in respect
of Material Real Property in form and substance reasonably acceptable to the
Administrative Agent executed and delivered pursuant to Section 6.12.
“Mortgage Requirement” means, with respect to any Material Real Property owned
by any Loan Party, (a) provision of (i) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each Mortgage as a first priority Lien on the Material Real Property described
therein, subject only to Permitted Prior Liens, and free of other Liens except
Liens that are junior in priority to the Lien of the Administrative Agent
secured by such Mortgage that are otherwise permitted pursuant to Section 7.01
and (ii) a Mortgage executed by any Loan Party in recordable form and otherwise
in form and substance reasonably acceptable to the Administrative Agent; (b)
recording of such Mortgage in the land records of the county in which such
Material Real Property to be so encumbered is located; (c) acquisition of
standard flood hazard determinations for such Material Real Property, and if
such Material Real Property is determined to be in a special flood zone,
delivery of evidence of flood insurance in compliance with the requirements of
the National Flood Insurance Program; (d) a local counsel opinion as to the
enforceability of such Mortgage in the state in which the

29


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Material Real Property described in such Mortgage is located in form and
substance reasonably acceptable to the Administrative Agent; and (e) a title
survey in form and substance reasonably satisfactory to the Administrative Agent
for each Material Real Property and, with respect to Material Real Property
acquired after the Closing Date, certified to the Borrower or the applicable
Restricted Subsidiary, the title company issuing the title insurance policy, the
Administrative Agent and their respective successors and assigns.
“Mortgaged Property” means (a) on the Closing Date, the real property of the
Loan Parties subject to a Mortgage that is set forth on Schedule 4.01(a)(v) and
(b) thereafter, each other Material Real Property of any Loan Party that becomes
subject to a Mortgage pursuant to Section 6.12.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings or a Restricted Subsidiary or any
of its ERISA Affiliates has any obligation or liability, contingent or
otherwise.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition or any Casualty Event, in each case, by
any Person (other than a Non-Prepayment Unrestricted Subsidiary), the
difference, if any, of:
(xv)    the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event; provided that (A) to the extent included in the
calculation of Excess Cash Flow for the applicable period, business interruption
insurance proceeds or similar payments shall be excluded, (B) any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise shall be included, but only as and when so
received and (C) with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of any Loan Party; minus
(xvi)    the sum of (A) the principal amount, together with any applicable
premium, penalty, interest and breakage costs, of any Indebtedness (other than
the Obligations) that is secured by the assets being Disposed of or with respect
to which such Casualty Event has occurred, in each case, to the extent that (x)
with respect to Holdings or any Restricted Subsidiary, such Indebtedness and
such Lien are permitted pursuant to Sections 7.03 and 7.01, respectively and (y)
such Indebtedness is required by its terms to be repaid in connection with such
Disposition or Casualty Event, (B) the reasonable out-of-pocket expenses
(including, without limitation, attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by such Person
in connection with such Disposition or Casualty Event, (C) taxes (or
distributions for taxes) paid or reasonably estimated to be payable in
connection therewith by such Person and attributable to such Disposition or
Casualty Event (including, in respect of any proceeds received in connection
with a Disposition or Casualty Event of any asset of any Foreign Subsidiary,
deductions in respect of withholding taxes that are payable in cash if such
funds are repatriated to the United States); (D) any reasonably estimated
reserve for adjustment in respect of (1) the sale price of such asset or assets
established in accordance with GAAP and (2) any liabilities associated with such
asset or assets and retained by any Person after such sale or other disposition
thereof, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such

30


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




transaction, and it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by any Subsidiary that is not
a Non-Prepayment Unrestricted Subsidiary in respect of any such Disposition or
Casualty Event and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) above or, if such liabilities have not been satisfied in
cash and such reserve not reversed within one hundred and eighty (180) days
after such Disposition or Casualty Event, the amount of such reserve.
Notwithstanding the foregoing, for purposes of this clause (a), (i) proceeds
from Dispositions permitted under clauses (a), (b), (c), (d), (e), (g) or (k) of
Section 7.05 (or, in the case of a Prepayment Unrestricted Subsidiary,
Dispositions of the type that would be permitted by such clauses if otherwise
applicable thereto) shall not be included in the calculation of Net Cash
Proceeds and (ii) (x) no proceeds realized by Holdings and its Restricted
Subsidiaries in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such proceeds shall exceed $2,500,000 in the
aggregate and (y) no proceeds realized by Holdings and its Restricted
Subsidiaries shall constitute Net Cash Proceeds in any Fiscal Year of the
Borrower until the aggregate amount of all such proceeds in such Fiscal Year
shall exceed $5,000,000 (and thereafter only proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); provided that the
exclusions to Net Cash Proceeds under clause (ii) above shall not be applicable
to proceeds realized by any Prepayment Unrestricted Subsidiary.
(b)    with respect to Equity Issuance by any Person (other than a
Non-Prepayment Unrestricted Subsidiary), the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such Equity Issuance over (ii)
all taxes and reasonable fees (including investment banking fees, underwriting
discounts, commissions, costs and other reasonable out-of-pocket expenses
(including attorneys’ fees) and other customary expenses) incurred by such
Person in connection with such Equity Issuance; and
(c)    with respect to the incurrence or issuance of any Indebtedness by any
Person (other than a Non-Prepayment Unrestricted Subsidiary), the excess, if
any, of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the reasonable investment banking fees, underwriting
discounts, commissions, costs and other reasonable out-of-pocket expenses
(including attorneys’ fees) and other customary expenses, incurred by such
Person in connection with such incurrence or issuance (including, in the case of
Indebtedness of any Foreign Subsidiary, deductions in respect of withholding
taxes that are payable in cash if such funds are repatriated to the United
States).
“Net Income” means, with respect to any Person, the net income (or loss) of such
Person, determined in accordance with GAAP.
“New Revolving Credit Commitments” has the meaning specified in Section 2.14(a).
“New Revolving Credit Lender” has the meaning specified in Section 2.14(a).
“New Revolving Loan” means any loan made to the Borrower by a New Revolving
Credit Lenders pursuant to its New Revolving Credit Commitment.
“New Term Borrowing” means a borrowing consisting of simultaneous New Term Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the New Term Lenders pursuant to Section 2.14.

31


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“New Term Commitments” has the meaning specified in Section 2.14(a).
“New Term Lender” has the meaning specified in Section 2.14(a).
“New Term Loans” has the meaning specified in Section 2.14(d).
“New Term Note” means, for each Class of New Term Loans, a promissory note in
substantially the form of Exhibit C-1 with, subject to Section 2.14, such
changes as shall be agreed to by the Borrower and the New Term Lenders providing
such Class of New Term Loans and reasonably satisfactory to Administrative
Agent, as it may be amended, restated, supplemented or otherwise modified from
time to time.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Excluded Taxes” means any Taxes other than Excluded Taxes.
“Non-Prepayment Unrestricted Subsidiary” means an Unrestricted Subsidiary,
formed after the Closing Date, that owns no assets or property that were owned
by Holdings or its Subsidiaries on the Closing Date (and with respect to Equity
Interests owned by it, the issuer of such Equity Interests was not in existence
on the Closing Date).
“Non-Recourse Indebtedness” means Indebtedness or that portion of Indebtedness
as to which neither Holdings nor its Recourse Subsidiaries (A) provide credit
support (including any undertaking, agreement or instrument which would
constitute Indebtedness), (B) is directly or indirectly liable or (C) constitute
the lender or purchaser.
“Non-Recourse Subsidiary” means any Subsidiary of Holdings that (a) has no
Indebtedness other than Non-Recourse Indebtedness; (b) is not party to any
agreement, contract, arrangement or understanding with Holdings or any Recourse
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Holdings or such Recourse Subsidiary than
those that might be obtained at the time such transaction is entered into from
Persons who are not Affiliates of Holdings; it being understood that agreements,
contracts, arrangements or understandings that apply generally to Holdings and
its Subsidiaries on a company-wide basis, and that are no more favorable to the
Unrestricted Subsidiaries than to Restricted Subsidiaries, shall not, in and of
themselves, disqualify a Subsidiary from being a “Non-Recourse Subsidiary”; (c)
is a Person with respect to which neither the Holdings nor any of the Recourse
Subsidiaries has any direct or indirect obligation to (i) subscribe for
additional Equity Interests or warrants, options or other rights to acquire
Equity Interests or (ii) maintain or preserve such Person’s financial condition
or to cause such Person to achieve any specified levels of operating results;
and (d) does not guarantee or otherwise provide credit support after the time of
such designation for any Indebtedness of Holdings or any of its Recourse
Subsidiaries. If, at any time, any Non-Recourse Subsidiary would fail to meet
the foregoing requirements as a Non-Recourse Subsidiary, it shall thereafter
cease to be a Non-Recourse Subsidiary for purposes of this Agreement.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-US Lender” has the meaning specified in Section 10.15(a).

32


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Note” means a Term Note, a New Term Note, a Revolving Credit Note or a New
Revolving Credit Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding and (b) for purposes of the Guaranty and
Security Agreement and the other Collateral Documents, (x) all “Obligations” as
defined in clause (a) above, (y) all Secured Hedge Obligations (excluding any
Excluded Swap Obligations) and (z) all Cash Management Obligations. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or the memorandum and articles
of association (if applicable); and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans of any Class and Swing Line Loans on any date, the principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, Revolving Credit Loans of such Class (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations of any Class
on any date, the amount thereof on such date after giving effect to any L/C
Credit Extension with respect to Letters of Credit of such Class occurring on
such date and any other changes thereto as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
of such Class (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or
any reductions in the maximum amount available for drawing under Letters of
Credit of such Class taking effect on such date.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.

33


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Patent Security Agreement” means the Patent Security Agreement among the
Borrower, the other grantors named therein and the Administrative Agent, dated
as of the Closing Date.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and to which Holdings or any Restricted Subsidiary
or its ERISA Affiliate has any obligation or liability, contingent or otherwise.
“Permit” means any license, permit, authorization, approval, variance,
permission or certificate used in connection with the ownership,
operaionoperation, use or occupancy of any Material Real Property (including
Liquor Licenses, certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses and rights, obtained from any Governmental Authority or private Person
concerning ownership, operation, use or occupancy of any Material Real
Property).
“Permitted Acquisition” has the meaning specified in Section 7.02(h).
“Permitted Holders” means the Sponsor.
“Permitted Prior Liens” means Liens having priority senior to the Liens in favor
of the Administrative Agent pursuant to the Loan Documents that are permitted
pursuant to Section 7.01 (b), (c), (d), (g), (i), (j), (k), (l), (p), (r) and
(s).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder and as otherwise
permitted to be incurred or issued pursuant to Section 7.03; (b) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended; (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
contractually subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is contractually
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the

34


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, taken as a whole, (d) such modification, refinancing, refunding,
renewal, replacement, exchange or extension is incurred by the Person or Persons
who are the obligors on the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended or who would otherwise be permitted to
incur such Indebtedness (including any guarantees thereof pursuant to Section
7.02 and Section 7.03); (e) if such modification, refinancing, refunding,
renewal, replacement, exchange or extension is secured Indebtedness, the Liens
securing such refinancing Indebtedness are limited to Liens on assets or
property that secured the Indebtedness being refinanced without any change in
the class or category of assets or property subject to such Lien; provided that,
this clause (e) shall not apply to any New Term Loans incurred pursuant to
Section 2.14 that would otherwise constitute a “Permitted Refinancing” of the
Senior Notes; and; and (f) at the time thereof, no Default or Event of Default
shall have occurred and be continuing or would result therefrom.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of
Holdings or the Borrower that (a) is on terms and conditions (including as to
covenants) customary for subordinated notes issued under Rule 144A of the
Securities Act, expressly subordinated to the prior payment in full in cash of
the Obligations on terms and conditions (including as to covenants) customary
for “high-yield” senior subordinated notes issued under Rule 144A of the
Securities Act, (b) is not scheduled to mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date, (c) has no scheduled
amortization or payments of principal (other than customary offers to purchase)
prior to the date that is ninety-one (91) days after the Latest Maturity Date,
and (d) has no material covenant, default (including with respect to “change of
control”) and remedy provisions that are more expansive in scope, or mandatory
prepayment, repurchase or redemption provisions that are more expansive in
scope, in each case than those set forth in the Senior Notes Indenture (other
than as would customarily be contained in senior subordinated debt securities).
“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Holdings
or the Borrower that (a) (i) is on terms and conditions (including as to
covenants) customary for senior notes issued under Rule 144A of the Securities
Act, (ii) is not scheduled to mature prior to the date that is ninety-one (91)
days after the Latest Maturity Date, (iii) has no scheduled amortization or
payments of principal (other than customary offers to purchase) prior to the
Latest Maturity Date, and (iv) has covenant, default and remedy provisions no
more expansive in scope, or mandatory prepayment, repurchase or redemption
provisions no more expansive in scope, taken as a whole, than those set forth in
the Senior Notes Indenture, or (b) is Permitted Subordinated Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the Guaranty and Security Agreement.
“Pledged Equity” has the meaning specified in the Guaranty and Security
Agreement.
“Prepayment Unrestricted Subsidiary” means any Unrestricted Subsidiary that is
not a Non-Prepayment Unrestricted Subsidiary.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any determination for any period, that such determination shall be
made giving pro forma effect to each acquisition and each Disposition
consummated during such period, together with all transactions relating

35


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




thereto consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness and the change in any associated fixed
charge obligations and the change in Consolidated EBITDA resulting therefrom),
as if such acquisition or Disposition and related transactions had been
consummated on the first day of such period, in each case based on historical
results accounted for in accordance with GAAP and, to the extent applicable, the
amount of net cost-savings projected by the management of the Borrower as
contemplated by clause (ix) of the definition of “Consolidated EBITDA” that are
specified in detail in the relevant Compliance Certificate, financial statement
or other document provided to the Administrative Agent or any Lender in
connection herewith. If, since the beginning of such period, any Person that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any of its Restricted Subsidiaries since the beginning of such period shall
have made any Investment, acquisition, Disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then with respect to any determination for any period, such
determination shall be made giving pro forma effect for such period as if such
Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable four quarter period.
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. If any Indebtedness
(including Attributable Indebtedness) bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen or, if none, then based upon such optional rate chosen as the Borrower
may designate.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).
“Recourse Subsidiary” means any Subsidiary of Holdings that is not a
Non-Recourse Subsidiary.
“Reference Date” has the meaning specified in the definition of “Available
Amount.”

36


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Register” has the meaning specified in Section 10.07(c).
“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any structure or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Transaction” means the incurrence of Indebtedness by any Loan Party
with the effect of repaying, refinancing, substituting or replacing the Term
Loans with IndebtednesIndebtedness having an effective interest cost or weighted
average yield (as determined by the Administrative Agent in its reasonable
discretion) that is less than the interest rate for or weighted average yield
(as determined by the Administrative Agent in its reasonable discretion) of the
Term Loans, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Term Loans or any Class thereof.
“Request for Credit Extension” means (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments, in each case,
under each Revolving Credit Facility; provided that unused Revolving Credit
Commitment of, and the portion of the Outstanding Amount of all Revolving Credit
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Tranche A Revolving Lenders” means, as of any date of determination,
Tranche A Revolving Credit Lenders having more than 50% of the sum of the (a)
Outstanding Amount of all Tranche A Revolving Credit Loans and all Tranche A L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in Tranche A L/C Obligations being deemed “held” by such
Lender for purposes of this definition) and (b) aggregate unused Tranche A
Revolving Credit Commitments; provided that unused Tranche A Revolving Credit
Commitment of, and the portion of the

37


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Outstanding Amount of all Tranche A Revolving Credit Loans and all Tranche A L/C
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche A Revolving Lenders.
“Required Tranche B Revolving Lenders” means, as of any date of determination,
Tranche B Revolving Credit Lenders having more than 50% of the sum of the (a)
Outstanding Amount of all Tranche B Revolving Credit Loans and all Tranche B L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in Tranche B L/C Obligations and Swing Line Loans being
deemed “held” by such Lender for purposes of this definition) and (b) aggregate
unused Tranche B Revolving Credit Commitments; provided that unused Tranche B
Revolving Credit Commitment of, and the portion of the Outstanding Amount of all
Tranche B Revolving Credit Loans and all Tranche B L/C Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Tranche B Revolving Lenders.
“Required Term Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Outstanding Amount of all Term Loans and (b)
aggregate unused Term Commitments; provided that the unused Term Commitment and
the portion of the Outstanding Amount of all Term Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Lenders.
“Resort Spin-Off” means the Disposition by Subsidiaries of Holdings of their
interests in Persons consisting of the Barton Creek Resort and Spa and The
Homestead and the sale or contribution of other assets or rights related to such
resorts.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer, chief
legal officer, managing member or general partner of any Person or, in the case
of any Foreign Subsidiary, any duly appointed authorized signatory or any
director or managing member of such Person, but in any event, with respect to
financial matters, the chief financial officer, treasurer or controller of such
Person and with respect to any secretary’s certificate delivered on the Closing
Date, any secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of any Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the stockholders, partners or members (or the equivalent Persons thereof) of
such Person or any contribution to or payment under Title IV of ERISA in respect
of any Pension Plan maintained or contributed to by any ERISA Affiliate of such
Person (excluding Holdings or any Restricted Subsidiary) for its current or
former employees.
“Restricted Subsidiary” means each Subsidiary of Holdings that is not an
Unrestricted Subsidiary.
“Retained Excess Cash Flow” means, with respect to any Fiscal Year, the amount
of Excess Cash Flow for such completed Fiscal Year that is not required to be
applied as a mandatory prepayment pursuant to Section 2.05(b)(i), but in any
case, (a) without giving effect to any subtraction pursuant to Section
2.05(b)(i)(B) and (b) it being understood for the avoidance of doubt that, for
purposes of this

38


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




definition, Excess Cash Flow for any Fiscal Year shall be deemed to be zero
until the financial statements required to be delivered pursuant to Section
6.01(a) for such Fiscal Year, and the related Compliance Certificate required to
be delivered pursuant to Section 6.01(d) for such Fiscal Year, have been
received by the Administrative Agent.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Class and Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders of the same Class pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Tranche A Revolving Credit Loans to the Borrower pursuant
to Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(b) under the caption “Commitment or Tranche B
Revolving Credit Commitment” or in the Assignment and Assumption, Joinder
Agreement or Revolving Extension Agreement pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. The Aggregate Commitments of all Revolving
Credit Lenders shall be $50,000,000 on the Closing Date., as applicable.
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09(a).
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Fee” means the
Tranche A Revolving Credit Facility or any earlier date on which the Commitment
Fee or the Tranche B Revolving Credit Commitments shall terminate as provided
hereinCommitment Fee, as applicable.
“Revolving Credit Facility” means , at any time, the aggregate amount of the the
Tranche A Revolving Credit Lenders’Facility or the Tranche B Revolving Credit
Commitments and the aggregate amount of the New Revolving Credit Lenders’
Increased Revolving Credit Commitments at such timeFacility, as applicable.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment , aof any Class, an Increased Revolving Credit Commitment
,with respect to any Class of Revolving Credit Commitments or a Revolving Credit
Loan of any Class at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b)means a
Tranche A Revolving Credit Loan or Tranche B Revolving Credit Loan, as
applicable.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.
“Revolving Extension Agreement” has the meaning specified in Section 2.15(c).
“Revolving Maturity Date” has the meaning specified in Section 2.15(a).

39


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement providing for the Lease
by Holdings or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such Lease.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means the Second Amendment to this Agreement, dated as of
July 24, 2013.
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between any Loan Party and
any Person that was a Lender, an Agent or an Arranger or an Affiliate of a
Lender at the time such Swap Contract was entered into.
“Secured Hedge Obligations” means the obligations of any Loan Party arising
under any Secured Hedge Agreement; provided that, in no event will Secured Hedge
Obligations include any Excluded Swap Obligations.
“Secured Obligations” has the meaning specified in the Guaranty and Security
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Lenders or Affiliates of Lenders under Cash Management
Obligations of a Loan Party, the Supplemental Administrative Agent, if any, and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Securities Account” has the meaning given to such term in the UCC.
“Securities Account Control Agreement” has the meaning specified in the Guaranty
and Security Agreement.
“Securities Act” means the Securities Act of 1933.
“Senior Notes” means the Borrower’s 10% senior unsecured notes due 2018 pursuant
to the Senior Notes Indenture.
“Senior Notes Indenture” means the Indenture, dated as of the date hereof,
pursuant to which the Senior Notes are issued.
“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period, in each case for
Holdings and its Restricted Subsidiaries.

40


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(g).
“Sponsor” means, KSL and its Affiliates (including KSL Advisors, LLC and any KSL
Investment Vehicle). Notwithstanding the foregoing, portfolio companies of KSL
or any KSL Investment Vehicle shall not constitute a part of this definition of
“Sponsor”.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Supplemental Administrative Agent” has the meaning specified in Section 9.10
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Surviving Indebtedness” means Indebtedness of the types specified in clauses
(a) and (f) of the definition of “Indebtedness” of Holdings and its Restricted
Subsidiaries disclosed on Schedule VI.
“Swap Contract” means all interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and interest rate insurance, in each
case that are entered into for the sole purpose of hedging in the normal course
of business and consistent with industry practices, and in any case not for
speculative purposes.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

41


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means Citicorp North AmericaCitibank, IncN.A., acting
through one of its affiliates or branches, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means $10,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Tranche B Revolving Credit Facility.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings or similar charges imposed by any
Governmental Authority, and all liabilities (including interest, penalties or
additions to tax) with respect to the foregoing.
“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount set forth opposite such Term B Lender’s name on
Schedule 2.01(a) under the caption “Term B Commitment” or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term B Commitments
as of the Closing Date is $310,000,000.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.
“Term B Loan Facility” means the facility providing for the Borrowing of Term B
Loans.
“Term B Loans” has the meaning specified in Section 2.01(a).
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means a Term B Commitment or a New Term Commitment.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan Facility” means the Term B Loan Facility and each of the New Term
Loan Facilities.
“Term Loans” means Term B Loans and New Term Loans.

42


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made by such Term Lender.
“Test Period” means a period of four (4) consecutive Fiscal Quarters.
“Third Amendment” means Amendment No. 3 and Joinder Agreement to this Agreement,
dated as of August 30, 2013, among Holdings, the Borrower, the Administrative
Agent, each Tranche B L/C Issuer, the Swing Line Lender and the Lenders party
thereto.
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.
“Third Amendment Tranche A Revolving Credit Commitment Amount” has the meaning
assigned to such term in the definition of Tranche A Revolving Credit
Commitments.
“Total Assets” means the total assets of Holdings and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to Section
6.01(a) or (b), the pro forma financial statements referred to in Section
5.05(b).
“Total Leverage Ratio” means as of the end of any Fiscal Quarter of the Borrower
for the Test Period ending on such date, the ratio of (a) Consolidated Total
Debt as of the last day of such Test Period to (b) Consolidated EBITDA for such
Test Period, in each case, for Holdings and its Restricted Subsidiaries.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark Security Agreement” means the Trademark Security Agreement among the
Borrower, the other grantors named therein and the Administrative Agent, dated
as of the Closing Date.
“Tranche A L/C Advance” means, with respect to each Tranche A Revolving Credit
Lender, such Lender’s funding of its participation in any Tranche A L/C
Borrowing in accordance with its Pro Rata Share of the Tranche A Revolving
Credit Facility.
“Tranche A L/C Borrowing” means an extension of credit resulting from a drawing
under any Tranche A Letter of Credit that has not been reimbursed on the date
when made or refinanced as a Tranche A Revolving Credit Borrowing.
“Tranche A L/C Credit Extension” means, with respect to any Tranche A Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
“Tranche A L/C Issuer” means Citicorp North America, Inc., in its capacity as an
issuer of Tranche A Letters of Credit hereunder, or any successor issuer of
Tranche A Letters of Credit hereunder.
“Tranche A L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Tranche A Letters of Credit plus the
aggregate of all Unreimbursed Amounts with respect to such Tranche A Letters of
Credit, including, without duplication, all Tranche A L/C Borrowings.

43


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Tranche A Letter of Credit” means any letter of credit issued hereunder by a
Tranche A L/C Issuer prior to the Third Amendment Effective Date. A Tranche A
Letter of Credit may be a commercial letter of credit (if available to be issued
by the applicable L/C Issuer) or a standby letter of credit.
“Tranche A Letter of Credit Expiration Date” means the day that is five (5)
Business Days prior to the scheduled Maturity Date then in effect for the
Tranche A Revolving Credit Facility (or, if such day is not a Business Day, the
next preceding Business Day).
“Tranche A Letter of Credit Sublimit” means, at any time, the lesser of (i) the
Third Amendment Tranche A Revolving Credit Commitment Amount and (ii) the
aggregate face amount of the Tranche A Letters of Credit outstanding at such
time. The Tranche A Letter of Credit Sublimit is part of, and not in addition
to, the Tranche A Revolving Credit Facility.
“Tranche A Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Tranche A Revolving Credit Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by each of the
Tranche A Revolving Credit Lenders pursuant to Section 2.01(b).
“Tranche A Revolving Credit Commitments” means, as to each Lender, its
obligation to (a) make Tranche A Revolving Credit Loans to the Borrower pursuant
to Section 2.01(b) and (b) purchase participations in Tranche A L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01(b) under the
caption “Revolving Credit Commitment” or in the Assignment and Assumption,
Joinder Agreement or Revolving Extension Agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate principal amount of all
Tranche A Revolving Credit Commitments on the Third Amendment Effective Date
shall be equal to the aggregate face amount of all issued and undrawn Tranche A
Letters of Credit immediately prior to the Third Amendment Effective Date (such
amount, the “Third Amendment Tranche A Revolving Credit Commitment Amount”).
“Tranche A Revolving Credit Commitment Fee” has the meaning specified in Section
2.09(a)(i).
“Tranche A Revolving Credit Commitment Period” means the period from and
including the Closing Date to but not including the Maturity Date of the Tranche
A Revolving Credit Facility or any earlier date on which the Tranche A Revolving
Credit Commitments shall terminate as provided herein.
“Tranche A Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ Tranche A Revolving Credit Commitments and the aggregate amount
of the Lenders’ Increased Revolving Credit Commitments to make Tranche A
Revolving Loans at such time.
“Tranche A Revolving Credit Lender” means, at any time, any Lender that has a
Tranche A Revolving Credit Commitment, an Increased Revolving Credit Commitment
with respect to such Class of Commitments or a Tranche A Revolving Credit Loan
at such time.
“Tranche A Revolving Credit Loan” has the meaning specified in Section
2.01(b)(i).
“Tranche A Rollover Letters of Credit” means each undrawn Tranche A Letter of
Credit outstanding as of the Tranche A Letter of Credit Expiration Date.

44


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




“Tranche B L/C Advance” means, with respect to each Tranche B Revolving Credit
Lender, such Lender’s funding of its participation in any Tranche B L/C
Borrowing in accordance with its Pro Rata Share.
“Tranche B L/C Borrowing” means an extension of credit resulting from a drawing
under any Tranche B Letter of Credit that has not been reimbursed on the date
when made or refinanced as a Tranche B Revolving Credit Borrowing.
“Tranche B L/C Credit Extension” means, with respect to any Tranche B Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
“Tranche B L/C Issuer” means (a) Citibank, N.A., in its capacity as an issuer of
Tranche B Letters of Credit hereunder, (b) as of the Tranche A Letter of Credit
Expiration Date, solely with respect to the Tranche A Rollover Letters of
Credit, Citicorp North America, Inc., in its capacity as issuer of Tranche A
Rollover Letters of Credit deemed to be Tranche B Letters of Credit hereunder
and (c) each other Tranche B Revolving Credit Lender reasonably acceptable to
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) that has entered into an agreement (in form and substance satisfactory
to the Administrative Agent and the Borrower) with the Administrative Agent to
be bound by the terms applicable to an issuer of Tranche B Letters of Credit
hereunder, or any successor issuer of Tranche B Letters of Credit hereunder.
“Tranche B L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Tranche B Letters of Credit plus the
aggregate of all Unreimbursed Amounts with respect to such Tranche B Letters of
Credit, including, without duplication, all Tranche B L/C Borrowings.
“Tranche B Letter of Credit” means any letter of credit issued hereunder by a
Tranche B L/C Issuer and, as of the Tranche A Letter of Credit Expiration Date,
the Tranche A Rollover Letters of Credit. A Tranche B Letter of Credit may be a
commercial letter of credit (if available to be issued by the applicable L/C
Issuer) or a standby letter of credit.
“Tranche B Letter of Credit Expiration Date” means the day that is five (5)
Business Days prior to the scheduled Maturity Date then in effect for the
Tranche B Revolving Credit Facility (or, if such day is not a Business Day, the
next preceding Business Day).
“Tranche B Letter of Credit Sublimit” means, at any time, $50,000,000 minus the
aggregate amount of the Tranche A L/C Obligations outstanding at such time. The
Tranche B Letter of Credit Sublimit is part of, and not in addition to, the
Tranche B Revolving Credit Facility.
“Tranche B Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Tranche B Revolving Credit Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by each of the
Tranche B Revolving Credit Lenders pursuant to Section 2.01(b).
“Tranche B Revolving Credit Commitments” means, as to each Lender, its
obligation to (a) make Tranche B Revolving Credit Loans to the Borrower pursuant
to Section 2.01(b), (b) purchase participations in Tranche B L/C Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on its signature pages to the Third Amendment (as may be
adjusted in accordance with the terms hereof and thereof) or in the Assignment
and Assumption, Joinder Agreement or Revolving

45


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Extension Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate principal amount of all Tranche B Revolving Credit
Commitments on the Third Amendment Effective Date shall be $135,000,000.
“Tranche B Revolving Credit Commitment Fee” has the meaning specified in Section
2.09(a)(ii).
“Tranche B Revolving Credit Commitment Period” means the period from and
including the Third Amendment Effective Date to but not including the Maturity
Date of the Tranche B Revolving Credit Facility or any earlier date on which the
Tranche B Revolving Credit Commitments shall terminate as provided herein.
“Tranche B Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ Tranche B Revolving Credit Commitments and the aggregate amount
of the Lenders’ Increased Revolving Credit Commitments to make Tranche B
Revolving Loans at such time.
“Tranche B Revolving Credit Lender” means, at any time, any Lender that has a
Tranche B Revolving Credit Commitment, an Increased Revolving Credit Commitment
with respect to such Class of Commitments or a Tranche B Revolving Credit Loan
at such time.
“Tranche B Revolving Credit Loan” has the meaning specified in Section
2.01(b)(ii).
“Transaction Documents” means the Loan Documents, the Senior Notes Indenture,
the purchase agreement with respect to the Senior Notes, guarantees of the
Senior Notes, a registration rights agreement relating to the Senior Notes, and
other agreements in connection with the foregoing, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Closing Date, and, in the case of the Borrower, the making of the initial
Borrowings hereunder, (b) the issuance of the Senior Notes, the Equity
Contribution and the repayment of the Existing Indebtedness and the other
transactions contemplated thereby, (c) the Resort Spin-Off, and (d) the
consummation of any other transactions in connection with the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that in the event that, by reason of mandatory
provisions of any applicable Law, any of the attachment, perfection or priority
of the Administrative Agent’s or any other Secured Party’s security interest in
any Collateral is governed by the Uniform Commercial Code of a jurisdiction
other than the State of New York, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions the
applicable Loan Documents relating to such attachment, perfection or priority
and for purposes of the definitions related to or otherwise used in such
provisions.
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the

46


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(b) and (c) with respect to the L/C
Issuer of a particular Class, the aggregate amount of L/C Borrowings of such
Class.
“United States” and “US” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Dormant Subsidiary and (ii) any
Non-Recourse Subsidiary of Holdings designated after the date of this Agreement
by the board of directors of the Borrower as an “Unrestricted Subsidiary”
pursuant to Section 6.17.
“Unsecured Financing” shall mean (a) the Senior Notes and (b) any future
Permitted Unsecured Indebtedness.
“Unsecured Financing Documentation” means any documentation governing any
Unsecured Financing.
“Unsecured Financing Obligations” means any obligations in respect of any
Unsecured Financing.
“US Lender” has the meaning specified in Section 10.15(b).
“US Tax Certificate” has the meaning set forth in Section 10.15(a).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.

47


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    The term “manifest error” shall be deemed to include any clearly
demonstrable error whether or not obvious on the face of the document containing
such error.
(f)    For purposes of determining compliance at any time or from time to time
with Sections 7.01 (except as set forth in the second proviso to Section
7.01(p)), 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any
Lien, Investment, Indebtedness, Disposition, Restricted Payment, affiliate
transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of more than one of the categories of transactions permitted pursuant
to any clause of such Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and
7.13, such transaction (or portion thereof) at any time shall be permitted under
one or more of such clauses as determined by the Borrower in its reasonable
discretion at such time of determination.
Section 1.03.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time.
(b)    If at any time any change in GAAP (including conversion to IFRS as
described below) would affect the computation of any financial covenant or ratio
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such financial covenant or ratio (and provisions in this
Agreement that reference such covenant or ratio) to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such covenant or ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant or ratio made before
and after giving effect to such change in GAAP. If the Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do so through an early-adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided that after such
conversion, the Borrower cannot elect to report under U.S. generally accepted
accounting principles).
Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.05.    References To Agreements And Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other

48


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
Section 1.06.    Times Of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York time (daylight or standard, as
applicable).
Section 1.07.    Timing Of Payment Or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
Section 1.08.    Compliance withWith Financial Covenants. With respect to any
provision of this Agreement that requires compliance or Pro Forma Compliance
with the financial covenants set forth in Section 7.10, such compliance or Pro
Forma Compliance shall not be required when the Borrower is not otherwise
required to comply with such covenant under the terms of Section 7.10 at such
time.
ARTICLE 2    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans.
(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a loan on the Closing Date
to the Borrower (each, a “Term B Loan” and, collectively, the “Term B Loans”) in
an amount in US Dollars equal to such Term B Lender’s Term B Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be
re-borrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Tranche A Revolving Credit Lender severally agrees to
make loans in US Dollars to the Borrower (each such loan, a “Tranche A Revolving
Credit Loan”) from time to time, on any Business Day following the Closing Date
during the Tranche A Revolving Credit Commitment Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Tranche A
Revolving Credit Commitment and (ii) each Tranche B Revolving Credit Lender
severally agrees to make loans in US Dollars to the Borrower (each such loan, a
“Tranche B Revolving Credit Loan”) from time to time, on any Business Day on or
after the Third Amendment Effective Date during the Tranche B Revolving Credit
Commitment Period, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Tranche B Revolving Credit Commitment; provided that
after giving effect to any Revolving Credit Borrowing of a particular Class, the
aggregate Outstanding Amount of the Revolving Credit Loans of such Class of any
Revolving Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations of such Class, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans of such Class, shall not
exceed such Lender’s Revolving Credit Commitment in respect of such Class.
Within the limits of each Lender’s Revolving Credit Commitment of a particular
Class, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.01(b), prepay under Section 2.05, and re-borrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein;

49


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




provided that all Revolving Credit Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Revolving Credit Loans of the same Type and same Class made to the
Borrower.
Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (i) not later than
11:00 a.m. three (3) Business Days prior to the requested date of any Borrowing
of Eurodollar Rate Loans, continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, (ii) not later than
11:00 a.m. on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Except as provided in Section
2.03(c)(i) and Section 2.04(c)(i), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $50,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term Borrowing, a Tranche
A Revolving Credit Borrowing, a Tranche B Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) the account of the Borrower
to be credited with the proceeds of such Borrowing. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Class of Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Article 4, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower

50


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




pays the amount due, if any, under Section 3.05 in connection therewith. If a
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the Administrative Agent or the Required Lenders may require
that no Loans may be converted to or continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Appropriate Lenders of any change in the Administrative Agent’s prime rate used
in determining the Base Rate promptly following the determination of such
change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03.    Letters Of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the Tranche B
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders of such Class set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the ClosingThird Amendment Effective
Date until the Tranche B Letter of Credit Expiration Date, to issue Tranche B
Letters of Credit denominated in Dollars for the account of the Borrower (or any
Restricted Subsidiary so long as the Borrower is a joint and several
co-applicant, and references to the “Borrower” in this Section 2.03 shall be
deemed to include reference to such Restricted Subsidiary) and (B) each L/C
Issuer of any applicable Class agrees, in reliance upon the agreements of the
other Revolving Credit Lenders of such Class set forth in this Section 2.03,
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date of such Class, (1) to amend or renew
Letters of Credit of such Class previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit of such
Class; and (BC) the Revolving Credit Lenders of such Class severally agree to
participate in Letters of Credit of such Class issued for the account of the
Borrower; provided that the applicable L/C Issuer shall not be obligated to make
any L/C Credit Extension with respect to any Letter of Credit of such Class, and
no Lender of such Class shall be obligated to participate in any Letter of
Credit of such Class if, as of the date of such L/C Credit Extension, (x) the
aggregate Outstanding Amount of the Revolving Credit Loans of such Class of any
Revolving Credit Lender of such Class, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations of such Class, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans of such Class,
would exceed such Lender’s Revolving Credit Commitment in

51


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




respect of such Class or (y) the Outstanding Amount of the L/C Obligations of
such Class would exceed the applicable Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Tranche B Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Tranche B
Letters of Credit to replace Tranche B Letters of Credit that have expired or
that have been drawn upon and reimbursed. As of the Tranche A Letter of Credit
Expiration Date, each Tranche A Rollover Letter of Credit shall be deemed, for
all purposes of this Agreement (including paragraphs (c), (d) and (e) of this
Section), to be a Tranche B Letter of Credit issued hereunder.
(ii)    The Tranche A L/C Issuer shall be under no obligation to issue any
Letter of Credit on or after the Third Amendment Effective Date. The Tranche B
L/C Issuer shall be under no obligation to issue any Letter of Credit if
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain thesuch L/C Issuer from issuing
such Letter of Credit, or any Law applicable to thesuch L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over thesuch L/C Issuer shall prohibit,
or request that thesuch L/C Issuer refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
thesuch L/C Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which thesuch L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
thesuch L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which, in each case, thesuch L/C Issuer in
good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit, prior to giving effect to any automatic renewal, would occur more
than twelve (12) months after the date of issuance or last renewal;
(C)    the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date;
(D)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of thesuch L/C Issuer; or
(E)    any Tranche B Revolving Credit Lender is a Defaulting Lender, unless
thesuch L/C Issuer has entered into arrangements satisfactory to it to eliminate
thesuch L/C Issuer’s risk with respect to the participation in Tranche B Letters
of Credit by all such Defaulting Lenders, including by Cash Collateralizing, or
obtaining a backstop letter of credit from an issuer satisfactory to thesuch L/C
Issuer to support, each such Defaulting Lender’s Pro Rata Share of any
Unreimbursed Amount.
(iii)    TheNo L/C Issuer shall be under noany obligation to amend any Letter of
Credit if (A) thesuch L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

52


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Tranche B Letter of Credit shall be issued or any Letter of Credit
of any Class shall be amended, as the case may be, upon the request of the
Borrower delivered to the L/C Issuer with respect to such Class (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by thesuch L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be, or
such later date and time as thesuch L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Tranche B Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the Tranche B L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Tranche B L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer of such Letter of Credit: (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as thesuch L/C Issuer may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, thesuch L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by thesuch
L/C Issuer of confirmation from the Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof (such
confirmation to be promptly provided by the Administrative Agent), then, subject
to the terms and conditions hereof, thesuch L/C Issuer shall, on the requested
date, issue a Tranche B Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit of a particular Class, each Revolving Credit
Lender of such Class shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer of such Class, an
unfunded risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit thesuch L/C Issuer to prevent any such renewal at least
once in each twelve month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such

53


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




twelve month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by thesuch L/C Issuer, the Borrower shall not
be required to make a specific request to thesuch L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) thesuch L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the applicable Letter of Credit Expiration Date; provided that
thesuch L/C Issuer shall not permit any such renewal if (A) thesuch L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five (5)
Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or (2)
from the Administrative Agent, any Revolving Credit Lender of such Class or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit of a particular
Class or any amendment to a Letter of Credit of such Class to an advising bank
with respect thereto or to the beneficiary thereof, thesuch L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit issued by any
L/C Issuer of any notice of a drawing under such Letter of Credit, thesuch L/C
Issuer shall notify the Borrower and the Administrative Agent thereof. Not later
than 3:30 p.m. on the date of any payment by thean L/C Issuer under a Letter of
Credit issued by such L/C Issuer (each such date, an “Honor Date”), the Borrower
shall reimburse thesuch L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing; provided that if such notice is not
provided to the Borrower prior to 11:00 a.m. on the Honor Date, then the
Borrower shall reimburse thesuch L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing on the next succeeding Business
Day and such extension of time shall be reflected in computing fees in respect
of any such Letter of Credit. If the Borrower fails to so reimburse thesuch L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the applicable Class of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans of such Class to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans or the conditions
set forth in Section 4.02, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments of such Class. Any notice given by
thesuch L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if promptly confirmed in writing; provided
that the lack of a prompt confirmation shall not affect the conclusiveness or
binding effect of such notice.

54


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(ii)    Each Revolving Credit Lender of a Class (including the Lender acting as
L/C Issuer with respect to such Class) shall upon any applicable notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount owing
to such L/C Issuer not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender of the applicable Class that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to thesuch L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing of
the applicable Class in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender of any Class funds its Revolving
Credit Loan or L/C Advance of such Class pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit issued by such L/C Issuer, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of thesuch L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse thean L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against thesuch L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default
or that a Default or Event of Default would result therefrom, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans of a particular Class pursuant to this Section 2.03(c) is subject to such
Revolving Credit Loans not exceeding the unutilized portion of such Revolving
Credit Lender’s Revolving Credit Commitment in respect of such Class. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse thesuch L/C Issuer for the amount of any payment made by
thesuch L/C Issuer under any Letter of Credit of such Class, together with
interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the

55


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




time specified in Section 2.03(c)(ii), thesuch L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to thesuch
L/C Issuer at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. A certificate of thesuch L/C Issuer submitted to any
Revolving Credit Lender of the same Class (through the Administrative Agent)
with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    If, at any time after thean L/C Issuer of a particular Class has made a
payment under any Letter of Credit of such Class and has received from any
Revolving Credit Lender of such Class, such Lender’s applicable L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of thesuch L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer of a particular Class pursuant to Section 2.03(d)(i) is required
to be returned under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by thesuch L/C Issuer in its
discretion), each Revolving Credit Lender of such Class shall pay to the
Administrative Agent for the account of thesuch L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Federal Funds Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse thean
L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer for its account and to repay each L/C Borrowing relating to any Letter of
Credit issued by such L/C Issuer for its account shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or applicable Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting),
thesuch L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

56


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by thesuch L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by thesuch L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty and Security
Agreement or any other guarantee, for all or any of the Obligations of the
Borrower in respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;
provided that the foregoing shall not excuse thesuch L/C Issuer from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by thesuch
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The Borrower shall promptly examine a copy of each Letter of
Credit issued for its account and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly notify the applicable L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against thesuch L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer of such Letter of Credit
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by thesuch Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of thesuch L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of thesuch L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at Law or under any other
agreement. None of the L/C IssuerIssuers, any Agent-Related Person, nor any of
the respective correspondents, participants or assignees of theany L/C Issuer,

57


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




shall be liable or responsible for any of the matters described in clauses (i)
through (vi) of Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against thean L/C
Issuer, and thesuch L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by
thesuch L/C Issuer’s willful misconduct or gross negligence or thesuch L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
issued by such L/C Issuer after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of asuch Letter of Credit. In furtherance and not in limitation of the
foregoing, thesuch L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and thesuch L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if
thean L/C Issuer under any Class has honored any full or partial drawing request
under any Letter of Credit issued by it and such drawing has resulted in an L/C
Borrowing of such Class (other than the Tranche A Rollover Letters of Credit)
and the conditions set forth in Section 4.02 to a Revolving Credit Borrowing
cannot then be met, or (ii) if, as of the applicable Letter of Credit Expiration
Date, any Letter of Credit of such Class may for any reason remain outstanding
and partially or wholly undrawn, the Borrower shall promptly Cash Collateralize
(x) in the case of clause (i), 103% and (y) in the case of clause (ii), 105%, in
each case of the then Outstanding Amount of all L/C Obligations of such Class
(such Outstanding Amount to be determined as of the date of such L/C Borrowing
or the applicable Letter of Credit Expiration Date, as the case may be) or, in
the case of clause (ii), provide a back to back letter of credit in a face
amount at least equal to 105% of the then undrawn amount of such Letter of
Credit from an issuer and in form and substance satisfactory to thesuch L/C
Issuer in its sole discretion. Any Letter of Credit that is so Cash
Collateralized or in respect of which such a back-to-back letter of credit shall
have been issued shall be deemed no longer outstanding for purposes of this
Agreement. If at any time the Administrative Agent determines that any funds
held as cash collateral are subject to any right or claim of any Person other
than the Administrative Agent or claims of the depositary bank arising by
operation of law or that the total amount of such funds is less than the amount
required by the first sentence of this clause (g), the Borrower will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the deposit accounts designated by
the Administrative Agent as aforesaid, an amount equal to the excess of (x) 103%
or 105%, as applicable, of such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as cash collateral that the Administrative
Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the L/C Issuer of such Letter of Credit. To the
extent the amount of any cash collateral exceeds 103% or 105%, as applicable, of
the then Outstanding Amount of such L/C Obligations and so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, the
excess shall be refunded to the Borrower.
(h)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits , as most recently published by the International Chamber of
Commerce (or such later version thereof as may be in effect at the time of
issuance) at the time of issuance shall apply to each commercial Letter of
Credit.

58


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender of a particular Class in
accordance with its Pro Rata Share, a Letter of Credit fee for each Letter of
Credit of such Class issued equal to the Applicable Rate for Revolving Credit
Loans of such Class that are Eurodollar Rate Loans times the daily maximum
amount then available to be drawn under such Letter of Credit. Such letter of
credit fees shall be computed from the date of issuance thereof on a quarterly
basis in arrears. Such letter of credit fees shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit and on
the later of (i) the applicable Letter of Credit Expiration Date and (ii) the
day that is five (5) Business Days prior to the Revolving Maturity Date with
respect to the Revolving Credit Commitments of such Class (or, if such day is
not a Business Day, the next preceding Business Day).
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to theeach L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer equal to a percentage per annum to be agreed upon of the daily maximum
amount then available to be drawn under such Letter of Credit of such Class.
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the applicable Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to thesuch L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of thesuch L/C Issuer relating to letters of credit as from time to
time in effect. Such customary fees not related to the fronting fee and standard
costs and charges are due and payable within five (5) Business Days of demand
and are nonrefundable.
(k)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms of this Agreement shall control.
(l) Letters of Credit Issued Prior to Closing Date. Schedule 2.03(l) contains a
schedule of certain letters of credit issued prior to the Closing Date by
Citibank, N.A. for the account of the Borrower (including any such letter of
credit issued on behalf of a Subsidiary of the Borrower that is a Restricted
Subsidiary). On the Closing Date (i) such letters of credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 2.03 for
the account of the Borrower and subject to the provisions hereof, and for this
purpose the fees specified in this Section 2.03 shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Closing Date, (ii) the issuer
of such Letters of Credit shall be deemed to be an “L/C Issuer” hereunder solely
for the purpose of maintaining such letters of credit until the expiration date
stated therein (without giving effect to any provision therein for automatic
extension, evergreen maturity or the like), (iii) the face amount of such
letters of credit shall be included in the calculation of L/C Obligations and
(iv) all liabilities of the Borrower with respect to such letters of credit
shall constitute Obligations. Nothwithstanding anything to the contrary in this
Agreement, no letter of credit converted in accordance with this clause (l) may
be amended, extended or renewed; provided that each such letter of credit may,
at the Borrower's option and subject to the terms and conditions of this
Agreement, be replaced at the time of its maturity with a Letter of Credit
issued hereunder.

59


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Section 2.04.    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole discretion, make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day (other
than the Closing Date) during the Tranche B Revolving Credit Commitment Period
in an aggregate amount at any time outstanding (together with the Outstanding
Amount of Loans made by the Swing Line Lender in its capacity as a Lender or the
Tranche B Swing Line Lender) not to exceed the lesser of (ix) the Swing Line
Lender’s Pro Rata Share of the Tranche B Revolving Credit Commitments and (iiy)
the Swing Line Sublimit; provided that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
re-borrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender an unfunded risk participation in suchthe
Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share and the amount of suchthe Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, (ii) the requested borrowing date, which shall
be a Business Day and (iii) the account of the Borrower to be credited with the
proceeds of suchthe Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Tranche B Revolving Credit Lender) prior to 2:00 p.m. on the
date of such proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
Notwithstanding anything to the contrary contained in this Section 2.04 or
elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Tranche B Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
satisfactory to it to eliminate the Swing Line Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including by Cash Collateralizing, or obtaining a backstop letter of
credit from an issuer satisfactory to the Swing Line Lender to support, such
Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding
Swing Line Loans.
(c)    Refinancing of Swing Line Loans. The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Tranche B Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans

60


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




then outstanding. Each such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans or the conditions set forth in Section 4.02, but subject to the unutilized
portion of the aggregate Tranche B Revolving Credit Commitments. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Tranche B Revolving Credit Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Tranche B Revolving Credit Lender that so makes funds
available shall be deemed to have made a Tranche B Revolving Credit Loan that is
a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.
(i)    If for any reason any Swing Line Loan cannot be refinanced by such a
Tranche B Revolving Credit Borrowing in accordance with Section 2.04(c), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Tranche B Revolving Credit Lenders fund its risk participation in suchthe Swing
Line Loan and each such Tranche B Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c) shall be deemed payment in respect of such participation.
(ii)    If any Tranche B Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c), the Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iiiii) shall be conclusive absent
manifest error.
(iii)    Each Tranche B Revolving Credit Lender’s obligation to make Tranche B
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default
or that a Default or Event of Default would result therefrom, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Tranche B Revolving Credit Lender’s obligation to make
Tranche B Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
such Tranche B Revolving Credit Loans not exceeding the unutilized portion of
such Tranche B Revolving Credit Lender’s Tranche B Revolving Credit Commitment.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

61


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(d)    Repayment of Participations. At any time after any Tranche B Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of suchthe Swing
Line Loan, the Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.
(i)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Tranche B Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Tranche B Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05.    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans made to the Borrower, in each case,
in whole or in part without premium or penalty except as described in clause
(iv) below; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m., (1) three (3) Business Days prior to any date
of prepayment of Eurodollar Rate Loans and (2) one (1) Business Day prior to any
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied among the

62


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Facilities in such amounts as the Borrower may direct in its sole discretion
and, in the case of the Term B Loan Facility, in inverse order of maturity or as
otherwise directed by the Borrower.; provided that, prepayments of any Revolving
Credit Loans shall be applied (x) on a pro rata basis between the Tranche A
Revolving Credit Loans and the Tranche B Revolving Credit Loans or (y) with a
greater than pro rata portion applied to the Tranche A Revolving Credit Loans.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 11:00 a.m. on the date of the prepayment , and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
Section 2.05(a)(ii) if such prepayment would have resulted from (A) an Equity
Issuance or a refinancing of the Facilities that is not prohibited by this
Agreement or (B) issuance of New Term Loans and/or Increased Revolving Credit
Commitments, which refinancing or issuance shall not be consummated or shall
otherwise be delayed.
(iv)    At the time of the effectiveness of any Repricing Transaction that (A)
makes any prepayment of Term Loans in connection with any Repricing Transaction,
or (B) effects any amendment of this Agreement resulting in a Repricing
Transaction and is consummated prior to January 24, 2014, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each applicable Term
Lender, a fee in an amount equal to, (x) in the case of clause (A), a prepayment
premium of 1% of the amount of the Term Loans being prepaid and (y) in the case
of clause (B), a payment equal to 1% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment. Such fees shall be
due and payable upon the date of the effectiveness of such Repricing
Transaction.
(b)    Mandatory.
(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to (A)
50% of Excess Cash Flow, if any, for the Fiscal Year of the Borrower covered by
such financial statements (commencing with the Fiscal Year of the Borrower ended
December 27, 2011) minus (B) the sum of (1) the amount of any voluntary
prepayments of Term Loans made pursuant to Section 2.05(a) during such Fiscal
Year and (2) solely to the extent the amount of the Revolving Credit Commitments
are permanently reduced pursuant to Section 2.06 in connection therewith (and
solely to the extent of the amount of such reduction), the amount of any
voluntary prepayments of Revolving Credit Loans made pursuant to Section 2.05(a)
during such Fiscal Year; provided that, such percentage shall

63


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




be reduced to (x) 25% if the Senior Secured Leverage Ratio as of the last day of
the applicable Fiscal Year was less than 3.75:1.00; and (y) 0% if the Senior
Secured Leverage Ratio as of the last day of the applicable Fiscal Year was less
than 3.25:1.00.
(ii)    (A)    With respect to any Disposition or any Casualty Event by Holdings
or any Subsidiary (other than a Non-Prepayment Unrestricted Subsidiary) that
results in the realization or receipt by any such Subsidiary of Net Cash
Proceeds, the Borrower shall cause to be prepaid on or prior to the date that is
ten (10) Business Days after the date of the realization or receipt of such Net
Cash Proceeds an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Cash Proceeds received; provided that no such prepayment shall
be required pursuant to this Section 2.05(b)(ii)(A) if, on or prior to such
date, the Borrower shall have given written notice to the Administrative Agent
of its intention to reinvest or cause to be reinvested all or a portion of such
Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B) (which election may
only be made (x) if no Default or Event of Default has occurred and is then
continuing or would result therefrom and (y) the Disposition or Casualty Event
giving rise to such Net Cash Proceeds is with respect to the property of
Holdings or a Subsidiary that is not a Prepayment Unrestricted Subsidiary);
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition or any Casualty Event (other than a Disposition or Casualty
event in respect of the property of a Prepayment Unrestricted Subsidiary), at
the option of the Borrower, and so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower may
reinvest or cause to be reinvested all or any portion of such Net Cash Proceeds
in assets or property that are useful for its business within three hundred and
sixty (360) days of the receipt of such Net Cash Proceeds (provided that if
prior to the expiration of such three hundred and sixty (360) day reinvestment
period, any Loan Party enters into a legally binding commitment to reinvest such
Net Cash Proceeds, such reinvestment period shall be extended by an additional
ninety (90) days); provided that if any Net Cash Proceeds are not so reinvested
within such reinvestment period or are no longer intended to be so reinvested at
any time after delivery of a notice of reinvestment election, an amount equal to
any such Net Cash Proceeds shall be promptly applied to the prepayment of the
Term Loans as set forth in this Section 2.05.
(iii)    If for any reason the aggregate Outstanding Amount of the Revolving
Credit Loans ,and the L/C Obligations of a particular Class (and Swing Line
Loans with respect to the Tranche B Revolving Credit Commitment) at any time
exceeds the aggregate Revolving Credit Commitments of such Class then in effect,
the Borrower shall promptly prepay such Revolving Credit Loans or Swing Line
Loans, as applicable, and/or Cash Collateralize thesuch L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize thesuch L/C Obligations pursuant to this Section
2.05(b)(iii) unless after the prepayment in full of thesuch Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds such
aggregate Revolving Credit Commitments of such Class then in effect.

64


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(iv)    If Holdings or any Restricted Subsidiary incurs or issues (A) any
Indebtedness not permitted to be incurred or issued pursuant to Section 7.03,
(B) any Indebtedness incurred in reliance on Section 7.03(r) to the extent the
applicable Permitted Acquisition is not consummated within ninety (90) days of
the incurrence or issuance thereof or (C) any Permitted Unsecured Indebtedness
incurred in reliance on Section 7.03(t) to the extent procceedsproceeds of such
Indebtedness are not used to prepay the Loans pursuant to Section 2.05(a)
withingwithin 10 days of the incurrence or issuance thereof, the Borrower shall
cause the Term Loans to be prepaid in an aggregate amount equal to 100% of all
Net Cash Proceeds received therefrom on or prior to the date which is, in the
case of clause (A), one (1) Business Day after such incurrence or issuance and,
in the case of clause (B), no later than the ninetieth (90th) day after such
incurrence or issuance.
(v)    If any Prepayment Unrestricted Subsidiary incurs or issues any
Indebtedness, the Borrower shall cause the Term Loans to be prepaid in an
aggregate amount equal to 100% of all Net Cash Proceeds received therefrom
(minus the principal amount, together with any applicable premium, penalty,
interest and breakage costs, of any Indebtedness (other than the Obligations)
that is required by its terms to be repaid in connection with such incurrence or
issuance of Indebtedness) on or prior to the date that is one (1) Business Day
after such incurrence or issuance.
(vi)    Subject to Section 2.14 with respect to any New Term Loans, (A) Each
prepayment of Term Loans of any Class pursuant to this Section 2.05(b) shall be
applied, first, in inverse order of maturity to the principal repayment
installments of such Term Loans other than the principal payment due on the
Maturity Date and second, to the principal payment on the Maturity Date of such
Term Loans; and unless otherwise provided herein, each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares (prior
to giving effect to any rejection by any Term Lender of any such prepayment
pursuant to clause (vii) below), subject to clause (vii) of this Section 2.05(b)
and (B) on and after the borrowing of any New Term Loans, the prepayments
referred to in this Section 2.05(b) shall be allocated among each Class of Term
Loans pro rata based on the aggregate principal amount of the Outstanding Amount
of Term Loans of each such Class unless, with respect to any Class of New Term
Loans, the Borrower and the New Term Loan Lenders for such Class of New Term
Loans have agreed in accordance with Section 2.14(e)(iii) that such Class of New
Term Loans will be receive less than such Class of New Term Loans’ pro rata
share of prepayments made under this Section 2.05(b) (it being understood that
any Class of Term B Loans shall not be allocated any less than its pro rata
share of such prepayment).
(vii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (vi) of this Section 2.05(b) at least one (1) Business Day prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of any such prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Any Term Lender (a “Declining
Lender”, and any Term Lender which is not a Declining Lender, an “Accepting
Lender”) may elect, by delivering not less than two (2) Business Days prior to
the proposed prepayment date, a written notice (such notice, a “Rejection
Notice”) that any mandatory prepayment otherwise required to be made with
respect to

65


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




the Term Loans held by such Term Lender pursuant to clauses (i) through (vi) of
this Section 2.05(b) not be made, in which event the portion of such prepayment
which would otherwise have been applied to the Term Loans of the Declining
Lenders shall be retained by the Borrower (for itself and on behalf of the other
Restricted Subsidiaries). If a Term Lender fails to deliver a Rejection Notice
within the time frame specified above, such Term Lender will be deemed to be an
Accepting Lender.
(viii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05(b), so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, if any prepayment of Eurodollar Rate Loans is required to be
made under this Section 2.05(b), other than on the last day of the Interest
Period therefor, the Borrower may, in its sole discretion, deposit the amount of
any such prepayment otherwise required to be made thereunder into a Cash
Collateral Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Default or Event of Default or if a
Default or Event of Default would result therefrom, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this Section 2.05(b).
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount (A) of $500,000 or any whole multiple
of $100,000 in excess thereof or (B) equal to the entire remaining amount of the
Commitments of any Class and (iii) if, after giving effect to any reduction of
the Commitments, the Letter of Credit Sublimit of any Class or the Swing Line
Sublimit, as the case may be, exceeds the amount of the Revolving Credit
Commitments of the applicable Class, such sublimit shall be automatically
reduced by the amount of such excess. The amount of any such Commitment
reduction shall not be applied to the applicable Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower or as
required by the preceding sentence. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.
(i)    Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 at 5:00 p.m. on the Closing Date upon funding the
Term Loans.
(ii)    The Tranche A Revolving Credit Commitment of each Revolving Credit
Lender shall be automatically and permanently reduced to $0 on the Maturity Date
of the Tranche A Revolving Credit Facility.

66


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(iii)    The Tranche B Revolving Credit Commitment of each Revolving Credit
Lender shall be automatically and permanently reduced to $0 on the Maturity Date
of the Tranche B Revolving Credit Facility.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments of any Class
shall be paid to the Appropriate Lenders on the effective date of such
termination.
Section 2.07.    Repayment of Loans.
(a)    Term Loans. The principal of the Term Loans of each Class shall be repaid
in full, in Cash, in immediately available funds on the Maturity Date of such
Class of Term Loans in an amount equal to the aggregate principal amount of all
Term Loans of such Class outstanding on such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent (a) for the ratable account of the applicable Tranche A Revolving Credit
Lenders on the Maturity Date for the Tranche A Revolving Credit Facility the
aggregate principal amount of all of its Tranche A Revolving Credit Loans
outstanding on such date, and (b) for the ratable account of the applicable
Tranche B Revolving Credit Lenders on the Maturity Date for the Tranche B
Revolving Credit Facility the aggregate principal amount of all of its Tranche B
Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay the aggregate principal amount
of all of itseach Swing Line Loans onLoan in full, in Cash, in immediately
available funds on the earliest of (i) the funding date of any Tranche B
Revolving Credit Borrowing (pursuant to Section 2.04(c) or otherwise) with the
proceeds thereof, (ii) the date that is seven days after the date of such Swing
Line Borrowing and (iii) the date that is five (5) Business Days prior to the
Maturity Date for the Tranche B Revolving Credit Facility.
Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.
(b)    While any Default or Event of Default set forth in Section 8.01(a), (f)
or (g) exists, the Borrower shall pay interest on all overdue amounts hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand.

67


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09.    Fees. In addition to certain fees described in Section 2.03(i)
and Section 2.03(j):
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of (i) each Tranche A Revolving Credit
Lender in accordance with its Pro Rata Share, a commitment fee (each, a “Tranche
A Revolving Credit Commitment Fee” and, collectively, the “Tranche A Revolving
Credit Commitment Fees”) equal to the Applicable Rate times the actual daily
amount by which the aggregate Tranche A Revolving Credit Commitments exceed the
sum of (ix) the Outstanding Amount of Tranche A Revolving Credit Loans and (iiy)
the Outstanding Amount of Tranche A L/C Obligations and (ii) each Tranche B
Revolving Credit Lender in accordance with its Pro Rata Share, a commitment fee
(each, a “Tranche B Revolving Credit Commitment Fee” and, collectively, the
“Tranche B Revolving Credit Commitment Fees”) equal to the Applicable Rate times
the actual daily amount by which the aggregate Tranche B Revolving Credit
Commitments exceed the sum of (x) the Outstanding Amount of Tranche B Revolving
Credit Loans and (y) the Outstanding Amount of Tranche B L/C Obligations. The
Tranche A Revolving Credit Commitment Fees shall accrue at all times from the
date hereof until the Maturity Date of the Tranche A Revolving Credit Facility
and the Tranche B Revolving Credit Commitment Fees shall accrue at all times
from the Third Amendment Effective Date until the Maturity Date of the Tranche B
Revolving Credit Facility, in each case, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with (A) with respect to the Tranche A Revolving Credit
Commitments, the first such date to occur after the Closing Date , andor (B)
with respect to the Tranche B Revolving Credit Commitments, the first such date
to occur after the Third Amendment Effective Date, and in each case, on the
Maturity Date for the applicable Revolving Credit Facility. The Revolving Credit
Commitment Fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay or cause to be paid to the Agents such
fees as may have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
Section 2.10.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Administrative
Agent’s “prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

68


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting as a
non-fiduciary agent solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by each Lender and the Register
maintained by the Administrative Agent shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register in respect of such matters, the
Register shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. The Borrower and each Lender agrees from time to time after the
occurrence and during the continuance of a Default or Event of Default under
Section 8.01(f) or Section 8.01(g)(i) to execute and deliver to the
Administrative Agent all such Notes or other promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to any exchange of Lenders’ interests pursuant to
arrangements relating thereto among the Lenders, and each Lender agrees to
surrender any Notes or other promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent for cancellation
against delivery of any Notes or other promissory notes so executed and
delivered.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in its
account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.
Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in

69


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 4:00 p.m. shall
be deemed received on the next succeeding Business Day in the Administrative
Agent’s sole discretion and any applicable interest or fee shall continue to
accrue to the extent applicable.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day in relation to the Borrower, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. When such Lender makes payment to the Administrative
Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

70


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
Section 2.13.    Sharing Of Payments. If, (other than (x) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or Participant or (y) as otherwise expressly
provided elsewhere herein) any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total

71


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.14.    Incremental Facilities.
(a)    At any time or from time to time on or after the SecondThird Amendment
Effective Date, the Borrower may by written notice to the Administrative Agent
elect to request (i) prior to the Maturity Date of the applicable Revolving
Credit Facility, one additional revolving credit facility tranche (“New
Revolving Credit Commitments”) or one or more increases to the existingTranche A
Revolving Credit Commitments or the NewTranche B Revolving Credit Commitments
(any such increase in commitments, the “Increased Revolving Credit Commitments”
and, together with the New Revolving Credit Commitments, the “Incremental
Revolving Credit Commitments”) and/or (ii) prior to the Maturity Date of the
Term B Loan Facility, the establishment of one or more new term loan commitments
(the “New Term Commitments” and, together with the New Revolving Credit
Commitments and the IncreasedIncremental Revolving Credit Commitments, the
“Incremental Commitments”) which may be of the same Class as existing Term Loans
or a separate Class of new term loans; provided that, (x) the aggregate
principal amount of all such Incremental Commitments shall not exceed (A) in the
case of any Incremental Revolving Credit Commitments, $135,000,000; provided
that the sum of the Incremental Revolving Credit Commitments plus the Existing
Revolving Credit Commitments then in effect shall not exceed $155,000,000, plus
(B) in the case of both the Incremental Revolving Credit Commitments and the New
Term Commitments, $75,000,000, plus (CB) after the full utilization of the
amounts available under clause (A) above, in the case of the Incremental
Revolving Credit Commitments, and clause (B) above, in the case of both the
Incremental Revolving Credit Commitments and the New Term Commitments, an
additional amount of Incremental Revolving Credit Commitments and/or New Term
Commitments so long as in the case of this clause (CB), the Senior Secured
Leverage Ratio shall not exceed 2.75:1.00 as of the end of the Test Period most
recently ended, both before and after giving Pro Forma Effect to such
IncreasedIncremental Revolving Credit Commitments or New Term Loans (assuming a
borrowing of the maximum amount of Loans available under the Revolving Credit
Commitments and any Incremental Revolving Credit Commitments after giving effect
to such Incremental Revolving Credit Commitment and any Incremental Revolving
Credit Commitments previously made pursuant to this Section 2.14 and excluding,
for purposes of determining Consolidated Total Debt, the cash proceeds from the
borrowing of the proposed Incremental Revolving Credit Commitments or New Term
Loans) and (y) any such request shall be for an aggregate principal amount of
Incremental Commitments that is not less than $5,000,000 (or such lesser amount
which shall be approved by Administrative Agent or such lesser amount that shall
constitute the difference between the maximum aggregate principal amount of
Incremental Commitments indicated above and all such Incremental Commitments
obtained prior to such date) and integral multiples of $5,000,000 in excess of
that amount. Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the applicable Incremental
Commitments shall be effective, which shall be a

72


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




date not less than fifteen (15) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period as shall
be reasonably acceptable to the Administrative Agent) and (ii) the identity of
each Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Credit Lender” or “New Term Lender”, as applicable) to whom the Borrower
proposes any portion of such Incremental Revolving Credit Commitments or New
Term Commitments, as applicable, be allocated and the amounts of such
allocations; provided that the Borrower shall first approach each existing
Lender to provide any Incremental Commitment, which Lender may elect or decline,
in its sole discretion, to provide all or any portion of such requested
Incremental Commitment. Such Incremental Commitments shall become effective, as
of such Increased Amount Date; provided that, (1) no Default or Event of Default
shall have occurred and be continuing on such Increased Amount Date before or
after giving effect to such Incremental Commitments; (2) after giving effect to
the making of any New Term Loans or effectiveness of any Incremental Revolving
Credit Commitments, each of the conditions set forth in Section 4.02 shall be
satisfied; (3) the Incremental Revolving Credit Commitments or New Term
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the New Revolving Credit
Lender or New Term Lender, as applicable, and Administrative Agent, and each of
which shall be recorded in the Register, and each New Revolving Credit Lender
and New Term Lender shall be subject to the requirements set forth in Section
10.15; (4) the Borrower shall make any payments required pursuant to Section
3.05 in connection with the Incremental Commitments, if applicable; and (5) the
Borrower shall deliver or cause to be delivered any customary legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such transaction.
(b)    On any Increased Amount Date on which Increased Revolving Credit
Commitments are effected through an increase to the existing Revolving Credit
Commitments of any Class, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Revolving Credit Lenders of the applicable Class
shall assign to each of the New Revolving Credit Lenders, and each of the New
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders of such Class, at the principal amount thereof, such interests in the
Revolving Credit Loans of such Class outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Class of Revolving Credit Loans will be held by existing
Revolving Credit Lenders of such Class and New Revolving Credit Lenders ratably
in accordance with their Revolving Credit Commitments after giving effect to the
addition of such Increased Revolving Credit Commitments to the Revolving Credit
Commitments of such Class, (b) each Increased Revolving Credit Commitment shall
be deemed for all purposes a Revolving Credit Commitment of such Class and each
Loan made thereunder shall be deemed, for all purposes, a Revolving Credit Loan
of such Class and (c) each New Revolving Credit Lender shall become a Lender
with respect to the Increased Revolving Credit Commitment and all matters
relating thereto. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing and prepayment requirements in Section 2.02 and 2.05(a) of
this Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(c) Any New Revolving Loans made pursuant to any New Revolving Credit
Commitments established on an Increased Amount Date shall be designated as a
Class of New Revolving Loans separate from the Revolving Credit Facility for all
purposes of this Agreement. On any Increased Amount Date on which any New
Revolving Credit Commitments of any Class are effected, subject to the
satisfaction of the foregoing terms and conditions, each New Revolving Lender of
such Class shall become a Lender hereunder with respect to the New Revolving
Credit Commitment of such Class and the New Revolving Loans of such Class made
pursuant thereto.

73


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    (d) Any New Term Loans made pursuant to any New Term Commitments of a
separate Class of term loans on an Increased Amount Date shall be designated a
separate Class of New Term Loans for all purposes of this Agreement. On any
Increased Amount Date on which any New Term Commitments of any Class are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Lender of such Class shall make a Loan to the Borrower (a “New
Term Loan”) in an amount equal to its New Term Commitment of such Class, and
(ii) each New Term Lender of such Class shall become a Lender hereunder with
respect to the New Term Commitment of such Class and the New Term Loans of such
Class made pursuant thereto. Notwithstanding the foregoing, New Term Loans may
have identical terms to any existing Class of Term Loans and be treated as the
same Class as such Term Loans.
(d)    (e) The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrower’s notice of each Increased Amount Date and in respect
thereof (i) the Class of New Term Commitments and the New Term Lenders of such
Class , (ii) the Class of New Revolving Credit Commitments and the New Revolving
Loans of such Class and (iiiand (ii) in the case of each notice to any Revolving
Credit Lender of the applicable Class with respect to an increase in the
Revolving Credit Commitments of such Class, the respective interests in such
Revolving Credit Lender’s Revolving Credit Commitments of such Class, in each
case, subject to the assignments contemplated by clause (b) of this Section
2.14.
(e)    (f) The terms and provisions of the New Term Loans and New Term
Commitments of any Class shall be as agreed between the Borrower and the New
Term Lenders providing such New Term Loans and New Term Commitments, and except
as otherwise set forth herein, to the extent not identical to the Term B Loans,
shall be reasonably satisfactory to Administrative Agent. In any event:
(i)    the Weighted Average Life to Maturity of all New Term Loans of any Class
shall be no shorter than the Weighted Average Life to Maturity of the Term B
Loans (except by virtue of amortization or prepayment of the Term B Loans prior
to the time of such incurrence);
(ii)    the Maturity Date of any Class of the New Term Loans shall be no earlier
than the maturity of the Term B Loans;
(iii)    the New Term Loans will share ratably in right of prepayment with the
Term Loans pursuant to Section 2.05(b) or otherwise as contemplated by clause
(ig) of this Section 2.14 below; provided that the New Term Loans may be
afforded lesser payments to the extent the Lenders providing such New Term Loans
so agree; and
(iv)    the yield applicable to the New Term Loans of each Class shall be
determined by the Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement; provided, however, that the yield
applicable to such New Term Loans (after giving effect to all upfront or similar
fees, original issue discount payable or interest rate floors with respect to
such New Term Loans) shall not be greater than the applicable interest rate
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Term B Loans (including any upfront or similar
fees or original issue discount paid and payable to the initial Lenders
hereunder), plus 0.50% per annum unless the interest rate with respect to the
Term B Loan is increased so as to cause the then applicable interest rate under
this

74


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Agreement on the Term B Loans (including any upfront or similar fees or original
issue discount paid and payable to the initial Lenders hereunder and the
adjustment of any interest rate floor) to equal the yield then applicable to the
New Term Loans (after giving effect to all upfront or similar fees, original
issue discount payable or interest rate floors with respect to such New Term
Loans) minus 0.50%; provided that, customary arrangement or commitment fees
payable to the arrangers of such New Term Loans (or their respective affiliates)
under this Section 2.14 shall be excluded.
(g) The terms and provisions of the New Revolving Loans and New Revolving Credit
Commitments of any Class shall be as agreed between the Borrower and the New
Revolving Lenders providing such New Revolving Loans and New Revolving Credit
Commitments, and except as otherwise set forth herein, to the extent not
identical to the Revolving Credit Facility, shall be reasonably satisfactory to
Administrative Agent. In any event:
(i) the maturity date of such New Revolving Loans shall be no earlier than the
Maturity Date of the Revolving Credit Facility and such New Revolving Loans
shall require no scheduled amortization (and the related New Revolving Credit
Commitments shall require no mandatory commitment reductions) prior to the
Maturity Date of the Revolving Credit Facility;
(ii) the New Revolving Loans will share ratably with the Revolving Credit
Facility in any prepayments made pursuant to Section 2.05(a) or otherwise as
contemplated by clause (i) of this Section 2.14 below; provided that, the New
Revolving Loans may be afforded lesser payments to the extent the Lenders
providing such New Revolving Loans so agree; and
(iii) the yield applicable to the New Revolving Loans of each Class shall be
determined by the Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement; provided, however, that the yield
applicable to such New Revolving Loans (after giving effect to all upfront or
similar fees, original issue discount payable or interest rate floors with
respect to such New Revolving Loans) shall not be greater than the applicable
interest rate payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Revolving Credit Loans (including
any upfront or similar fees or original issue discount paid and payable to the
initial Lenders hereunder), plus 0.50% per annum unless the interest rate with
respect to the Revolving Credit Loans is increased so as to cause the then
applicable interest rate under this Agreement on the Revolving Credit Loans
(including any upfront or similar fees or original issue discount paid and
payable to the initial Lenders hereunder and the adjustment of any interest rate
floor) to equal the yield then applicable to the New Revolving Loans (after
giving effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such New Revolving Loans) minus 0.50%;
provided that customary arrangement or commitment fees payable to the arrangers
of such New Revolving Loans (or their respective affiliates) under this Section
2.14 shall be excluded.
(f)    (h) Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of Administrative Agent and
the Borrower to effect the provision of this Section 2.14, and for the avoidance
of doubt, this Section 2.14 shall supersede any provisions in Section 10.01 to
the contrary.
(g)    (i) The Loans and Commitments extended or established pursuant to this
paragraph shall constitute Loans and Commitments under, and shall be entitled to
all the benefits afforded

75


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.
Section 2.15.    Modification of Revolving Credit Loans.
(a)    Borrower Request. The Borrower may by thirty (30) Business Days’ written
notice to the Administrative Agent elect to request, effective as of the
applicable Maturity Date or any date which such Class of Revolving Credit
Commitments have been previously extended pursuant to this Section 2.15 (any
such date a “Revolving Maturity Date”), to extend the applicable Revolving
Credit Loans of any Class and the applicable Revolving Credit Commitments of
such Class beyond such applicable Revolving Maturity Date. Such notice shall
specify (i) the date on which the Borrower proposes that the extended Revolving
Credit Commitments of such Class shall mature, (ii) the identity of each
Eligible Assignee (together with any consents that would be required pursuant to
Section 10.07 for an assignment to such Eligible Assignee) to whom the Borrower
proposes any portion of such extended Revolving Credit Commitments of such Class
be allocated and the amounts of such allocations and (iii) the minimum amounts,
if any, and minimum increments, if any, that the Borrower may, in its
discretion, specify; provided that the Borrower shall first approach each
existing Lender to provide all or a portion of the extended Revolving Credit
Commitments of such Class, which Lender may elect or decline, in its sole
discretion, to provide such extended Revolving Credit Commitment and if it so
declines the unpaid principal amount of its Revolving Credit Loans of such Class
shall be paid in full on the applicable Revolving Maturity Date of such Class.
(b)    Conditions. The extended Revolving Credit Commitments shall become
effective, as of the applicable Revolving Maturity Date with respect to such
Class of Revolving Credit Commitments; provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the extension of the Revolving Credit Commitments; and
(iii)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of Extended Revolving Credit Commitments. The term and provisions
of extended Revolving Credit Commitments made pursuant to such extension:
(i)    shall have a yield as may be agreed by the Borrower and the Revolving
Lenders making such Revolving Credit Commitment extensions; provided that the
yield applicable to thesuch extended Revolving Credit Commitments (after giving
effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such extended Revolving Credit Commitments)
shall not be greater than the applicable interest rate payable pursuant to the
terms of this Agreement as amended through the date of such calculation with
respect to the non-extended Revolving Credit Commitments of such Class
(including any upfront or similar fees or original issue discount paid and
payable to the initial Lenders hereunder), plus 0.50% per annum unless the
interest rate with respect to the non-extended Revolving Credit Commitments is
increased so as to cause the then applicable interest rate under this Agreement
on the non-extended Revolving Credit Commitments of such Class (including any
upfront or similar fees or

76


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




original issue discount paid and payable to the initial Lenders hereunder and
the adjustment of any interest rate floor) to equal the yield then applicable to
the extended Revolving Credit Commitments of such Class (after giving effect to
all upfront or similar fees, original issue discount payable or interest rate
floors with respect to such extended Revolving Credit Commitments) minus 0.50%;
provided that customary arrangement or commitment fees payable to the arrangers
of such extended Revolving Credit Commitments (or their respective affiliates)
under this Section 2.15 shall be excluded;
(ii)    shall have a maturity date that is not prior to the maturity date of the
non-extended Revolving Credit Commitments of such Class and will require no
scheduled amortization or mandatory commitment reduction prior to the Latest
Maturity Date of the Revolving Credit Commitments of such Class;
(iii)    shall otherwise have terms and conditions that are substantially
identical to, or less favorable to the investors providing such extended
Revolving Credit Commitments than, the terms of the non-extended Revolving
Credit Commitments of such Class; and
(iv)    the extended Revolving Credit Commitments shall be effected by an
extension agreement (the “Revolving Extension Agreement”) executed by the
Borrower, the Administrative Agent and each Lender making such extended
Commitment, in form and substance satisfactory to each of them. The Revolving
Extension Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15.
(d)    Letters of Credit and Swing Line Loans. Any Revolving Extension Agreement
may provide for the issuance of Letters of Credit for the account of the
Borrower, or the provision to the Borrower of Swing Line Loans, pursuant to any
extended Revolving Commitments of any Class established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swing Line Loans under the Revolving Credit Commitments of such Class and with
the consent of the L/C Issuer of such Class and/or the Swing Line Lender, as
applicable. In addition, if so provided in the relevant Revolving Extension
Agreement and with the consent of each applicable L/C Issuer, participations in
Letters of Credit of any Class expiring on or after the Revolving Maturity Date
with respect to such Class shall be re-allocated from Lenders holding Revolving
Credit Commitments of such Class to Lenders holding extended Revolving Credit
Commitments of such Class in accordance with the terms of such Revolving
Extension Agreement; provided, however, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Revolving Credit
Commitments of such Class, be deemed to be participation interests in respect of
such Revolving Credit Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly.
(e)    Equal and Ratable Benefit. The Revolving Credit Commitments of a
particular Class extended pursuant to this paragraph shall constitute Revolving
Credit Commitments of such Class under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents. The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests

77


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




granted by the Collateral Documents continue to be perfected under the UCC or
otherwise after giving effect to the extension of any such Revolving Credit
Commitments.
Section 2.16.    Defaulting Lenders.
(a)    Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit participation
pursuant to Section 2.03(b)(i) and Swing Line Loan participation pursuant to
Section 2.04(c) of such Defaulting Lender:
(i)    the Letter of Credit participation pursuant to Section 2.03(b)(i) and
Swing Line Loan participation pursuant to Section 2.04(c), in each case, of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments of such Class; provided that (a)
the Outstanding Amount of each Non-Defaulting Lender’s Revolving Credit Loans
and L/C Obligations of such Class (with the aggregate amount of such Lenders’
risk participations and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender) may not in any event exceed the
Revolving Credit Commitment of such Non-Defaulting Lender with respect to such
Class as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the L/C Issuer of any Class, the Swing Line Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit participation pursuant to Section
2.03(b)(i) and Swing Line Loan participation pursuant to Section 2.04(c) cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than two Business Days after demand by
the Administrative Agent (at the direction of the L/C Issuer of the applicable
Class and/or the Swing Line Lender, as the case may be), (1) Cash Collateralize
the obligations of the Borrower to thesuch L/C Issuer and the Swing Line Lender
in respect of such Letter of Credit participation pursuant to Section 2.03(b)(i)
and the Swing Line Loan participation pursuant to Section 2.04(c), as the case
may be, in an amount equal to the aggregate amount of the unreallocated portion
of such Letter of Credit participation pursuant to Section 2.03(b) (i) and the
Swing Line Loan participation pursuant to Section 2.04(c), or (2) in the case of
suchthe Swing Line Loan participation pursuant to Section 2.04(c), prepay
(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (3) make other arrangements satisfactory to
the Administrative Agent, and to thesuch L/C Issuer and the Swing Line Lender,
as the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and
(iii)    any amount paid by the Borrower for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until (subject
to Section 2.16(d)) the termination

78


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to theany L/C Issuer or the Swing
Line Lender (pro rata as to the respective amounts owing to each of them) under
this Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders
that are Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders that are Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed payments made by the L/C
IssuerIssuers pursuant to a Letter of Credit then due and payable to the
Non-Defaulting Lenders that are Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable to the Non-Defaulting Lenders that are
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
(b)    Fees. Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to any fees accruing during such period pursuant to Section 2.92.09 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that in the case of a Defaulting Lender that was or is a
Lender (x) to the extent that a portion of the Letter of Credit participation
pursuant to Section 2.03(b)(i) and Swing Line Loan participation pursuant to
Section 2.04(c) of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders pursuant to Section 2.16(a), such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (y) to the extent any portion of such Letter of
Credit participation pursuant to Section 2.03(b)(i) and Swing Line Loan
participation pursuant to Section 2.04(c) cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the L/C Issuer of the
applicable Class and the Swing Line Lender, as applicable, as their interests
appear (and the pro rata payment provisions of Sections 2.12 and 2.13 will
automatically be deemed adjusted to reflect the provisions of this Section).
(c)    Termination of Defaulting Lender Commitment. The Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.16(a)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender that is a Lender under this Agreement
(in each case whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, theany L/C
Issuer ,and the Swing Line Lender or any Lender may have against such Defaulting
Lender.
(d)    Cure. If the Borrower, the Administrative Agent, theeach L/C Issuer and
the Swing Line Lender agree in writing in their discretion that a Lender with
respect to any Facility that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, as the case may be, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in

79


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.16(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the total Revolving Credit Commitments, Revolving Credit Loans, Letter of
Credit participation pursuant to Section 2.03(b)(i) and Swing Line Loan
participation pursuant to Section 2.04(c) of the Lenders under such Facility to
be on a pro rata basis in accordance with their respective Commitments under
such Facility, whereupon such Lender will cease to be a Defaulting Lender and
will be a Non-Defaulting Lender (and such Commitments and Loans of each Lender
under such Facility will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
ARTICLE 3    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Unless otherwise required by any Law, any and all payments by any Loan
Party to or for the account of any Agent or any Lender (which term shall, for
purposes of this Section 3.01, include any L/C Issuer) under any Loan Document
shall be made free and clear of and without deduction for any Taxes. If any Loan
Party or other applicable withholding agent shall be required by any Laws to
deduct any Non-Excluded Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
by the applicable Loan Party shall be increased as necessary so that after all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) have been made, each of such Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment, the applicable withholding agent (if it is not the Administrative
Agent) shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing payment thereof to the extent such a receipt is
issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.
(b)    In addition, the Borrower and the Guarantors agree, jointly and
severally, to pay any and all present or future stamp, court or documentary
taxes and any other excise, property, intangible or mortgage recording taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”). For the avoidance of doubt, “Other Taxes” shall
not include any Excluded Taxes.
(c)    Without duplication, the Borrower and the Guarantors agree, jointly and
severally, to indemnify each Agent and each Lender for the full amount of any
Non-Excluded Taxes attributable to any sum payable under any Loan Document to
any Agent or Lender and any Other Taxes (including any Non-Excluded Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts

80


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




payable under this Section 3.01, and any such Non-Excluded Taxes or Other Taxes
attributable to any payment made by or on account of any Guarantor) payable by
such Agent or such Lender, whether or not such Non-Excluded Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this Section 3.01(c) shall be made within thirty (30)
days after the date such Lender or such Agent makes a demand therefor, but in no
event earlier than ten (10) days before such Taxes are due and payable to the
applicable Governmental Authority. If any Lender or Agent determines in its sole
discretion that it is entitled to receive a refund in respect of any
Non-Excluded Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to such Lender or Agent, as applicable, by any Loan Party
pursuant to or in respect of Section 3.01 of this Agreement or the other Loan
Documents, such Lender or Agent, as applicable, shall promptly apply for such
refund unless, in the good faith judgment of such Lender or Agent, as
applicable, applying for such refund would cause such Lender or Agent, as
applicable, to suffer any material economic, legal or regulatory disadvantage.
The Borrower shall reimburse the Lender or Agent, as applicable, for all
reasonable out-of-pocket expenses (including Taxes) of the Lender or Agent
incurred in pursuing such refund. If the Lender or Agent, as applicable,
receives any such refund, it shall be governed by Section 3.01(d).
(d)    If any Lender or Agent receives a refund (whether received in cash or
applied by the taxing authority granting the refund to offset another tax
obligation otherwise owed) in respect of any Non-Excluded Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by any
Loan Party pursuant to or in respect of this Section 3.01 or pursuant to another
Loan Document, it shall promptly remit such refund (including any interest
included in such refund by the applicable taxing authority) to the Borrower, net
of all reasonable out-of-pocket expenses (including Taxes) of the Lender or
Agent, as the case may be; provided that the Borrower, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its Tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any Tax refund or to disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, relief, remissions or repayments to which it may be entitled.
(e)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or Section 3.01(c) with respect to such Lender
it will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid the consequences of such event,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event or to assign its rights and obligations with respect to
such Loan or Letter of Credit to another of its offices, branches or affiliates;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(e) shall affect or postpone any of the Obligations of any Loan
Party or the rights of the Lender pursuant to Section 3.01(a) and Section
3.01(c).
Section 3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based

81


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




upon the Eurodollar Rate, then, on notice thereof specifying the circumstances
giving rise to such determination by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
Section 3.03.    Inability To Determine Rates. If the Administrative Agent or
the Required Lenders determine that for any reason (i) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (ii) that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or (iii) that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and the Interest Period of such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders, if such suspension was initiated by the Required Lenders) revokes such
notice. Upon receipt of any such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
Section 3.04.    Increased Cost And Reduced Return; Capital Adequacy; Reserves
On Eurodollar Rate Loans.
(a)    If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the date
hereof, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes indemnifiable under Section 3.01, (ii) any Excluded Taxes
and (iii) reserve requirements contemplated by Section 3.04(c)), then from time
to time upon written demand of such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall, without duplication,
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and

82


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




such Lender’s desired return on capital), then from time to time upon written
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall,
without duplication pay to such Lender such additional amounts as will
compensate such Lender for such reduction.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurodollar Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable ten (10) days from receipt
of such notice.
(d)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid the consequences of such event,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event or to assign its rights and obligations with respect to
such Loan or Letter of Credit to another of its offices, branches or affiliates;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further that nothing
in this Section 3.04(d) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), Section
3.04(b) or Section 3.04(c).
Section 3.05.    Funding Losses. Upon demand of any Lender from time to time,
the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

83


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. A certificate of such Lender submitted to the Borrower
(through the Administrative Agent) with respect to any amounts owing under this
Section 3.05 shall be conclusive absent manifest error.
Section 3.06.    Matters Applicable To All Requests For Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than three hundred and
sixty-five (365) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such increased cost or reduction is retroactive, then such three
hundred and sixty-five (365) day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue Eurodollar Rate Loans from one Interest Period
to another, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(c)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
(d)    If any Lender gives notice to a Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, Section
3.02, Section 3.03 or Section 3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans

84


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




shall be automatically converted irrespective of whether such conversion results
in greater than five (5) Interest Periods being outstanding under this
Agreement, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurodollar Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.
Section 3.07.    Replacement Of Lenders Under Certain Circumstances.
(a)    If at any time (x) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01(a) or (c) or Section
3.02 as a result of any condition described in such Sections or any Lender
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.04, (y) any Lender becomes a Defaulting Lender or (z) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on five (5) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender (in its capacity as a Lender under the applicable Facility, if the
underlying matter in respect of which such Lender has become a Non-Consenting
Lender relates to a certain Class of Loans or Commitments) by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
10.07(b) (with the assignment fee to be paid by the Borrower in such instance)
all of its rights and obligations under this Agreement (in respect of the
applicable Class of Loans or Commitments if the underlying matter in respect of
which such Lender has become a Non-Consenting Lender relates to a certain Class
of Loans or Commitments) to one or more Eligible Assignees (together with any
consents that would be required pursuant to Section 10.07 for an assignment to
such Eligible Assignee); provided that (i) in the case of any Eligible Assignees
in respect of Non-Consenting Lenders, the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree
and (ii) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person.
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or the Administrative Agent.
Pursuant to such Assignment and Assumption, (i) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (iii) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.
(c)    Notwithstanding anything to the contrary contained above, (i) thea Lender
that acts as thean L/C Issuer may not be replaced hereunder at any time that it
has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer satisfactory to
such L/C Issuer or the depositing of cash collateral into a cash collateral
account in amounts and pursuant to arrangements satisfactory to such L/C Issuer)
have been made with respect to such

85


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




outstanding Letter of Credit and (ii) the Lender that acts as the Administrative
Agent may not be replaced in such capacity hereunder except in accordance with
the terms of Section 9.10.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of Loans or Commitments and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
(e)    In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender of a particular Class that is not rated by any such
ratings service or provider, the L/C Issuer orIssuers of such Class (or with
respect to a Tranche B Revolving Credit Lender, the Swing Line Lender) shall
have reasonably determined that there has occurred a material adverse change in
the financial condition of any such Lender, or a material impairment of the
ability of any such Lender to perform its obligations hereunder, as compared to
such condition or ability as of the date that any such Lender became a Revolving
Credit Lender) then the L/C Issuer orIssuers of such Class (or with respect to a
Tranche B Revolving Credit Lender, the Swing Line Lender) shall have the right,
but not the obligation, at the Borrower’s expense, upon notice to such Lender
and the Administrative Agent, to replace such Lender with an assignee (in
accordance with and subject to the restrictions contained in Section 10.07(b)),
and such Lender hereby agrees to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 10.07(b),
including, for the avoidance of doubt, the prior written consent of the Borrower
to the extent otherwise required by Section 10.07(b)) all its interests, rights
and obligations in respect of its Revolving Credit Commitment to such assignee;
provided, however, that no such assignment shall conflict with any law, rule and
regulation or order of any Governmental Authority.
Section 3.08.    Survival. All of the Borrower’s obligations under this Article
3 shall survive any assignment of rights by, or the replacement of, a Lender
(including any L/C Issuer) and the termination of the Aggregate Commitments and
repayment of all other Obligations hereunder for a period of three hundred and
sixty-five (365) days from the date of such assignment, replacement or
termination and repayment, as applicable. Subject in all cases to the foregoing
sentence, failure or delay on the part of any Lender to demand compensation or
reimbursement pursuant to this Article 3 shall not constitute a waiver of such
Lender’s right to demand such compensation or reimbursement; provided that the
Borrower shall not be required to compensate or reimburse a Lender pursuant to
this Article 3 for any increased costs or reductions in return incurred or
accrued more than three hundred and sixty-five (365) days prior to the date that
such Lender notifies the Borrower of the circumstances giving rise to such
demand for compensation or reimbursement; provided, further that if any of the
circumstances giving rise to such increased costs or reductions in return are
retroactive, then the three hundred and sixty-five (365) day period referred to
in the preceding proviso shall be extended to include the period of retroactive
effect.

86


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




ARTICLE 4    

CONDITIONS PRECEDENT
Section 4.01.    Conditions To Initial (Closing Date) Credit Extension. The
obligation of each Lender to make the Credit Extensions hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent, subject
in all respects to the final paragraph of this Section 4.01:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, and each executed by a Responsible Officer of the
signing Loan Party:
(i)    executed counterparts of this Agreement;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note at least two (2) Business Days prior to the Closing Date, if any;
(iii)    the Guaranty and Security Agreement, duly executed by each of the Loan
Parties, together with, if applicable:
(A)    certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank,
(B)    copies of all lien searches with respect to the Collateral, conducted by
a search firm reasonable acceptable to the Administrative Agent in such
locations as the Administrative Agent shall have requested, together with copies
of the financing statements (or similar documents) disclosed by such searches,
and accompanied by evidence that any Liens indicated in any such financing
statement (x) that are not permitted by Section 7.01 have been or
contemporaneously will be released or terminated (or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent) and (y) that are not
Permitted Prior Liens will be subordinated to the Lien of the Administrative
Agent created by the Collateral Documents, and all proper financing statements,
duly prepared for filing under the UCC necessary in order to perfect and protect
the Liens created under the Guaranty and Security Agreement (in the
circumstances and to the extent required under such Guaranty and Security
Agreement), covering the Collateral of the Loan Parties described in the
Guaranty and Security Agreement;
(iv)    the Intellectual Property Security Agreement, duly executed by each of
the relevant Loan Parties, together with evidence that all action that is
necessary in order to perfect and protect the Liens on Material Intellectual
Property created under the Intellectual Property Security Agreement (in the
circumstances and to the extent required under such Guaranty and Security
Agreement) has been taken;
(v)    the Mortgages, duly executed by each of the relevant Loan Parties,
together with evidence of compliance with the Mortgage Requirement for the
Mortgaged Property subject to such Mortgage;

87


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(vi)    all Deposit Account Control Agreements, duly executed by the
corresponding Deposit Account Bank and Loan Party, that, in the reasonable
judgment of the Administrative Agent, shall be required for the Loan Parties to
comply with Section 6.13; and
(vii)    Securities Account Control Agreements duly executed by the appropriate
Loan Party and (1) all “securities intermediaries” (as defined in the UCC) with
respect to all Securities Accounts and securities entitlements of the Borrower
and each Guarantor and (2) all “commodities intermediaries” (as defined in the
UCC) with respect to all commodities contracts and commodities accounts held by
the Borrower and each Guarantor, that, in the reasonable judgment of the
Administrative Agent, shall be required for the Loan Parties to comply with
Section 6.13.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;
(i)    an opinion of (A) Perkins Coie LLP, special counsel for the Loan Parties,
and (B) each local counsel for the Loan Parties listed on Schedule VII, in each
case, dated the Closing Date and addressed to each L/C Issuer, the
Administrative Agent and the Lenders, and their successors, assigns and
participants permitted under this Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent;
(ii)    (A) a copy of the certificate or articles of incorporation or
organization, including all amendments thereto, of each Loan Party, certified,
if applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (B) a certificate of Responsible Officers of each
Loan Party dated the Closing Date and certifying (w) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Closing Date, (x) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (y) that the certificate or articles of incorporation
or organization of such Loan Party have not been amended since the later of (1)
the date of the certificate of good standing or (2) the date of the last
amendment thereto shown on the certified copy of the certificate or articles of
incorporation or organization, in ease case, furnished pursuant to clause (A)
above, and (z) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of such Loan Party and countersigned by
another officer as to the incumbency and specimen signature of the Responsible
Officer executing the certificate pursuant to clause (B) above; and
(iii)    a certificate signed by a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs (d),
(e), (f), (g), (i), (j), (k) and (l) of this Article 4.

88


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    The Administrative Agent shall have received, not later than five (5)
Business Days prior to the Closing Date, all documentation and other information
with respect to the Borrower and the Guarantors required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.
(d)    Since December 29, 2009, after giving effect to the Transactions, there
has not been any change, development or event that, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect.
(e)    No Indebtedness (of the type specified in clause (a) of the definition of
“Indebtedness”) of Holdings or the Restricted Subsidiaries shall remain
outstanding as of the Closing Date (after giving effect to the Transactions),
other than (i) Indebtedness pursuant to the Loan Documents, (ii) the Senior
Notes and (iii) Surviving Indebtedness.
(f)    To the extent applicable, Holdings and its Restricted Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act, in each case, except to the extent any non-compliance could not
reasonably be expected to have a Material Adverse Effect. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended;
(g)    On or before the Closing Date, the Borrower shall have received the
Equity Contribution;
(h)    The Administrative Agent’s receipt of a certificate from the Treasurer of
the Borrower, in form and substance reasonably acceptable to the Administrative
Agent, certifying that Holdings and its Restricted Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are Solvent;
(i)    Payment of all fees and expenses due to the Arranger and the Lenders
under any Fee Letter or any Loan Document that are required to be paid on the
Closing Date from the proceeds of the initial funding under the Credit
Extensions.
(j)    On the Closing Date, prior to and after giving effect to any Credit
Extensions made hereunder, the Senior Secured Leverage Ratio of the Borrower
shall not exceed 3.00:1.00.
(k)    Copies of (i) audited consolidated financial statements for Holdings and
its Restricted Subsidiaries for Fiscal Years 2007, 2008 and 2009 (pro forma for
the Resort Spin-Off), (ii) pro forma consolidated and consolidating balance
sheets of Holdings and its Restricted Subsidiaries (after giving effect to the
Resort Spin-Off) as at the Closing Date and reflecting the consummation of the
Transactions, the related financings and other transactions contemplated by the
Loan Documents, with such pro forma financial statements to be in form and
substance satisfactory to the Administrative Agent and (iii) the projections of
Holdings and its Restricted Subsidiaries for Fiscal Year 2010 through and
including Fiscal Year 2011 (after giving effect to the Resort Spin-Off).

89


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(l)    The Administrative Agent shall be reasonably satisfied that (i) subject
only to the funding of the initial Loans hereunder, all conditions precedent to
the consummation of the Transactions shall have been satisfied or waived with
the consent of the Administrative Agent; and (ii) subject only to the funding of
the initial Loans hereunder, the Transactions shall have been consummated in
accordance with the Transaction Documents in form and substance reasonably
satisfactory to the Administrative Agent and all applicable Laws and all
representations and warranties contained in the Transaction Documents shall be
true and correct in all material respects (and in all respects if qualified by
materiality) on the Closing Date.
Notwithstanding anything to the contrary in this Section 4.01, to the extent
that any Collateral (or the creation or perfection of any security interest
therein), in each case intended to be made or granted (determined in accordance
with the principles set forth in Sections 6.12 and 6.18) is not or cannot be
made or granted on the Closing Date (other than (i) UCC lien searches, (ii) the
pledge and perfection of collateral with respect to which a lien may be
perfected upon the Closing Date solely by the filing of financing statements
under the UCC and (iii) the pledge and perfection of security interests in the
Equity Interests of the Subsidiaries with respect to which a lien may be
perfected upon the Closing Date by the delivery of a stock certificate) after
use by the Borrower of commercially reasonable efforts to do so or without undue
burden or expense, then the provision of any such Collateral (or creation or
perfection of a security interest therein) shall not constitute a condition
precedent to the Closing Date but shall be required to be delivered within the
time periods specified in Section 6.18. It is acknowledged and agreed that the
Collateral Documents set forth in Section 6.18 shall not be provided on the
Closing Date but shall be delivered within the periods specified in Section 6.18
(or such longer period as the Administrative Agent, in its sole discretion,
shall have agreed).
Section 4.02.    Conditions To All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension is subject to satisfaction of
the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects (and in all respects if qualified by
materiality) on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if qualified by materiality) as of such earlier date and (ii)
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.05(a) shall be deemed to refer (A) on the Closing Date,
the to the most recent financial statements furnished pursuant to Section
4.01(k) and (B) thereafter, to the most recent financial statements furnished
pursuant to Section 6.01(a) and Section 6.01(b) and, in the case of the
financial statements furnished pursuant to Section 6.01(b), the representations
contained in Section 5.05(a), as modified by this clause (ii), shall be
qualified by the statement that such financial statements are subject to the
absence of footnotes and year-end audit adjustments.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the L/C Issuer of the
applicable Class or the Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Section
4.02(a) and Section 4.02(b) have been

90


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




satisfied on and as of the date of the applicable Credit Extension. The
foregoing sentence shall not apply to requests by the Borrower to convert Loans
from one Type to another or to continue Interest Periods with respect to
Eurodollar Rate Loans.
ARTICLE 5    

REPRESENTATIONS AND WARRANTIES
Each of the Borrower and Holdings represents and warrants to the Administrative
Agent and the Lenders at the time of each Credit Extension that:
Section 5.01.    Existence, Qualification And Power; Compliance with Laws.
Holdings and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or Lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, Lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents, Permits and other approvals to operate its
business as currently conducted; except in each case referred to in clauses (d)
or (e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention.
(a)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers and have been duly authorized by all necessary corporate or
other organizational action.
(b)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Loan Party is a party and, as of the Closing Date only,
the consummation of the Transactions by Holdings and its Restricted Subsidiaries
do not and will not (i) contravene the terms of any of Holdings or such
Restricted Subsidiary’s Organization Documents, (ii) conflict with or result in
any default, breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment (except for
Indebtedness to be repaid on or prior to the Closing Date in connection with the
Transactions) to be made under (A) any (1) Surviving Indebtedness or (2) other
Contractual Obligation to which Holdings or any Restricted Subsidiary is a party
or affecting Holdings or any Restricted Subsidiary or the property of Holdings
or any Restricted Subsidiary or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which Holdings or any Restricted
Subsidiary or its property is subject; or (iii) violate any Law; except with
respect to any conflict, default, breach, contravention, payment or violation
referred to in clause (ii) or clause (iii), to the extent that such conflict,
breach, contravention, payment or violation could not reasonably be expected to
have a Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents; Liquor Licenses.
(a) (a) No Permit or other approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan

91


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings and other actions necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the Permits, approvals, consents, exemptions,
authorizations, actions, notices and filings that have been duly obtained,
taken, given or made and are in full force and effect (and copies of which have
been delivered to the Administrative Agent on or prior to the Closing Date) and
(iii) those Permits, approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
(a)    (b) Each Liquor License issued in connection with any Material Real
Property as of the Closing Date is set forth on Schedule 5.03(b). Each Liquor
License issued to any Restricted Subsidiary (or any other Person with respect to
the sales of alcoholic beverages on the property of a Restricted Subsidiary) is
validly issued and in full force and effect and the applicable Restricted
Subsidiary (or such other Person) has the legal right to sell alcoholic
beverages at the property described in such Liquor License. The applicable
Restricted Subsidiary (or such other Person) has the legal right to utilize each
Liquor License held in connection with the operation of any restaurant, bar or
other alcoholic beverage service located at any Material Real Property that is
the subject of such Liquor License. All revenues and receipts generated from the
sales of alcoholic beverages at any Material Real Property pursuant to a Liquor
License are collected either by the licensee thereunder or the applicable
Restricted Subsidiary (or such other Person).
(b)    (c) With respect to any Liquor License necessary to serve or sell liquor,
beer, wine and other alcoholic beverages from any restaurants, snack bars, bars,
mini bars, lounges and other food and beverage sales locations located within
any of the Material Real Properties, to the extent that any such Liquor License
is held by Persons other than Holdings and its Restricted Subsidiaries
(including not-for-profit corporations and other legal entities Controlled by
Affiliates of Holdings and its Subsidiaries), Holdings or the applicable
Restricted Subsidiary (i) has entered into, or (ii) solely with respect to
Liquor LicencesLicenses issued in connection with The Club at Viniterra,
Nashville City Club and Carolina Club, has used commercially reasonably efforts
to enter into, a Liquor License Arrangement (including, without limitation, a
management or concession agreement) reasonably satisfactory to the
Administrative Agent with respect to such Liquor License.
Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Holdings and its Restricted Subsidiaries (i) as of the end of and for
each Fiscal Year of the Borrower in the three-Fiscal Year period ended December
29, 2009, audited by and accompanied by the opinion of Deloitte & Touche LLP,
and (ii) as of and for each subsequent Fiscal Quarter ended at least forty-five
(45) days prior to the Closing Date, certified by its chief financial officer.
Such financial statements fairly present in all material respects the financial
condition and results of operations of Holdings and its Restricted Subsidiaries
as of such dates and for such periods. Such financial statements were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly

92


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




noted therein and subject, in the case of quarterly financial statements, to the
absence of footnotes and to normal year-end adjustments.
(b)    The Borrower has heretofore delivered to the Lenders the unaudited pro
forma consolidated balance sheets and related pro forma statement of income of
Holdings and its Restricted Subsidiaries as of and for the twelve-month period
ended on the last day of the most recently completed four-Fiscal Quarter period
ended at least ninety (90) days prior to the Closing Date (if such period is a
Fiscal Year) or at least forty-five (45) days prior to the Closing Date (if such
period is a Fiscal Quarter), prepared after giving effect to the Transactions as
if they had occurred, with respect to such balance sheet, on such date and, with
respect to such statement of income, on the first day of the twelve-month period
ending on such date.
(c)    Since December 29, 2009, after giving effect to the Transactions, there
has not been any change, development or event that, individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect.
(d)    The forecasts of consolidated balance sheet, income statement and cash
flow statement of Holdings and its Restricted Subsidiaries for each Fiscal Year
of the Borrower ending after the Closing Date until the latest scheduled
termination of all Commitments hereunder, copies of which have been furnished to
the Administrative Agent and the initial Lenders prior to the Closing Date, have
been prepared in good faith based upon reasonable assumptions at the time made
in light of the conditions existing at the time of delivery of such forecasts,
it being understood that such forecasts, as to future events, are not to be
viewed as facts, that actual results during the period or periods covered by any
such forecasts may differ from the forecasted results and that such differences
may be material and that such forecasts are not a guarantee of financial
performance.
Section 5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings or any Restricted Subsidiary,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any Restricted Subsidiary or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or (b) either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 5.07.    Ownership of Property; Liens; Material Agreements.
(a)    Each Restricted Subsidiary has good marketable and insurable title in fee
simple to, or valid and indefeasible leasehold interests in, or easements or
other limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for minor defects in
title that do not materially interfere with its ability to conduct its business
and to utilize such assets for their intended purposes and Liens permitted by
Section 7.01.
(b)    Set forth on Schedule 5.07(b) is a complete and accurate list of all real
property owned, leased or managed by any Restricted Subsidiary as of the Closing
Date, showing the street address and state.
(c)    A true and complete copy of each Material Lease has been delivered to the
Administrative Agent, and except as set forth on Schedule 5.07(c), the Ground
Leases or a memorandum thereof have been duly recorded. No Material Lease
restricts the use of any portion of any Material Real Property by any Restricted
Subsidiary that is party to such Material Lease, or its successors or its
assigns, in a manner that could reasonably be expected to result in a Material
Adverse Effect.

93


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(d)    Each Material Agreement (i) is in full force and effect and no default
has occurred thereunder and (ii) to the knowledge of Holdings or any Restricted
Subsidiary, there is not any existing condition which, but for the passage of
time or the giving of notice or both, would result in a default under the terms
of any such Material Agreement, except in each case for such defaults that could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.08.    Environmental Compliance.
(a)    There are no pending or, to the knowledge of any Restricted Subsidiary,
threatened, actions, suits, proceedings, demands or claims alleging potential
liability or responsibility for violation of, or liability under, any
Environmental Law and relating to businesses, operations or properties of any
Restricted Subsidiary that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the knowledge of Holdings or
any Restricted Subsidiary, formerly owned, leased or operated by Holdings or any
Restricted Subsidiary is listed or formally proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list; (ii) there are no
and, to the knowledge of Holdings or any Restricted Subsidiary, never have been
any underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been discharged, treated, stored or disposed on, at or under any property
currently owned or operated by Holdings or any Restricted Subsidiary or, to its
knowledge, on, at or under any property formerly owned, leased or operated by
Holdings or any Restricted Subsidiary during or prior to the period of such
ownership or operation; (iii) there is no asbestos or asbestos-containing
material on or at any property currently owned or operated by Holdings or any
Restricted Subsidiary; and (iv) there has been no Release of Hazardous Materials
on, at, under or from any property currently, or to the knowledge of Holdings or
any Restricted Subsidiary, formerly owned or operated by Holdings or any
Restricted Subsidiary or, to the knowledge of Holdings or any Restricted
Subsidiary, any offsite locations to which Holdings or any Restricted Subsidiary
sent any wastes for treatment or disposal.
(c)    The real property and material personal property currently owned or
operated by any Restricted Subsidiary does not, in each case, contain any
Hazardous Materials in amounts or concentrations that (i) constitute, or
constituted a violation of, (ii) require response or remedial action under, or
(iii) could result in Holdings or such Restricted Subsidiary incurring liability
under Environmental Laws; which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(g)    None of Holdings or any Restricted Subsidiary is undertaking, and none of
Holdings or any Restricted Subsidiary has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for any such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(d)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by Holdings or any Restricted Subsidiary have been disposed of in a manner which
could not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

94


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(e)    Holdings and each Restricted Subsidiary has made available to the
Administrative Agent and the Lenders all (i) material environmental
investigations and studies and (ii) environmental reviews or other material
environmental analysis, that, in each case, are in the possession of Holdings or
any Restricted Subsidiary and relate to the business operations or property of
Holdings or any Restricted Subsidiary.
Section 5.09.    Taxes. Holdings and each Restricted Subsidiary has timely filed
all tax returns and reports required to be filed, has timely paid all taxes
levied or imposed upon it or its properties, income or assets (including in its
capacity as a withholding agent) and has made adequate provision (in accordance
with GAAP) for all Taxes not yet due and payable, except (a) those Taxes which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (b) with respect
to which the failure to make such filing, payment or provision could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There are no current, pending or threatened audits, assessments,
deficiencies, proceedings or claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
Section 5.10.    ERISA Compliance.
(a)    Schedule 5.10(a) sets forth, as of the date hereof, a true and complete
list of and separately identifies all Pension Plans, Foreign Plans and
Multiemployer Plans. Each Pension Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Laws. Each Pension
Plan that is intended to qualify under Section 401(a) of the Code has either
received a favorable determination letter from the IRS or an application for
such a letter has been or will be submitted to the IRS within the applicable
required time period with respect thereto and, to the knowledge of Holdings or
any Restricted Subsidiary, nothing has occurred which could reasonably be
expected to prevent, or cause the loss of, such qualification. In the five years
preceding the Closing Date, Holdings and each Restricted Subsidiary and each of
its ERISA Affiliates have made, in all material respects, all required
contributions to each Pension Plan, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 or 430 of the
Code has been made with respect to any Pension Plan.
(b)    There are no pending or, to the knowledge of Holdings or any Restricted
Subsidiary, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could reasonably
be expected to have a Material Adverse Effect. To the knowledge of Holdings or
any Restricted Subsidiary, there has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as set forth on Schedule 5.10(c), no ERISA Event has occurred or
is reasonably expected to occur and none of Holdings or any Restricted
Subsidiary nor any of their ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.10(c), as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
(d)    Each Foreign Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable requirements of Laws and has
been maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Material Adverse Effect. None Holdings or any Restricted
Subsidiary nor any of their ERISA Affiliates has incurred any obligation,
contingent or otherwise, in

95


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




connection with any termination, wind up or withdrawal with respect to any
Foreign Plan, except as could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.11.    Subsidiaries; Equity Interests. As of the Closing Date, none of
Holdings or any Restricted Subsidiary has any Subsidiaries other than those
specifically disclosed on Schedule 5.11, and all of the outstanding Equity
Interests in such Subsidiaries are owned directly by the Person(s) set forth on
Schedule 5.11 and are free and clear of all Liens except (a) those created under
the Collateral Documents and (b) any nonconsensual Lien that is permitted under
Section 7.01. As of the Closing Date, Schedule 5.11 (i) sets forth the name and
jurisdiction of each Subsidiary and (ii) sets forth the ownership interest of
the such Person(s) in each Subsidiary, including the percentage of such
ownership.
Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No proceeds of any Borrowings or drawings under any Letter of Credit will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U issued by the FRB.
(b)    None of Holdings or its Restricted Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Section 5.13.    Disclosure. (a)    No report, financial statement, certificate
or other information furnished by or on behalf of Holdings or any Restricted
Subsidiary to any Agent or any Lender in connection with the transactions
contemplated by the Loan Documents and the negotiation of the Loan Documents or
delivered hereunder or any other Loan Document, when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that with respect to (a) financial
estimates, projected financial information and other forward-looking information
and (b) information of a general economic or general industry nature, the
Borrower represents and warrants only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that projections, as to future events, are not
to be viewed as facts, that actual results during the period or periods covered
by any such projections may differ from the projected results and that such
differences may be material and that projections are not a guarantee of
financial performance.
(b)    Holdings and each Restricted Subsidiary has provided the Administrative
Agent and the Lenders with (i) information that describes the current schedule
of membership initiation fees, related accounts receivable and other charges
with respect to its golf club and non-golf club (i.e., business and sporting
club) businesses (including the Membership Deposit Liabilities) and (ii)
information regarding the total number of members at each such club as of the
Closing Date.
Section 5.14.    Intellectual Property; Licenses, Etc. Holdings and each
Restricted Subsidiary owns, or possesses the right to use, all of the patents,
trademarks, service marks, trade dress, internet domain names, copyrights, trade
secrets, and know-how, and applications for registration of or goodwill
associated with the foregoing, as applicable (collectively, “IP Rights”) that
are necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent such failure to own or
possess the right to use or such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of Holdings and any Restricted Subsidiary, the conduct of
Holdings’ and each of its Restricted Subsidiaries’ business does not infringe
upon the intellectual property rights held by any other Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a

96


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of Holdings or any Restricted Subsidiary,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 5.15.    Solvency. On the date of any Credit Extension made hereunder,
both prior to and after giving effect to such Credit Extension, Holdings and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.
Section 5.16.    Perfection, Etc. Except as otherwise contemplated hereby or
under any other Loan Documents, all filings and other actions necessary to
perfect and protect the Liens on the Collateral created under, and as required
by, the Collateral Documents have been duly made or taken or otherwise provided
for (to the extent required hereby or by the applicable Collateral Documents)
and are in full force and effect and the Collateral Documents create in favor of
the Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions (to the extent required hereby or
by the applicable Collateral Documents), perfected first priority Lien in the
Collateral, securing the payment of the Secured Obligations, subject only to
Permitted Prior Liens. The Loan Parties are the legal and beneficial owners of
the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.
Section 5.17.    Compliance with Laws Generally. None of Holdings or its
Restricted Subsidiaries, with respect to itself, its material properties and the
use of such material properties, is in violation of any applicable Law, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, except for such violations or defaults that (a) are
being contested in good faith by appropriate proceedings and (b) individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.18.    Labor Matters. Except as in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against Holdings or any Restricted Subsidiary
pending or, to the knowledge of Holdings and any Restricted Subsidiary,
threatened.
Section 5.19.    Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under the Senior Notes Indenture, any Permitted Subordinated Indebtedness and
any (subordinated, with respect to the Senior Notes) Permitted Refinancing
thereof.
Section 5.20.    Limitations on Holdings and Certain Subsidiaries.
(a)    Holdings has not (i) created, incurred, assumed or suffered to exist any
Liens on any Equity Interests of the Borrower (other than Liens permitted by
Section 7.01(a)(i) and nonconsensual Liens to the extent permitted under Section
7.01) or (ii) conducted or engaged in any operations or business other than (A)
those incidental to its ownership of the Equity Interests of the Borrower, (B)
the maintenance of its legal existence, (C) the performance of the Loan
Documents and the Management Agreement, (D) any Qualifying IPO or any other
issuance of its Equity Interests not prohibited by Article 7, (E) any
transaction that Holdings is expressly permitted or contemplated to enter into
or consummate under Article 7 (including the incurrence of Permitted Unsecured
Indebtedness), (F) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and its Subsidiaries
and (G) holding any cash or property received in connection with Restricted
Payments made by the Restricted Subsidiaries pursuant to Section 7.06 pending
application thereof by Holdings. After giving effect to any transactions and
related payments permitted under clauses (i) or (ii) above, Holdings does not
have any

97


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




material assets (other than the Equity Interests of the Borrower) or any
material liabilities (other than any Permitted Unsecured Indebtedness).
(b)    No Dormant Subsidiary (i) has created, incurred, assumed or suffered to
exist any Liens on its assets or property; (ii) conducts or engages in any
operations or business, other than (A) those incidental to its dissolution or
sale, in each case to the extent not prohibited under this Agreement, (B)
maintaining its legal existence, and (C) participating in tax, accounting and
other administrative matters as a member of the consolidated group of Holdings
and its Subsidiaries; or (iii) has any liabilities (including Indebtedness)
other than (A) liabilities that, in the aggregate, are not material or (B)
Membership Deposit Liabilities. Neither the total assets nor the total revenues
of all Dormant Subsidiaries, in each case, taken together, exceed 1% of the
Borrower’s consolidated total assets or consolidated total revenues,
respectively.
(c)    The aggregate Fair Market Value of all property and assets transferred
to, contributed to or otherwise held (as valued at the time of designation of
each applicable Subsidiary pursuant to Section 6.17) by all Prepayment
Unrestricted Subsidiaries (other than Dormant Subsidiaries), taken together, in
each case, that were property or assets held by Holdings or its Subsidiaries on
the Closing Date (excluding cash or Cash Equivalents to the extent the
Investment thereof by Holdings or any of its Restricted Subsidiaries is
permitted under Section 7.02(l)), does not exceed $75,000,000. Neither the total
assets (excluding cash or Cash Equivalents to the extent received as an
Investment from Holdings and its Restricted Subsidiaries permitted under Section
7.02(l)) nor the total revenues of all Unrestricted Subsidiaries, in each case,
taken together, exceed 7.5% of the Borrower’s consolidated total assets or
consolidated total revenues, respectively.
ARTICLE 6    

AFFIRMATIVE COVENANTS
So long as (a) any Lender shall have any Commitment hereunder, (b) any Loan or
other Obligation hereunder that is accrued and payable (and not contingent or
inchoate) shall remain unpaid or unsatisfied, or (c) any Letter of Credit shall
remain outstanding, Holdings and the Borrower shall, and shall cause each other
Restricted Subsidiary to:
Section 6.01.    Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Borrower, a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as at the end of such Fiscal Year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year and the figures
contained in the forecasts for the previous Fiscal Year provided pursuant to
clause (c) below, all in reasonable detail and prepared in accordance with GAAP
(other than with respect to forecasts as applicable), audited and accompanied by
a report and opinion of Deloitte & Touche LLP or any other independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each Fiscal Quarter of the Borrower, a consolidated balance sheet of
Holdings and its Restricted

98


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Subsidiaries as at the end of such Fiscal Quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year of the Borrower then
ended, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year and the figures contained in the forecasts
for the previous Fiscal Year provided pursuant to clause (c) below, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Holdings and its Restricted
Subsidiaries in accordance with GAAP (other than with respect to forecasts as
applicable), subject only to normal year-end audit adjustments and the absence
of footnotes;
(c)    as soon as available, but in any event no later than sixty (60) days
after the end of each Fiscal Year of the Borrower, (i) reasonably detailed
forecasts prepared by management of the Borrower, which shall include
consolidated and consolidating balance sheets, income statements and cash flow
statements of Holdings and its Restricted Subsidiaries for the Fiscal Year
following such Fiscal Year then ended (including, without limitation, separate
results for each of the golf club and non-golf club (i.e., business and sporting
club) businesses and a narrative as to the critical operating and financing
assumptions underlying the financial projections); and
(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
(a)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default under Section 7.10 or, if any such Default or
Event of Default shall exist, stating the nature and status of such event; it
being understood that the obligation under this Section 6.02(a) shall be
satisfied regardless of whether such certificate is obtained if Holdings and its
Restricted Subsidiaries shall have used commercially reasonable efforts to
obtain such certificate;
(b)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and Section 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
shall set forth reasonably detailed calculations (A) demonstrating compliance
with Section 7.10 and (B) in the case of any delivery of financial statements
under Section 6.01(a) in respect of any Fiscal Year of the Borrower ending on or
after December 27, 2011, of Excess Cash Flow for such Fiscal Year);
(c)    promptly after the same are publicly available, (i) after a Qualifying
IPO copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders, and (ii) copies of all annual,
regular, periodic and special reports and registration statements that Holdings
and any Restricted Subsidiary (or such other party that is the subject of such
Qualifying IPO) may file or be required to file, copies of any report, filing or
communication with the SEC under Section 13 or 15(d) of the Securities Exchange
Act of 1934, or with any Governmental Authority that may

99


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




be substituted therefor, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(d)    promptly after the furnishing thereof, copies of any requests or notices
received by Holdings or any Restricted Subsidiary (other than in the ordinary
course of business) from, or statement or report furnished to, any holder of
debt securities of Holdings or any Restricted Subsidiary pursuant to the terms
of any Unsecured Financing Documentation with respect to a Unsecured Financing
Obligation and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 6.02;
(e)    promptly after the receipt thereof by Holdings or any Restricted
Subsidiary, copies of each notice or other written correspondence received from
the SEC (or comparable agency in any applicable non-US jurisdiction) concerning
any investigation or other material inquiry by such agency regarding financial
or other operational results of Holdings or any Restricted Subsidiary;
(f)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a description of each event, condition or circumstance
during the last Fiscal Quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (ii) Membership Reports for
each of the golf club and non-golf club (i.e., business and sporting club)
businesses (it being understood that for purposes of the Company Materials
described below in this Section 6.02, no Membership Report shall be suitable for
Public Lenders and shall be suitable only for posting on a portion of the
Platform designated for “Private Investors”);
(g)    promptly after the Borrower has notified the Administrative Agent of any
intention by Holdings or any Restricted Subsidiary to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and
(h)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of Holdings or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b),
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted on
behalf of Holdings and its Restricted Subsidiaries’ on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (A) upon the request of
the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
and (B) the Borrower shall provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Except for
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Holdings
and its Restricted Subsidiaries with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery of or maintaining its
copies of such documents. Holdings (on behalf of itself and each other
Subsidiary) hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C IssuerIssuers materials
and/or information provided by or on behalf of Holdings and its Subsidiaries
hereunder (collectively, “Company Materials”) by posting the Company Materials
on IntraLinks or

100


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Holdings and its Subsidiaries or
their respective securities) (each, a “Public Lender”). Holdings hereby agrees
(on behalf of itself and each other Subsidiary) that (w) all Company Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” Holdings (on behalf of itself and each other
Subsidiary) shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C IssuerIssuers and the Lenders to treat the Company Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to Holdings and each
Subsidiary for purposes of United States Federal and state securities laws; (y)
all Company Materials marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated for “Public Investors;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat the Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform designated for “Private Investors.”
Section 6.03.    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or that could reasonably be expected to
result in Holdings or any Restricted Subsidiary incurring liabilities (including
Environmental Liabilities) in excess of $5,000,000 individually or $10,000,000
in the aggregate, arising out of or resulting from (i) breach or non-performance
of, or any default under, a Contractual Obligation of Holdings or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Holdings or any Restricted Subsidiary and any Governmental
Authority; (iii) the commencement of, or any adverse development in, any
litigation or proceeding affecting Holdings or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws or the assertion or
occurrence of any alleged noncompliance by Holdings or any Restricted Subsidiary
with any Environmental Law or Environmental Permit; (iv) the occurrence of any
ERISA Event (or similar event with respect to a Foreign Plan); and (v) any
condition associated with the Release or threatened Release of Hazardous
Materials or a violation of Environmental Laws.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to this Section 6.03 and (y) setting forth details of the
occurrence referred to therein and stating what action Holdings or the
applicable Restricted Subsidiary has taken and proposes to take with respect
thereto.
Section 6.04.    Payment of Obligations; Material Agreements; Liquor Licenses.
(a) Pay, discharge or otherwise satisfy as the same shall become due and
payable, all material obligations and liabilities (including Taxes) of Holdings
and each Restricted Subsidiary; provided that Holdings and each such Restricted
Subsidiary shall have the right to contest such obligations in good faith, by
appropriate proceedings promptly instituted and diligently conducted, so long as
reserves are maintained to the extent required by GAAP.
(b)    Observe and perform all material obligations imposed upon Holdings and
each Restricted Subsidiary under the terms of any Material Agreement and enforce
all of the material terms, covenants and conditions contained in such Material
Agreement, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

101


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    Maintain all Liquor Licenses necessary to serve or sell liquor, beer,
wine and other alcoholic beverages from any restaurants, snack bars, bars, mini
bars, lounges and other food and beverage sales locations located within any of
the Material Real Properties, except as could not reasonably be expected to have
a Material Adverse Effect.
(d)    With respect to any Liquor License necessary to serve or sell liquor,
beer, wine and other alcoholic beverages from any restaurants, snack bars, bars,
mini bars, lounges and other food and beverage sales locations located within
any of the Material Real Properties, to the extent that any such Liquor License
is held by a Person other than Holdings and its Subsidiaries (including
not-for-profit corporations and other legal entities Controlled by Affiliates of
Holdings and its Subsidiaries), Holdings or the applicable Subsidiary shall
enter into a Liquor License Arrangement (including, without limitation, a
management or concession agreement) reasonably satisfactory to the
Administrative Agent with respect to each such Liquor License.
Section 6.05.    Preservation of Existence, Etc.
(a) (a) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization, except in a
transaction permitted by Section 7.04 or Section 7.05, (b) take all reasonable
action to maintain all rights, privileges (including its good standing),
Permits, licenses and franchises necessary or desirable in the normal conduct of
the business of Holdings and each Restricted Subsidiary, and (c) preserve or
renew all of the Material Intellectual Property of Holdings and each Restricted
Subsidiary that is necessary in the operation of the business of Holdings or any
Restricted Subsidiary.
Section 6.06.    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect or as may be
required under a Lease of property, maintain, preserve and protect all
properties and equipment necessary in the operation of the business of Holdings
and each Restricted Subsidiary in good working order, repair and condition
(ordinary wear and tear excepted).
Section 6.07.    Maintenance of Insurance. (A) Maintain insurance, with
financially sound and reputable insurance companies, in respect of the
properties and business of Holdings and each Restricted Subsidiary to protect
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business as Holdings or the applicable Restricted
Subsidiary, and of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings and its Restricted Subsidiaries)
as are customarily carried by Persons engaged in similiarsimilar business and
owning similar properties in the same geographic areas as Holdings or the
applicable Restricted Subsidiary and (B) all such insurance with respect to any
Collateral shall name the Administrative Agent (on behalf of the Secured Parties
) as mortgagee, loss payee or sole loss payee, as applicable (in the case of
property insurance with respect to Collateral), or additional insured (in the
case of liability insurance).
Section 6.08.    Compliance With Laws. Comply with all requirements of Laws and
all orders, writs, injunctions and decrees applicable to Holdings and each
Restricted Subsidiary or to its business or property, except if the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
Section 6.09.    Books and Records. Maintain proper books of record and account
(in which full, true and correct entries shall be made of all material financial
transactions and matters involving the assets and business of Holdings and its
Restricted Subsidiaries) in a manner that permits the preparation

102


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




of financial statements in accordance with GAAP (in jurisdictions where
compliance with GAAP is required).
Section 6.10.    Inspection and Appraisal Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to
(a)    visit and inspect the properties of Holdings and any of its Restricted
Subsidiaries to examine the corporate, financial and operating records of
Holdings or any such Restricted Subsidiary and make copies thereof or abstracts
therefrom, and to discuss the affairs, finances and accounts of Holdings or any
of its Restricted Subsidiaries with its directors, officers, and independent
public accountants, all at the expense of the Loan Parties upon reasonable
notice and at such times during normal business hours and as often as may be
reasonably requested; provided that, excluding any such visits and inspections
during the continuation of a Default or Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10(a) and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of a
Default or Event of Default; provided, further, that when a Default or Event of
Default has occurred and is continuing the Administrative Agent or any such
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Loan Parties at any time
during normal business hours and upon prior notice;
(b)    conduct, or cause to be conducted, at the expense of the Loan Parties and
upon the reasonable request of the Administrative Agent, such investigations,
inspections and reviews as the Administrative Agent shall reasonably request,
and provide the Administrative Agent with information necessary to conduct
appraisals (provided that such appraisals shall be at the expense of the
Administrative Agent absent the continuation of a Default or Event of Default),
in each case, with respect to any property owned by Holdings or any Restricted
Subsidiary, all upon notice and at such times during normal business hours and
as often as may be reasonably requested; provided that, excluding any such
investigations, inspections, reviews and appraisals during the continuation of a
Default or Event of Default, only the Administrative Agent on behalf of the
Lenders may exercise rights under this Section 6.10(b) and the Administrative
Agent shall not exercise such rights with respect to any one property more often
than one (1) time during any calendar year absent the existence of a Default or
Event of Default; provided, further, that when a Default or Event of Default has
occurred and is continuing the Administrative Agent or any such Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and upon prior notice; and
(c)    The Administrative Agent and the Lenders shall give the Borrower
reasonable prior notice of and the right to participate in any discussions with
Holdings’ or any Restricted Subsidiary’s accountants.
Section 6.11.    Use of Proceeds.
(a)    Use the proceeds of the Term Loans for the Transactions.
(b)    Use the proceeds of the Revolving Credit Facility or any New Revolving
Credit Loans to provide ongoing working capital and for other general corporate
purposes of the Restricted Subsidiaries.

103


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    Use the proceeds of the New Term Loans (subject to Section 2.14) made
after the Closing Date to provide ongoing working capital and for other general
corporate purposes of the Restricted Subsidiaries.
Section 6.12.    Covenant To Guarantee Obligations And Give Security.
(a)    Upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (other than an Excluded Subsidiary or Unrestricted Subsidiary) of the
Borrower, (y) any Subsidiary that is not a Guarantor providing a guarantee of
any Unsecured Financing Obligations or (z) any Subsidiary formerly designated as
an Unrestricted Subsidiary (other than an Excluded Subsidiary) that is no longer
designated as such, the Loan Parties shall, in each case at their expense:
(i)    as soon as reasonably practicable and in any case on or prior to thirty
(30) days after such formation, acquisition, designation or Guarantee (or such
longer period as the Administrative Agent may agree in its sole discretion):
(A)    cause each such Subsidiary to furnish to the Administrative Agent a
description of any Material Real Property owned by such Subsidiary in detail
reasonably satisfactory to the Administrative Agent;
(B)    cause each such Subsidiary to duly execute and deliver to the
Administrative Agent (other than with respect to Excluded Assets) (i) a
supplement to the Guaranty and Security Agreement or other Collateral Documents,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, Guaranteeing the Obligations of the Borrower; (ii)
Intellectual Property Security Agreements and other Collateral Documents (other
than Mortgages), as specified by the Administrative Agent and (iii) Mortgages
with respect to Material Real Property in accordance with Section 6.12(b), in
each case granting a Lien in substantially all personal property of such
Subsidiary and all Material Real Property, securing the Obligations of such
Subsidiary under its Guaranty and Security Agreement;
(C)    cause each such Subsidiary to deliver (other than with respect to
Excluded Assets) any and all certificates representing Equity Interests directly
owned by such Subsidiary or, if applicable in the case of Equity Interests of
Foreign Subsidiaries, cause the legal representative(s) of such Subsidiary to
register the transfer of the Equity Interests in the relevant share registers of
such Subsidiary, in each applicable case accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and, to the extent
required by the Guaranty and Security Agreement or other Collateral Documents,
instruments, if any, evidencing the intercompany debt held by such Subsidiary,
if any, endorsed in blank to the Administrative Agent or accompanied by other
appropriate instruments of transfer;
(D)    take and cause such Subsidiary to take whatever reasonable actions
(including the filing of UCC financing statements (or comparable documents or
instruments under other applicable Law) and delivery of certificates evidencing
stock and membership interests) as may be necessary in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it)

104


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




valid and subsisting Liens on the properties required to be subject to the
Collateral Documents pursuant to this Section 6.12; and
(ii)    if requested, as soon as reasonably practicable and in any case on or
prior to thirty (30) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of
customary legal opinions, addressed to the Administrative Agent and the other
Secured Parties (and their respective participants, successors and assigns), of
counsel for the Loan Parties that is reasonably acceptable to the Administrative
Agent as to such matters as the Administrative Agent may reasonably request.
(b)    Upon the acquisition of any Material Real Property by any Loan Party, or
if otherwise required by this Section 6.12, if such Material Real Property shall
not already be subject to a perfected Lien in favor of the Administrative Agent
for the benefit of the Secured Parties, the relevant Loan Party, as the case may
be, shall give notice thereof to the Administrative Agent and shall cause such
Material Real Property to be subjected to a Lien securing the Obligations and
will take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien in accordance with the Mortgage Requirement within
sixty (60) days after such request (or such longer period as the Administrative
Agent may agree in its reasonable discretion).
(c)    Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) in respect of financial statements delivered pursuant to Section
6.01(a) execute and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all Patents (as defined
in the Guaranty and Security Agreement) and Trademarks (as defined in the
Guaranty and Security Agreement) registered or pending with the United States
Patent and Trademark Office and registered or pending Copyrights (as defined in
the Guaranty and Security Agreement) with the United States Copyright Office
constituting After Acquired Intellectual Property (as defined in the Guaranty
and Security Agreement) that is Material Intellectual Property owned by it or
any Guarantor as of the last day of the period for which such Compliance
Certificate is delivered, to the extent that such After Acquired Intellectual
Property that is Material Intellectual Property is not covered by any previous
Intellectual Property Security Agreement so signed and delivered by it or such
Guarantor. In each case, the Borrower will, and will cause each Loan Party to,
promptly cooperate as necessary to enable the Administrative Agent to make any
necessary recordations with the US Copyright Office or the US Patent and
Trademark Office, as appropriate, with respect to such Material Intellectual
Property.
(d)    Notwithstanding the foregoing provisions of this Section 6.12 and the
provisions of any Loan Document, the Administrative Agent shall not take, and
the Loan Parties shall not be required to take (i) any steps to grant a security
interest in any Excluded Assets or (ii) any steps to perfect a Lien with respect
to any Excluded Perfection Assets except, in the case of this clause (ii), as
may be set forth in the Guaranty and Security Agreement.
Section 6.13.    Control Accounts, Approved Deposit Accounts. (a) Each Loan
Party shall (i) deposit in an Approved Deposit Account all cash it receives,
(ii) not establish or maintain any Securities Account that is not a Control
Account and (iii) not establish or maintain any Deposit Account other than with
a Deposit Account Bank; provided that the Loan Parties may maintain (A) payroll,
withholding tax and other fiduciary accounts (including accounts holding funds
for the benefit of the owners of managed clubs) that are not Approved Deposit
Accounts or Control Accounts and (B) other accounts that are not

105


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Approved Deposit Accounts or Control Accounts, so long as the aggregate balance
in all such other accounts pursuant to this sub clause (B) collectively does not
exceed $2,500,000 at any time outstanding.
(b)    The Administrative Agent may establish one or more Cash Collateral
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine; provided that no Cash Collateral Account shall be
required to be established with respect to the assets of any Excluded
Subsidiary. The Borrower agrees that each such Cash Collateral Account shall
meet the requirements of the definition of “Cash Collateral Account”. Without
limiting the foregoing, funds on deposit in any Cash Collateral Account may be
invested (but the Administrative Agent shall be under no obligation to make any
such investment) in Cash Equivalents at the direction of the Administrative
Agent and, except during the continuance of a Default or Event of Default, the
Administrative Agent agrees with the Borrower to issue Entitlement Orders for
such investments in Cash Equivalents as requested by the Borrower; provided that
the Administrative Agent shall not have any responsibility for, or bear any risk
of loss of, any such investment or income thereon. None of Holdings or any
Restricted Subsidiary and no Person claiming on behalf of or through Holdings or
any Restricted Subsidiary shall have any right to demand payment of any funds
held in any Cash Collateral Account at any time prior to the termination of all
outstanding Letters of Credit and the payment in full of all then outstanding
and payable monetary Obligations. The Administrative Agent shall apply all funds
on deposit in a Cash Collateral Account as provided in Section 8.03.
Section 6.14.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
Section 6.15.    Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, (i)
correct any defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time for the purposes
of perfecting the rights of the Administrative Agent for the benefit of the
Secured Parties with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds or products thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any other Loan
Party that is required to be part of the Collateral to the extent required by
Section 6.12 or the Collateral Documents), in each case subject to the
limitations and exceptions set forth in Section 6.12 and in the Collateral
Documents.
Section 6.16.    Maintenance of Ratings. Use commercially reasonable efforts to
maintain corporate credit/corporate family ratings and a rating of the
Facilities by each of S&P and Moody’s.
Section 6.17.    Designation of Subsidiaries. (a) The board of directors of
Holdings may at any time designate any Restricted Subsidiary (other than
Holdings or the Borrower) as an Unrestricted Subsidiary (it being understood
that no Restricted Subsidiary may be designated as a Dormant Subsidiary);
provided that (i) immediately before and after giving effect to such designation
no Default or

106


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Event of Default shall have occurred and be continuing or would result
therefrom; (ii) such Subsidiary shall be a Non-Recourse Subsidiary; (iii) no
Restricted Subsidiary that was previously designated as an Unrestricted
Subsidiary may be subsequently re-designated as an Unrestricted Subsidiary; (iv)
no Subsidiary may be designated as an Unrestricted Subsidiary if, after the
effective date of such designation, it remains or becomes a “restricted
subsidiary” or guarantor for the purpose of any Unsecured Financing; (v)
immediately after giving effect to such designation, Holdings and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the covenants
set forth in Section 7.10; (vi) with respect to the designation of any
Unrestricted Subsidiary that will constitute a Prepayment Unrestricted
Subsidiary, (A) immediately after giving effect to such designation, the Total
Leverage Ratio of Holdings and its Restricted Subsidiaries on a Pro Forma Basis
shall be lower than the Total Leverage Ratio in effect immediately prior to
giving effect to such designation, (B) immediately after giving effect to such
designation, Holdings and its Restricted Subsidiaries shall be in compliance
with Section 7.02(q) and (C) such Prepayment Unrestricted Subsidiary shall be
designated solely in contemplation of a Disposition of the property or assets
of, or an incurrence or issuance of Indebtedness by, such Prepayment
Unrestricted Subsidiary and promptly, but in no event later than 30 days, after
the effective date of the designation of each Prepayment Unrestricted
Subsidiary, the Borrower shall make a prepayment of the Loans from the Net Cash
Proceeds resulting from such Disposition or Indebtedness in accordance with
Section 2.05(b); (vii) with respect to the designation of any Unrestricted
Subsidiary that will constitute a Non-Prepayment Unrestricted Subsidiary, after
giving effect to such designation, all Investments made by Holdings and its
Restricted Subsidiaries in Non-Prepayment Unrestricted Subsidiaries, taken
together, shall not exceed the amount permitted under Section 7.02(l); and
(viii) immediately before and after giving effect to such designation, the total
assets (excluding cash or Cash Equivalents to the extent received as an
Investment from Holdings or any of its Restricted Subsidiaries permitted under
Section 7.02(l)) and total revenues of all Unrestricted Subsidiaries, taken
together, shall not exceed 7.5% of the Borrower’s consolidated total assets or
consolidated total revenues, respectively. For purposes of clause (vi)(B) above,
the designation of a Restricted Subsidiary as a Prepayment Unrestricted
Subsidiary (it being understood that no Restricted Subsidiary may be designated
as a Dormant Subsidiary) shall be deemed to be an Investment by Holdings and
each applicable Restricted Subsidiary (as applicable) in an amount equal to the
Fair Market Value of the total assets of such Unrestricted Subsidiary at the
date of designation.
(b)    The board of directors of Holdings may at any time designate any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result therefrom; (ii) as a
condition precedent to the effectiveness of any such designation, the Borrower
shall have complied with Section 6.12 with respect to such newly designated
Restricted Subsidiary; (iii) immediately after giving effect to such
designation, Holdings and its Restricted Subsidiaries shall be in compliance, on
a Pro Forma Basis, with the covenants set forth in Section 7.10 (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance); and (iv) no
Unrestricted Subsidiary that was previously designated as an Restricted
Subsidiary may be subsequently re-designated as an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and such incurrence must comply
with Section 7.03 and Section 7.01, respectively.
(c)    As a condition precedent to the effectiveness of any designation pursuant
to this Section 6.17, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in

107


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




reasonable detail the calculations demonstrating compliance with the applicable
clause of this Section 6.17 no less than five (5) Business Days prior to such
designation.
Section 6.18.    Post Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 6.18, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its sole
discretion, shall have agreed to any particular longer period).
ARTICLE 7    

NEGATIVE COVENANTS
So long as (a) any Lender shall have any Commitment hereunder, (b) any Loan or
other Obligation hereunder that is accrued and payable (and not contingent or
inchoate) shall remain unpaid or unsatisfied, or (c) any Letter of Credit shall
remain outstanding, Holdings and the Borrower shall not, and shall not permit
any other Restricted Subsidiary to directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    (i) Liens pursuant to any Loan Document and (ii) Liens on cash or
deposits granted in favor of the Swing Line Lender or theany L/C Issuer to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans, respectively, as contemplated by Section 2.03(a)(ii)(E) and
2.04(b), and 2.16(a)(ii), respectively;
(b)    Liens existing on the date hereof and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by Section
7.03;
(c)    Liens for taxes, assessments or governmental charges not yet due and
payable that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of Holdings and the applicable Restricted Subsidiary to the extent
required in accordance with GAAP;
(d)    statutory Liens and any Liens arising by operation of law in each case of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business that secure amounts not overdue for a period of more than thirty (30)
days; provided that such Lien is being contested in good faith and by
appropriate actions diligently conducted and adequate reserves with respect
thereto are maintained on the books of Holdings and the applicable Restricted
Subsidiary to the extent required in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies, in each case payable to insurance carriers that provide insurance to
Holdings or any Restricted Subsidiary or (iii) obligations in respect of letters
of credit or bank guarantees that have

108


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




been posted by the Borrower or any other Restricted Subsidiary to support the
payments of the items set forth in clauses (i) and (ii) of this Section 7.01(e).
(f)    (i) deposits to secure the performance of bids, trade contracts,
governmental contracts, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds, performance and completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations that do not materially or adversely affect the value
or use of such property), in each case, other than Indebtedness, and incurred in
the ordinary course of business or (ii) obligations in respect of letters of
credit or bank guarantees that have been posted to support payment of the items
set forth in clause (i) of this Section 7.01(f);
(g)    matters of record affecting title to any owned or leased real property
and survey exceptions, encroachments, protrusions, recorded and unrecorded
servitudes, easements, restrictions, reservations, licenses, rights-of-way,
sewers, electric lines, telegraphs and telephone lines, variations in area or
measurement, rights of parties in possession under written leases or occupancy
agreements, and other title defects and non-monetary encumbrances affecting real
property, and zoning, building or other restrictions as to the use of real
property or Liens incidental to the conduct of the business of such Person or to
the ownership of its properties, in each case (i) incurred on or prior to the
Closing Date and set forth on a title insurance policy that is in form and
substance reasonably satisfactory to the Administrative Agent and delivered to
the Administrative Agent on the Closing Date or (ii) incurred after the Closing
Date and not incurred in the connection with Indebtedness and which could not,
individually or in the aggregate, materially and adversely affect the value of
the subject property or materially impair their use in the operation of the
business of any Restricted Subsidiary;
(h)    Liens securing judgments for the payment of money not constituting a
Default or Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within one hundred eighty (180)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens (except in the case of any
Permitted Refinancing) and (ii) such Liens do not at any time encumber any
property except for accessions to such property other than the property financed
by such Indebtedness and the proceeds and the products thereof;
(j)    leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business that (A) do not interfere in any material
respect with the business of any Restricted Subsidiary (B) could not,
individually or in the aggregate, materially and adversely affect the value of
the subject property or materially impair its use in the operation of the
business of any Restricted Subsidiary or (C) do not secure any Indebtedness of
any Restricted Subsidiary and so long as such leases, licenses, subleases or
sublicenses are expressly subject and subordinate to the Obligations;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and not for speculative purposes or (iii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off), in each case that are within the general parameters customary in
the banking industry;

109


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(m)    Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case under this clause (i), solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien or on the date of any
contract for such Investment or Disposition, and (ii) earnest money deposits of
cash or Cash Equivalents made by Holdings or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement permitted hereunder;
(n)    Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted under Section
7.03;
(o)    (i) Liens in favor of the Borrower or a Subsidiary Guarantor securing
Indebtedness permitted under Section 7.03(e) and (ii) Liens in favor of a
Subsidiary that is not a Loan Party granted by another Subsidiary that is not a
Loan Party, provided that any such Lien on Collateral shall be expressly junior
in priority to the Liens on such Collateral granted to the Administrative Agent
for the benefit of the Secured Parties under the Loan Documents and all
documentation with respect to such lien priority shall be in the form and
substance reasonably satisfactory to the Administrative Agent;
(p)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case, after the Closing Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary) and any modifications, replacements, renewals
or extensions thereof; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary, (ii)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and after-acquired property subjected to a Lien
pursuant to terms existing at the time of such acquisition, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (iii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 7.03,
and (iv) in the case of Liens securing Indebtedness for borrowed money, such
Indebtedness secured thereby does not exceed $25,000,000 at any one time
outstanding; provided, further that if the property or Person so acquired is
required to be pledged or to become a Guarantor, as applicable, pursuant to
Section 6.12, any Liens with respect to such acquired property or on the assets
of such acquired Person shall be required to be permitted under other clauses of
this Section 7.01;
(q)    Liens arising from precautionary UCC financing statement filings (or
similar filings under other applicable Law) arising out of Lease transactions
entered into by any Restricted Subsidiary in the ordinary course of business;
provided that such precautionary filings are made solely to protect lessors
against the possibility of the judicial recharacterization of such Lease
transactions as secured financing transactions;
(r)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by any Restricted
Subsidiary in the ordinary course of business and not prohibited by this
Agreement; and (ii) on specific items of inventory or other goods and the
proceeds thereof securing such Restricted Subsidiary’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Restricted Subsidiary to facilitate the purchase, shipment or
storage of such inventory or goods; and

110


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(s)    Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $2,500,000.
Section 7.02.    Investments. Make or hold any Investments, except:
(a)    Investments by Holdings and any Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors, members of management, and
employees of Holdings (or any direct or indirect parent thereof) or any
Restricted Subsidiary (i) in an aggregate amount not to exceed $1,000,000 at any
time outstanding, for business-related travel, entertainment, relocation and
analogous ordinary business purposes, or (ii) in connection with such officer’s,
director’s, member of management’s or employee’s purchase of Equity Interests of
Holdings (or any direct or indirect parent thereof) in an aggregate amount not
to exceed $5,000,000 at any time outstanding (in each of clauses (i) and (ii),
determined without regard to any write-downs or write-offs of such loans or
advances);
(c)    Investments (i) by any Loan Party in any other Loan Party (other than
Holdings) or (ii) by any Restricted Subsidiary that is not a Loan Party in any
Loan Party (other than Holdings) or in any other Restricted Subsidiary that is
also not a Loan Party;
(d)    Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course of business;
(e)    Investments existing on the date hereof and described and listed on
Schedule 7.02(e) and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms (existing on the date hereof) of such Investment or as
otherwise permitted by this Section 7.02;
(f)    Investments in Swap Contracts permitted by Section 7.03(h);
(g)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(h)    the purchase or other acquisition of all or substantially all of the
assets or business of, any Person, or of assets constituting a business unit, a
line of business or division of, any Person, or of the Equity Interests in a
Person that, upon the consummation thereof, will be owned directly by the
Restricted Subsidiaries (including, without limitation, as a result of a merger
or consolidation); provided that, with respect to each such purchase or other
acquisition made pursuant to this Section 7.02(h) (each of the foregoing, a
“Permitted Acquisition”):
(i)    (A) each applicable Restricted Subsidiary and any such newly created or
acquired Subsidiary shall, or will within the times specified herein, have
complied with the applicable requirements of Section 6.12 to the extent required
thereby, and (B) the aggregate amount of cash and non-cash consideration
(including, without limitation, all transaction costs and all Indebtedness and
other liabilities incurred or assumed in connection therewith) provided by
Holdings or the Restricted Subsidiaries to make any such purchase or acquisition
of assets that are not purchased or acquired (or do not

111


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




become owned) by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties upon consummation of such purchase or acquisition shall not
exceed the amount permitted under Section 7.02(l);
(ii)    immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) Holdings and
its Restricted Subsidiaries shall be in Pro Forma Compliance with all of the
covenants set forth in Section 7.10, in each case as evidenced by a certificate
from the Treasurer (or, if the Treasurer is not the chief financial officer, the
chief financial officer) of the Borrower, with such financial covenant
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or Section 6.01(b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby
and including reasonably detailed calculations evidencing such compliance;
(iii)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth in this clause (h) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;
(iv)    the lines of business of the Person that is (or the property that is to
be) acquired shall be substantially the same lines of business as one or more of
the principal businesses of Holdings and its Restricted Subsidiaries in the
ordinary course or reasonably related thereto; and
(v)    such purchase or other acquisition was not preceded by, or effected
pursuant to, a hostile offer.
(i)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit or (ii) customary trade arrangements with
customers;
(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or disputes with, any Person arising in the ordinary course
of business and upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(k)    loans and advances to Holdings or any direct or indirect parent thereof
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
permitted to be made to Holdings or any direct or indirect parent thereof in
accordance with Section 7.06; provided that any Investment made under this
Section 7.02(k) shall reduce dollar for dollar capacity to make Restricted
Payments under Section 7.06;
(l)    Investments that do not exceed the Available Amount at the time of such
Investment;
(m)    Guarantees by Holdings or any Restricted Subsidiary of Leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case, entered into in the ordinary course of business;

112


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(n)    Investments to the extent the consideration paid therefor consists solely
of Equity Interests (other than Disqualified Equity Interests) of Holdings or
any direct or indirect parent thereof;
(o)    Investments held by a Person that becomes a Restricted Subsidiary (or is
merged, amalgamated or consolidated with or into a Restricted Subsidiary)
pursuant to this Section 7.02 (and, if applicable, Section 7.04) after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or
consolidation;
(p)    Investments in Joint Ventures set forth on Schedule 7.02(p), in each
case, as in effect on the Closing Date; and
(q)    Investments resulting from the designation of one or more Prepayment
Unrestricted Subsidiaries (other than Dormant Subsidiaries); provided that after
giving effect to such Investment (i) the aggregate Fair Market Value of all
property and assets that are transferred to, contributed to or otherwise held
(as valued at the time of designation of each applicable Subsidiary pursuant to
Section 6.17) by all Prepayment Unrestricted Subsidiaries (other than Dormant
Subsidiaries), taken together, in each case, that were property or assets held
by Holdings or its Subsidiaries on the Closing Date (excluding cash or Cash
Equivalents to the extent the Investment thereof by Holdings or any of its
Restricted Subsidiaries is permitted under Section 7.02(l)), shall not exceed
$75,000,000 and (ii) neither the total assets (excluding cash or Cash
Equivalents to the extent received as an Investment from Holdings or any of its
Restricted Subsidiaries permitted under Section 7.02(l)) nor the total revenues
of all Unrestricted Subsidiaries, in each case, taken together, shall exceed
7.5% of the Borrower’s consolidated total assets or consolidated total revenues.
Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    The Senior Notes (including any guarantees thereof) issued on the Closing
Date in an aggregate principal amount of up to $415,000,000 and any Permitted
Refinancing thereof;
(b)    Indebtedness consisting of the Obligations under the Loan Documents;
(c)    Indebtedness outstanding on the date hereof and listed on Schedule
7.03(c) and any Permitted Refinancing thereof;
(d)    Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary that are permitted under
this Section 7.03 and by Section 7.02; provided that (A) no Guarantee by any
Subsidiary of any Indebtedness constituting an Unsecured Financing Obligation
shall be permitted unless such Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the applicable
Guaranty and Security Agreement and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions of such Indebtedness;
(e)    Indebtedness of any Restricted Subsidiary owing to any Restricted
Subsidiary to the extent such Investment is permitted by Section 7.02; provided
that all such Indebtedness of any Restricted Subsidiary to any Subsidiary that
is not a Loan Party must be expressly subordinated to the Obligations;
(f)    Attributable Indebtedness and purchase money obligations to finance the
purchase, Lease, repair or improvement of fixed or capital assets within the
limitations set forth in Section

113


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




7.01(i) and any Permitted Refinancing thereof; provided that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$20,000,000 plus, in respect of each 18-hole golf course owned by any Restricted
Subsidiary, $300,000;
(g)    Indebtedness consisting of working capital facilities for Restricted
Subsidiaries that are not Loan Parties in an aggregate principal amount at any
time outstanding for all such Persons taken together not exceeding $5,000,000;
(h)    Indebtedness of a Loan Party (other than Holdings) in respect of Swap
Contracts, including any increase from time to time in net obligations
thereunder resulting from the termination of any such Swap Contract, and in any
case not incurred for speculative purposes;
(i)    (i) Indebtedness (A) assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (B) owed to the seller of any property acquired
in a Permitted Acquisition; provided that any Indebtedness under clause (i)(B)
above shall (1) be unsecured and subordinated, which subordination shall be on
terms reasonably satisfactory to the Administrative Agent, (2) not be scheduled
to mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date, (3) have no scheduled amortization or payments of principal
(other than customary offers to purchase) prior to the date that is ninety-one
(91) days after the Latest Maturity Date, provided further that both immediately
prior and after giving effect to any Indebtedness incurred pursuant to clause
(A) or (B) (1) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (2) Holdings and its Restricted
Subsidiaries shall be in Pro Forma Compliance with (x) the covenant set forth in
Section 7.10 and (y) a Total Leverage Ratio of not greater than 5.25:1.00, in
each case, as of the end of the Test Period then last ended, after giving effect
to such Permitted Acquisition and the assumption, incurrence or issuance of such
Indebtedness and the use of proceeds thereof, and (ii) any Permitted Refinancing
thereof;
(j)    Indebtedness representing deferred compensation to employees of Holdings
or any Restricted Subsidiary;
(k)    Indebtedness incurred in a Permitted Acquisition or Disposition under
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;
(l)    Indebtedness consisting of obligations of Holdings or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions;
(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;
(n)    Indebtedness of a Loan Party (other than Holdings) in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;
(o)    Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(p)    Indebtedness incurred by Holdings and any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of workers compensation claims,
health, disability or other employee benefits or property,

114


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that upon any drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 20 days following such
drawing or incurrence;
(q)    obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by Holdings
or any Restricted Subsidiary or obligations in respect of letters of credit
related thereto, in each case in the ordinary course of business;
(r)    (i) Permitted Unsecured Indebtedness to the extent the Net Cash Proceeds
of such Permitted Unsecured Indebtedness are utilized within ninety (90) days of
the incurrence thereof to finance a Permitted Acquisition (or if not so utilized
within such time period, solely to the extent the Net Cash Proceeds of such
Permitted Unsecured Indebtedness are applied to prepay Term Loans pursuant to
Section 2.05(b)(iv)), in each case, so long as (x) Holdings and its Restricted
Subsidiaries shall be in Pro Forma Compliance with the covenant set forth in
Section 7.10 and a Total Leverage Ratio of not greater than 5.25:1.00, in each
case, as of the end of the Test Period then last ended, after giving effect to
such Permitted Acquisition and the assumption, incurrence or issuance of such
Indebtedness and (y) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (ii) any Permitted Refinancing
thereof;
(s)    Indebtedness in respect of (x) any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business in an aggregate principal amount not to exceed $2,500,000 at any time
outstanding or (y) any letters of credit issued in favor of theany L/C Issuer or
the Swing Line Lender to support any Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans, respectively, as contemplated by Section
2.03(a)(ii)(E) or 2.04(b), respectively;
(t)    Permitted Unsecured Indebtedness to finance any prepayment of the Loans
pursuant to Section 2.05(a); provided that the aggregate principal amount of
Permitted Unsecured Indebtedness so incurred may not exceed the amount of such
prepayment;
(u)    Indebtedness incurred in the ordinary course of business in respect of
obligations of any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; and
(v)    Indebtedness incurred by non-wholly owned Restricted Subsidiaries that
were in existence on the Closing Date, so long as such Indebtedness is
Non-Recourse Indebtedness with respect to Holdings and the other Restricted
Subsidiaries, in an aggregate principal amount not to exceed $10,000,000.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest or dividends
in the form of additional Indebtedness and the incurrence or accrual of
Membership Deposit Liabilities shall, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, except that:
(a)    any Subsidiary may merge with or liquidate into (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction so long as the

115


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Borrower remains organized under the laws of the United States, any state
thereof or the District of Columbia (the “Jurisdictional Requirements”));
provided that the Borrower shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume the obligations of the
Borrower under the Loan Documents in a manner reasonably acceptable to the
Administrative Agent, or (ii) any one or more other Subsidiaries; provided that
when any Subsidiary that is a Loan Party is merging with another Subsidiary, (A)
a Loan Party (other than Holdings) shall be the continuing or surviving Person;
or (B) to the extent constituting an Investment, such Investment must be an
Investment permitted by Section 7.02 and any Indebtedness corresponding to such
Investment must be permitted by Section 7.03;
(b)    any Subsidiary that is not a Loan Party may (i) merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (ii) liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of Holdings and its Restricted
Subsidiaries; and
(c)    any Restricted Subsidiary may merge with any other Person in order to (i)
effect an Investment permitted pursuant to Section 7.02 or a Disposition
permitted pursuant to Section 7.05 (provided that (A) the continuing or
surviving Person shall be a Subsidiary, which together with each of its
Subsidiaries, shall have complied with the requirements of Section 6.12 and (B)
to the extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 7.02 and any Indebtedness corresponding to
such Investment must be permitted by Section 7.03); provided that if the
Borrower is a party to any transaction effected pursuant to this Section
7.04(c), (A) the Borrower shall be the continuing and surviving Person or the
continuing or surviving Person shall expressly assume the obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent, (B) the
Jurisdictional Requirements shall be satisfied, and (C) no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
Section 7.05.    Dispositions. Make any Disposition except:
(a)    Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired and Dispositions of property (other than real
property) no longer used or useful in the conduct of the business of Holdings
and its Restricted Subsidiaries, in each case, in the ordinary course of
business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property by Holdings or any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary (including any such Disposition
effected pursuant to a merger, liquidation or dissolution permitted by Section
7.04); provided that, if the transferor of such property is a Loan Party, then
(i) the transferee thereof must either be a Loan Party (other than Holdings) or
(ii) such transaction is an Investment permitted under Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;
(e)    Dispositions of Cash Equivalents;

116


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(f)    Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (it being understood that
this clause (f) shall not permit Dispositions of accounts receivable through
factoring or accounts receivables financing programs);
(g)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business that (A) do not interfere in any material respect with the
business of any Restricted Subsidiary (B) could not, individually or in the
aggregate, materially and adversely affect the value of the subject property or
materially impair its use in the operation of the business of Holdings or any
Restricted Subsidiary or (C) do not secure any Indebtedness of any Restricted
Subsidiary and so long as such leases, licenses, subleases or sublicenses are
expressly subject and subordinate to the Obligations;
(h)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
(i)    Dispositions of property by any Restricted Subsidiary; provided that
(i) at the time of such Disposition, no Default or Event of Default shall have
occurred or be continuing or would therefrom, (ii) with respect to any
Disposition pursuant to this Section 7.05(i) for a purchase price in excess of
$5,000,000, the applicable Restricted Subsidiary shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received); and (iii) the Consolidated
EBITDA of the Restricted Subsidiaries generated by, or associated with all such
property Disposed of pursuant to this Section 7.05(i) in any Fiscal Year of the
Borrower shall not exceed 10% of Consolidated EBITDA of Holdings and its
Restricted Subsidiaries for the Fiscal Year of the Borrower most recently ended
prior to the date of such Disposition;
(j)    Dispositions of Investments in Joint Ventures set forth on Schedule
7.02(p), to the extent required by, or made pursuant to buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements, in each case, as in effect on the Closing Date;
(k)    Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
any Restricted Subsidiary, are uneconomical, negligible, obsolete or otherwise
not material in the conduct of the business of Holdings or any Restricted
Subsidiary (it being understood and agreed that no Material Intellectual
Property may be Disposed of in reliance on this clause (k));
(l)    Dispositions of Equity Interests in Dormant Subsidiaries; provided that
at the time of such Disposition, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and
(m)    Dispositions consisting of a Sale Leaseback Transaction if the
Indebtedness resulting or evidenced therefrom is permitted by Section 7.03.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d), 7.05(f), 7.05(h), 7.05(j), 7.05(k) and
Section 7.05(l)), shall be for no less than the Fair Market Value of such
property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent is hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect the foregoing.

117


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except (subject to the proviso in Section 7.02(k)):
(a)    each Restricted Subsidiary may make Restricted Payments to (i) the
Borrower and the Guarantors (other than Holdings) and (ii) to Persons (other
than Holdings) that are holders of Equity Interests of such Restricted
Subsidiary; provided that any amount paid to any holder that is not a Loan Party
shall not exceed such holder’s relative ownership percentage of such class or
type of Equity Interests);
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;
(c)    the Restricted Subsidiaries may make Restricted Payments to Holdings:
(i)    the proceeds of which will be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) the
Tax liability for each relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns filed by or on behalf of Holdings or any
direct or indirect parent thereof; provided that such proceeds are limited to
the Tax liability attributable to the income of the Borrower and/or the other
Restricted Subsidiaries or the Equity Interests of the Borrower held by
Holdings, if any, that are part of the applicable tax group;
(ii)    the proceeds of which shall be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) such
entities’ operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties) attributable to the operations of the Borrower and/or the other
Restricted Subsidiaries or the Equity Interests of the Borrower held by
Holdings, in each case that are reasonable and customary and incurred in the
ordinary course of business, in an aggregate amount not to exceed $2,500,000 in
any Fiscal Year of the Borrower plus any reasonable and customary
indemnification claims made by directors or officers of Holdings (or any direct
or indirect parent thereof) attributable to the ownership or operations of the
Borrower and/or the other Restricted Subsidiaries;
(iii)    the proceeds of which shall be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) (A)
franchise taxes and other fees, taxes and expenses required to maintain the
corporate existence of Holdings and (B) customary salary, bonus and other
benefits payable to officers and employees of Holdings or its Subsidiaries to
the extent such salaries, bonuses and other benefits are directly attributable
to the ownership or operations of the Borrower and/or the other Restricted
Subsidiaries, in an aggregate amount for clauses (iii)(A) and (iii)(B) together
not to exceed $2,000,000 in any Fiscal Year of the Borrower;
(iv)    the proceeds of which will be used by Holdings to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of Holdings held by any future, present or former employee, director,
officer, member of management or consultant of Holdings or any direct or
indirect parent thereof, or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments

118


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




made under this clause (c)(iv) does not exceed in any Fiscal Year $2,000,000;
and provided, further, that such amount in any calendar year may be increased by
an amount not to exceed the cash proceeds of key man life insurance policies
received by Holdings (to the extent such proceeds are contributed to the
Borrower);
(v)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing or consummation of such Investment and (B)
Holdings or the applicable parent company thereof shall, immediately following
the closing or consummation thereof, cause (1) all property acquired (whether
assets or Equity Interests) to be contributed to the Borrower or a Loan Party
other than Holdings (or a Person that will become a Loan Party (other than
Holdings) upon receipt of such contribution) or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into a Loan Party
(other than Holdings) in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.12;
(vi)    the proceeds of which shall be used by Holdings to make cash payments in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of Holdings in an aggregate amount not to exceed $2,000,000 in
any Fiscal Year of the Borrower; provided that any such cash payment shall not
be for the purpose of evading the limitations set forth in this Section 7.06 (as
determined in good faith by the board of directors or the managing board, as the
case may be, of the applicable Restricted Subsidiary (or any authorized
committee thereof));
(vii)    the proceeds of which shall be used by Holdings to pay amounts of the
type described in Section 7.08(c) and 7.08(d), in each case to the extent the
applicable payment would be permitted under Section 7.08(c) or 7.08(d) if such
payment were to be made by the Borrower and in lieu of such payment being made
under Section 7.08(c) and 7.08(d); and
(d)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Holdings and its Restricted Subsidiaries
may make Restricted Payments in an aggregate amount that does not exceed the sum
of the Available Amount; provided that Holdings and its Restricted Subsidiaries
shall be in Pro Forma Compliance with the covenants set forth in Section 7.10
after giving effect to such Restricted Payment and the use of proceeds thereof.
Section 7.07.    Change In Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.
Section 7.08.    Transactions With Affiliates. Neither Holdings nor any
Restricted Subsidiary shall enter into any transaction of any kind with any
Affiliate, whether or not in the ordinary course of business, unless such
transaction is (x) not otherwise prohibited under this Agreement and (y) upon
terms no less favorable to Holdings or such Restricted Subsidiary, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided that nothing in this Section 7.08
shall be deemed to prohibit:
(a)    transactions among the Loan Parties or among the Loan Parties and any
Person that becomes a Guarantor as a result of such transaction;

119


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(b)    employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees, as determined in good
faith by the board of directors or senior management of the relevant Person;
(c)    the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers and employees of Holdings or any direct or indirect parent
thereof and the Restricted Subsidiaries, to the extent attributable to the
ownership or operations of the Restricted Subsidiaries, as determined in good
faith by the board of directors or senior management of the relevant Person;
(d)    so long as no Default or Event of Default under Sections 8.01(a), (f) or
(g) has occurred and is continuing or would result therefrom, payments to the
Sponsor permitted pursuant to Section 7.06 of management, consulting,
monitoring, advisory and other fees and indemnities and expenses pursuant to the
Management Agreement in an aggregate amount not to exceed $2,000,000 in any
Fiscal Year of the Borrower; provided that, at any time on or after the date on
which the Borrower has received Eligible Equity Proceeds of at least $50,000,000
from a Qualifying IPO, the Borrower shall be authorized to pay a one-time
payment of an additional amount not to exceed $5,000,000 as a one-time
termination fee to Sponsor; and
(e)    payments to or from, and transactions with, Joint Ventures in the
ordinary course of business.
Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Notes Indenture or customary terms in any documentation providing for
any Permitted Refinancing thereof, so long as the restrictions in any such
Permitted Refinancing, taken as a whole, in the good faith judgment of the
Borrower, are no more disadvantageous to the Lenders than the restrictions set
forth in the Senior Notes Indenture) that limits the ability of (a) any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Subsidiary Guarantor, or (b) the Borrower or any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Facilities and the Obligations under the
Loan Documents; provided that the foregoing shall not apply to any Contractual
Obligation that (i) (A) exists on the date hereof and is listed on Schedule 7.09
and (B) to the extent Contractual Obligations permitted by clause (A) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
the restrictions described in clauses (A) or (B) that are contained in such
Contractual Obligation, (ii) are binding on a Subsidiary at the time such
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (iii) represent Indebtedness of a Restricted Subsidiary
that is not a Loan Party which is permitted by Section 7.03 so long as such
restrictions do not apply to any Loan Party, (iv) arise in connection with any
Disposition permitted by Section 7.05, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture, (vi)
are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or secured by such Indebtedness (and
excluding in any event any Indebtedness constituting any Unsecured Financing) or
that expressly permits Liens for the benefit of the Agents and the Lenders with
respect to the credit facilities established hereunder and the Obligations under
the Loan Documents on a senior basis without the requirement that such holders
of such Indebtedness be secured

120


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




by such Liens on an equal and ratable, or junior, basis, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions apply only to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(f) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any Lease governing a leasehold interest, (x) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business or (xi) are restrictions that apply solely to cash or other
deposits permitted under Section 7.01.
Section 7.10.    Financial Covenants.
(a)    Senior Secured Leverage Ratio. For any Fiscal Quarter of Holdings and its
Restricted Subsidiaries ending on or after the Second Amendment Effective Date,
for as long as the Existingany Revolving Credit Commitments remain outstanding,
unless the Required Revolving Lenders otherwise consent in writing, permit the
Senior Secured Leverage Ratio as of the end of each Fiscal Quarter ending on or
after June 30, 2013 to be greater than 4.00:1.00.
(b)    [Reserved].
Section 7.11.    Amendments of Certain Documents. Amend or otherwise modify (a)
any of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders, or (b) any term or condition of any
Unsecured Financing Documentation in any manner materially adverse to the
interests of the Administrative Agent or the Lenders.
Section 7.12.    Accounting Changes. Make any change in Fiscal Year of the
Borrower or the Accounting Periods related thereto.
Section 7.13.    Prepayments, Etc. of Indebtedness. Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that regularly scheduled payments of interest
on the Senior Notes shall be permitted) any Unsecured Financing or make any
payment in violation of any subordination terms of any Unsecured Financing
Documentation, except (a) so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, for an aggregate purchase
price, or in an aggregate prepayment amount, not to exceed the Available Amount;
provided that Holdings and its Restricted Subsidiaries shall be in Pro Forma
Compliance with the covenant set forth in Section 7.10 after giving effect to
such payment, prepayment, redemption, purchase, defeasance or satisfaction; (b)
a Permitted Refinancing thereof (including through exchange offers and similar
transactions); (c) the conversion of any Unsecured Financing to Equity Interests
(other than Disqualified Equity Interests), and (d) solely with respect to the
Senior Notes, any voluntary prepayment, redemption, purchase or satisfaction of
the Senior Notes after the date that is one (1) year prior to the maturity
thereof and (e) at any time after the Borrower has received Eligible Equity
Proceeds of at least $50,000,000 from a Qualifying IPO, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, any voluntary prepayment, redemption, purchase or satisfaction of the
Senior Notes; provided that Holdings and its Restricted Subsidiaries shall be in
Pro Forma Compliance with the covenant set forth in Section 7.10 after giving
effect to such payment, prepayment, redemption, purchase, defeasance or
satisfaction.
Section 7.14.    Limitations on Holdings and Certain Subsidiaries. (a) Holdings
shall not (i) create, incur, assume or suffer to exist any Liens on any Equity
Interests of the Borrower (other than Liens permitted by Section 7.01(a)(i) and
nonconsensual Liens to the extent permitted under Section 7.01) or (ii) conduct
or engage in any operations or business other than (A) those incidental to its
ownership of the

121


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Equity Interests of the Borrower, (B) the maintenance of its legal existence,
(C) the performance of the Loan Documents and the Management Agreement, (D) any
Qualifying IPO or any other issuance of its Equity Interests not prohibited by
Article 7, (E) any transaction that Holdings is expressly permitted or
contemplated to enter into or consummate under this Article 7 (including the
incurrence of Permitted Unsecured Indebtedness), (F) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries and (G) holding any cash or property
received in connection with Restricted Payments made by the Restricted
Subsidiaries pursuant to Section 7.06 pending application thereof by Holdings;
provided that, after giving effect to any transactions and related payments
permitted under clauses (i) or (ii) above, Holdings shall not have any material
assets (other than the Equity Interests of the Borrower) or any material
liabilities (other than any Permitted Unsecured Indebtedness).
(b)    No Dormant Subsidiary shall (i) create, incur, assume or suffer to exist
any Liens on its assets or property; (ii) conduct or engage in any operations or
business (including, without limitation, making Investments or Restricted
Payments or engaging in transactions with Affiliates), other than (A) those
incidental to its dissolution or sale, (B) maintaining its legal existence, (C)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and its Subsidiaries or (iii) incur or hold
any liabilities (including Indebtedness) other than (A) liabilities that, in the
aggregate, are not material or (B) Membership Deposit Liabilities. Neither the
total assets nor the total revenues of all Dormant Subsidiaries, taken together,
shall exceed 1% of the Borrower’s consolidated total assets or consolidated
total revenues, respectively.
(c)    The aggregate Fair Market Value value of all property and assets
transferred to, contributed to or otherwise held (as valued at the time of
designation of each applicable Subsidiary pursuant to Section 6.17) by all
Prepayment Unrestricted Subsidiaries (other than Dormant Subsidiaries), taken
together, in each case, that were property or assets held by Holdings or its
Subsidiaries on the Closing Date (excluding cash or Cash Equivalents to the
extent the Investment thereof by Holdings or any of its Restricted Subsidiaries
is permitted under Section 7.02(l)), does not exceed $75,00,000. Neither the
total assets (excluding cash or Cash Equivalents to the extent received as an
Investment from Holdings or any of its Restricted Subsidiaries permitted under
Section 7.02(l)) nor the total revenues of all Unrestricted Subsidiaries, taken
together, shall exceed 7.5% of the Borrower’s consolidated total assets or
consolidated total revenues, respectively.
Section 7.15.    Designated Senior Debt. Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of Holdings or its Restricted
Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured Financing”
(or any comparable term) under, and as defined in, any Unsecured Financing
Documentation.
Section 7.16.    Pension Plans. With respect to any Pension Plan maintained by
any ERISA Affiliate (excluding Holdings and its Restricted Subsidiaries), none
of Holdings or any Restricted Subsidiary shall become a sponsor of any such
plan, and no benefit liabilities under any such plan shall be transferred to a
Pension Plan maintained by Holdings or any Restricted Subsidiary.
ARTICLE 8    

EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:

122


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
due, any amount of principal of any Loan or any L/C Borrowing, (ii) any amounts
due under Section 2.16(a) within two (2) Business Days following the
Administrative Agent’s demand, or (iii) within five (5) Business Days after the
same becomes due, any interest on any Loan or any other amount payable hereunder
or with respect to any other Loan Document; or
(b)    Specific Covenants. Holdings or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, Section 6.02(b), Section 6.03(a), Section 6.05(a) or Section 6.11 or
Article 7 (other than with respect to Section 7.10); or
(c)    Other Defaults. Holdings or any Restricted Subsidiary fails to perform or
observe any other covenant or agreement (not specified in Sections 8.01(a) or
(b) above, and in any case, other than Section 7.10) contained in any Loan
Document and applicable to it and such failure continues for thirty (30) days
after notice thereof by the Administrative Agent to the Borrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any Restricted Subsidiary in this Agreement, any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(e)    Cross-Default. Holdings or any Restricted Subsidiary (i) fails to make
any payment beyond any applicable grace period with respect thereto (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Indebtedness (other than in respect of the Obligations),
or (ii) fails to observe or perform any other agreement or condition relating to
any such Material Indebtedness, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Material Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Material Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Material Indebtedness; or
(f)    Insolvency Proceedings, Etc. Holdings or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, examiner, administrator, administrative receiver or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding or any similar steps or proceedings under Debtor
Relief Laws applicable to such Person; or
(g)    Inability To Pay Debts; Attachment. (i) Holdings or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or

123


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or
(h)    Judgments. There is entered against Holdings or any Restricted Subsidiary
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage) and there is a period of sixty (60)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. An ERISA Event shall have occurred (or a similar event shall have
occurred with respect to a Foreign Plan) that, when taken together with all
other ERISA Events that have occurred (and similar events that have occurred
with respect to Foreign Plans), could reasonably be expected to result in a
Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or Holdings
or any Restricted Subsidiary contests in writing the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments or as a result of a transaction permitted hereunder or
thereunder (including under Section 7.04 or Section 7.05)), or purports in
writing to revoke or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.12 and 6.18 shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on and security interest in the Collateral covered thereby,
subject only to nonconsensual Permitted Prior Liens, or any Loan Party shall
assert in writing such invalidity or lack of perfection or priority; or
(m)    Material Agreements. There occurs any termination of a Material Agreement
that could reasonably be expected to result in a Material Adverse Effect; or
(n)    Financial Covenant Event of Default. Solely with respect to the Revolving
Credit Loans, Swing Line Loans and the Letters of Credit, the Borrower shall
fail to observe or perform Section 7.10 (the “Financial Covenant Event of
Default”); provided that notwithstanding anything to the contrary in this
Agreement or the other Loan Documents, a Financial Covenant Event of Default
shall not constitute an Event of Default with respect to any Term Loans except
as set forth in clause (o) below; or
(o)    Financial Covenant Cross Default. With respect to Term Loans, any event
specified in clause (n) of this Section 8.01 shall have occurred and the
Required Revolving Lenders shall, as a result of such event and prior to the
prepayment in full of all outstanding Revolving Credit Borrowings and Swing Line
Borrowings and the Cash Collateralization of all outstanding Letters of Credit
in a manner reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer, (i) terminate the Revolving Credit Commitments or (ii)
declare the Revolving Credit Loans then outstanding

124


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




to be due and payable prior to the Revolving Maturity Date, in whole or in part
(a “Financial Covenant Cross Default”); provided that no Event of Default shall
remain continuing under this clause upon the Required Revolving Lenders
rescinding such acceleration and/or waiving such Financial Covenant Cross
Default with respect to the Revolving Credit Loans.
Section 8.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, and at the request of the
Required Lenders, shall, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C IssuerIssuers to make L/C Credit Extensions to be terminated, whereupon
such Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Holdings or any Restricted Subsidiary under the
Bankruptcy Code of the United States or any similar Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of each of the L/C
IssuerIssuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
Section 8.03.    Application Of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;
Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and any L/C IssuerIssuers of any Class pro rata in
accordance with the amounts of Unfunded Advances/Participations owed to them on
the date of any distribution);

125


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans and L/C Borrowings, ratably among
the Revolving Credit Lenders of each Class in proportion to the respective
amounts described in this clause Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans and L/C Borrowings up to an amount equal
to $155,000,000, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth held by them;
Sixth, to the Administrative Agent for the account of theeach L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of any Letters of Credit;
Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans , ratably among the Term Lenders in proportion
to the respective amounts described in this clause Seventh payable to them;
Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and, to the extent not repaid pursuant to clause
Fifth above, the Revolving Credit Loans and L/C Borrowings ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Eighth held by them;
Ninth, to payment of the Secured Hedge Obligations and the Cash Management
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Ninth held by them;
Tenth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Ninth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.
ARTICLE 9    

ADMINISTRATIVE AGENT AND OTHER AGENTS

126


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and theeach L/C Issuer hereby irrevocably appoints
Citicorp North America, Inc., to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
expressly delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and theeach L/C Issuer, and none of Holdings or any
Restricted Subsidiary shall have rights as a third party beneficiary of any of
such provisions.
(b)    TheEach L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and
theeach L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article 9 with respect to any acts taken or
omissions suffered by theany L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article 9 and in the definition of
“Related Parties” included theany L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to theeach L/C
Issuer.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and, if
applicable, Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any sub-agents and appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 9
and Section 10.04 and Section 10.05 (including, without limitation, Section
10.05 as though such sub-agents were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings and any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 9.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

127


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents, but shall be required to act
or refrain from acting (and shall be fully protected in so acting or refraining
from acting) as directed in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Laws; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any Restricted Subsidiary or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or (ii) in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or theany
L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 9.04.    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or theany L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or thesuch L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or thesuch L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

128


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 9.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, theeach L/C
Issuer and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a succesorsuccessor Administrative Agent. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after receipt of such notice of
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and theeach L/C Issuer, appoint a successor Administrative Agent; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such resignation notice. If the
Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, either the Required Lenders or the Borrower may, upon ten (10) days’
notice remove the Administrative Agent. Upon receipt of any such notice of
removal, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a replacement Administrative Agent. Such removal will be
effective on the earlier of (i) the date a replacement Administrative Agent is
appointed and (ii) the date that is ten (10) Business Days after the giving of
such notice by the Requisite Lenders (regardless of whether a replacement
Administrative Agent has been appointed). The retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C
IssuerIssuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and theeach L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Loan Parties to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(b)    Notwithstanding anything to the contrary contained herein, Citicorp North
America, Inc. and Citibank, N.A., as applicable, may, upon ten (10) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer of the applicable Class
and/or the Swing Line Lender. In the event of any such resignation as an L/C
Issuer or a Swing Line Lender, the Borrower shall be entitled to appoint from

129


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of Citicorp North America, Inc.
or Citibank, N.A., as applicable, as L/C Issuer or Swing Line Lender, as the
case may be. If Citicorp North America, Inc. or Citibank, N.A., as applicable,
resigns as L/C Issuer of any Class, it (i) shall retain all the rights and
obligations of thean L/C Issuer of such Class hereunder with respect to all
Letters of Credit of such Class outstanding as of the effective date of its
resignation as L/C Issuer of such Class and all L/C Obligations of such Class
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts with respect to
Letters of Credit of such Class pursuant to Section 2.03(c)) and (ii) upon the
request of Citicorp North America, Inc. or Citibank, N.A., as applicable, the
Loan Parties shall immediately Cash Collateralize all L/C Obligations of such
Class pursuant to arrangements reasonable satisfactory to Citicorp North
America, Inc. or Citibank, N.A., as applicable, on the effective date of such
resignation. If Citicorp North AmericaCitibank, IncN.A. resigns as Swing Line
Lender, it (i) shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c) and (ii) upon the request of Citicorp North
AmericaCitibank, IncN.A., the Borrower shall immediately repay all outstanding
Swing Line Loans on the effective date of such resignation.
Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and theeach L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and theeach L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.08.    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon all of the Obligations
(other than (A) (x) Cash Management Obligations and (y)  Obligations under
Secured Hedge Agreements not yet due and payable, and (B) contingent obligations
not yet accrued and payable) having been paid in full, all Letters of Credit
having been Cash Collateralized or otherwise back-stopped (including by
“grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant L/C Issuer in its reasonable discretion,
or having expired or having been terminated, and the Aggregate Commitments
having expired or having been terminated; (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Disposition not prohibited
hereunder or under any other Loan Document to any Person other than a Loan
Party; (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders; (iv) owned by a Guarantor upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
or (v) as expressly provided in the Collateral Documents;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

130


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(c)    to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Excluded Subsidiary or an Unrestricted Subsidiary (or
otherwise ceases to be a Restricted Subsidiary under this Agreement) as a result
of a transaction or designation permitted under this Agreement; provided that no
such release shall occur with respect to an entity that becomes an Excluded
Subsidiary or an Unrestricted Subsidiary if such Guarantor continues to be a
guarantor in respect of any Unsecured Financing Obligation unless and until each
guarantor is (or is being simultaneously) released from its guarantee with
respect to such Unsecured Financing Obligation.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.08. In each case as
specified in this Section 9.08, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.08 and without any representation or warranty whatsoever.
Section 9.09.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arranger or any other Agent listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or theas an L/C Issuer
hereunder.
Section 9.10.    Appointment of Supplemental Administrative Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the

131


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Administrative Agent) that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.
(c)    Should any instrument in writing from Holdings or any Restricted
Subsidiary be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause Holdings and such Restricted Subsidiary to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.
Section 9.11.    Withholding Tax. To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Lender (including,
for purposes of this Section 9.11, any L/C Issuer), an amount equivalent to any
applicable withholding tax. Without limiting or expanding the obligations of
Holdings or any Restricted Subsidiary under Section 3.01, each Lender shall, and
does hereby, indemnify the Administrative Agent, within thirty (30) calendar
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.11. The agreements in this Section 9.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of any
Loans and all other amounts payable hereunder.
ARTICLE 10    

MISCELLANEOUS
Section 10.01.    Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
Holdings or any Restricted Subsidiary therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and Holdings, the Borrower and any applicable
Restricted Subsidiary, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that notwithstanding the foregoing, (x) any amendment or
waiver solely affecting the Tranche A Revolving Credit Lenders (or that does not
directly or indirectly affect the rights and obligations of the Term Lenders or
Tranche B Revolving Credit Lenders) under this Agreement and the other Loan
Documents may be effected solely with the consent of the Required Tranche A
Revolving Lenders, (y) any amendment or waiver solely

132


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




affecting the Tranche B Revolving Credit Lenders (or that does not directly or
indirectly affect the rights and obligations of the Term Lenders or Tranche A
Revolving Credit Lenders) under this Agreement and the other Loan Documents may
be effected solely with the consent of the Required Tranche B Revolving Lenders
and (z) any amendment or waiver solely affecting the Term Lenders (or that does
not directly and adversely affect the rights and obligations of the Revolving
Credit Lenders) under this Agreement and the other Loan Documents may be
effected solely with the consent of the Required Term Lenders (including, in
each case, with respect to Section 8.03); provided, further, no such amendment,
waiver or consent shall:
(i)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or Section 4.02, or
the waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
(ii)    postpone any date scheduled for any payment of principal or interest
under Section 2.07 or Section 2.08 or fees under Section 2.03(i), 2.03(j),
Section 2.09(a) or Section 2.09(b), without the written consent of each Lender
directly affected thereby, it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;
(iii)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso
following this Section 10.01(a)) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Total Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in any rate of interest or fees; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Loan Party to pay interest at
the Default Rate;
(iv)    change any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender or the definitions
of “Required Tranche A Revolving Lenders” without the consent of each Tranche A
Revolving Credit Lender directly affected thereby, the definition of “Required
Tranche B Revolving Lenders” without the consent of each Tranche B Revolving
Credit Lender directly affected thereby or the definition of “Required Term
Lenders” without the consent of each Term Lender directly affected thereby;
(v)    release all or substantially all of (A) the Collateral in any transaction
or series of related transactions or (B) the Guarantors from their obligations
under the Guarantees, in each case, without the written consent of each Lender;
or
(vi)    amend Section 2.13, without the written consent of each Lender;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer of a particular Class in addition to the
Lenders required above, affect the rights or duties of the L/C Issuer of such
Class under this Agreement or any Letter of Credit Application relating to any
Letter of

133


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Credit of such Class issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (iv) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) no amendment, waiver or consent shall amend, modify
supplement or waive any condition precedent to any extension of credit under the
Revolving Credit Facility set forth in Section 4.02 without the written consent
of the Required Tranche A Revolving Lenders under the Tranche A Revolving
Facility and Required Tranche B Revolving Lenders under the Tranche B Revolving
Facility (it being understood that amendments, modifications, supplements or
waivers of any other provision of any Loan Document, including any
representation or warranty, any covenant or any Default or Event of Default,
shall be deemed to be effective for purposes of determining whether the
conditions precedent set forth in Section 4.02 have been satisfied regardless of
whether the Required Tranche A Revolving Lenders or Required Tranche B Revolving
Lenders shall have consented to such amendment, modification, supplement or
waiver).
(b)    Notwithstanding anything to the contrary herein, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
Laws, such Defaulting Lender shall not have any right to vote hereunder
(including any vote to approve or disapprove any amendment, waiver or consent),
except that (i) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender (it being understood that
any Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders), (ii) the principal of such Defaulting Lender’s Loans shall not be
reduced or forgiven without the consent of such Defaulting Lender, (iii) the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender shall not be reduced without the consent of such Defaulting
Lender, (iv) except as set forth in Section 2.16, the amount of any fee payable
to such Defaulting Lender shall not be reduced without the consent of such
Defaulting Lender and (v) the terms of this Section 10.01(b) shall not be
altered without the consent of such Defaulting Lender.
(c)    Notwithstanding anything to the contrary contained in this Section 10.01,
in the event that the Borrower requests that this Agreement be modified or
amended in a manner that would require the unanimous consent of all of the
Lenders and such modification or amendment is agreed to by the Required Lenders,
then with the consent of the Borrower and the Required Lenders, the Borrower and
the Required Lenders shall be permitted to amend the Agreement without the
consent of the Non-Consenting Lenders to provide for (i) the termination of the
Commitment of each Non-Consenting Lender that is (x) a Revolving Credit Lender,
(y) a Term Lender or (z) both, at the election of the Borrower and the Required
Lenders; (ii) the addition to this Agreement of one or more other financial
institutions (each of which must be an Eligible Assignee and together with any
consents that would be required pursuant to Section 10.07 for an assignment to
such Eligible Assignee), or an increase in the Commitment of one or more of the
Lenders (with the written consent thereof), so that the total Commitment after
giving effect to such amendment shall be in the same amount as the total
Commitment immediately before giving effect to such amendment; (iii) if any
Loans are outstanding at the time of such amendment, the making of such
additional Loans by such new financial institutions or Required Lender or
Lenders, as the case may be, as may be necessary to repay in full, at par, the
outstanding Loans of the Non-Consenting Lenders (including, without limitation,
any amounts payable pursuant to Section 2.05(a)(iv) and 3.05)

134


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




immediately before giving effect to such amendment; and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i), (ii) and (iii) of this Section 10.01(c).
(d)    In addition, notwithstanding anything to the contrary contained in this
Section 10.01 or any Loan Document, the Administrative Agent and any Loan Party
may amend any Loan Document to correct administrative or manifest errors or
omissions, to cure any ambiguities, defects, inconsistencies or mistakes, or to
effect administrative changes that are not adverse to any Lender; provided that
no such amendment shall become effective until the fifth (5th) Business Day
after it has been posted to the Lenders, and then only if the Required Lenders
have not objected in writing thereto within such five (5) Business Day period.
Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address or facsimile number, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:
(i)    if to Holdings or any other Restricted Subsidiary, the Administrative
Agent, theany L/C Issuer or the Swing Line Lender, to the address, facsimile
number or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number or telephone number as shall be designated
by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number or telephone
number specified in its Administrative Questionnaire or to such other address,
facsimile number or telephone number as shall be designated by such party in a
notice to the Borrower, the Administrative Agent, theany L/C Issuer and the
Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; and (C) if delivered by facsimile,
when sent and receipt has been confirmed; provided that notices and other
communications to the Administrative Agent, theany L/C Issuer and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. Notices and other communications to the Lenders and theany L/C
Issuer or the Swing Line Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that, the
foregoing shall not apply to notices to any Lender or any L/C Issuer or the
Swing Line Lender pursuant to Section 2 if such Lender or such L/C Issuer or the
Swing Line Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving, or is unwilling to receive, notices under Section 2
by electronic communication. In no event shall a voice-mail message be effective
as a notice, communication or confirmation hereunder. Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement (which can be in electronic format)); and (ii) notices or
communications posted to an Internet or intranet website (including Intralinks®,
ClearPar® and SyndTrak® and any other Internet or extranet-based site) shall be
deemed

135


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




received upon the deemed receipt by the intended recipient, at its e-mail
address as described in clause (i) above, of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in the case of clauses (i) and (ii) above, if such notice, email
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on Holdings and all
Restricted Subsidiaries, the Agents and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Agent-Related Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct by such Agent-Related Person.
Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Section 10.04.    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Arranger and the Administrative Agent (including, as
applicable, any Supplemental Administrative Agent) for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Weil, Gotshal & Manges LLP and, if necessary, of one local counsel and one
regulatory counsel in each foreign jurisdiction as agreed between the
Administrative Agent and the Borrower, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs of counsel (which counsel
shall be limited as provided in Section 10.05). The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other reasonable out-of-pocket
expenses incurred by any Agent. All amounts due under this Section 10.04 shall
be paid

136


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




promptly. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.
Section 10.05.    Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees that it
shall indemnify and hold harmless each Agent-Related Person, each Arranger, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, attorneys-in-fact, trustees and advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs (which shall be limited to one (1)
counsel to the Indemnitees taken as a whole (and, if necessary, one local
counsel and one regulatory counsel to the Indemnitees taken as a whole in each
appropriate jurisdiction), unless (x) the interests of the Indemnitees are
sufficiently divergent, in which case additional counsel may be appointed and
(y) if the interests of any Lender or group of Lenders (other than all of the
Lenders) are distinctly or disproportionately affected, one additional counsel
for such Lender or group of Lenders)) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby; (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
thean L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit); (c) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property or facility
currently or formerly owned or operated by Holdings or any Restricted
Subsidiary, or any Environmental Liability related in any way to Holdings or any
Restricted Subsidiary; or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is instituted by a third party or by Holdings
or any Restricted Subsidiary) (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) have been determined in
the final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee or a material breach of the Loan Documents by such Indemnitee or (y)
arise from claims of any of the Indemnitees solely against one or more
Indemnitees (and not by one or more Lenders against the Administrative Agent or
one or more of the other Agents) that have not resulted from the action,
inaction, participation or contribution of Holdings or any Restricted
Subsidiary, their Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Holdings or any Restricted Subsidiary, its directors,

137


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid promptly.
The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
Section 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.
Section 10.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (unless in connection with a transaction permitted under Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b) or, in the case of any Eligible Assignee that, upon giving
effect to such assignment, would be an Affiliated Lender, Section 10.07(i); (ii)
by way of participation in accordance with the provisions of Section 10.07(d);
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f) or Section 10.07(h), as the case may be; or
(iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Each Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment and the Revolving Credit Loans
at the time owing to it and all of its rights and obligations with respect to
the Term Loans, Swing Line Loans and Letters of Credit); provided that any such
assignment shall be subject to the following conditions:
(i)    (A) in the case of an assignment of (x) the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment and Term Commitment and the
Term Loans, Revolving Credit Loans and Swing Line Loans at the time owing to it
or (y) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned and (B) in any case not
described in clause

138


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(b)(i)(A) above, the aggregate amount of the Term Loans, the Term Commitment or
the Revolving Credit Commitment (which for this purpose includes the Outstanding
Amount of Revolving Credit Loans thereunder) or, if the applicable Commitment is
not then in effect, the principal outstanding balance of the Term Loans or the
Outstanding Amount of Revolving Credit Loans of the assigning Lender subject to
each such assignment (determined as of the effective date of the Assignment and
Assumption with respect to such assignment) shall not be less than $2,500,000,
unless the Administrative Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to or by
Approved Funds will be treated as a single assignment for the purpose of meeting
the minimum transfer requirements.
(ii)    (A) if any such assignment shall be of the assigning Lender’s
Outstanding Amount of Revolving Credit Loans and Revolving Credit Commitment,
such assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Outstanding Amount of Revolving Credit Loans and the Revolving Credit
Commitment assigned and (B) if any such assignment shall be of the assigning
Lender’s Term Loans and Term Commitment, such assignment shall be made as an
assignment of a proportionate part of all the assigning Lenders rights and
obligations under this Agreement with respect to the Term Loans and Term
Commitment assigned. Any such assignment need not be ratable as among the Term
Loan Facility and the Revolving Credit Facility.
(iii)    No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) above and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required with respect to assignments of Revolving Credit
Loans and Revolving Credit Commitments unless (x) an Event of Default in respect
of Section 8.01(a), Section 8.01(f) or Section 8.01(g) shall have occurred and
be continuing at the time of such assignment or would result therefrom, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z)
such assignment is by an Affiliate of the Administrative Agent made within sixty
(60) Business Days after the Closing Date of its Commitments held on the Closing
Date; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer of a particular Class (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit of such Class (whether or not then outstanding)

139


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(D)    The consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Swing Line Loans.
(iv)    the parties to each assignment (which shall not include the Borrower
unless its consent to such assignment is required hereunder) shall (A) execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (B) manually execute and deliver to the
Administrative Agent an Assignment and Assumption together with a processing and
recordation fee of $3,500 (which fee may be waived by the Administrative Agent
in its discretion); provided that only a single processing and recordation fee
shall be payable in respect of multiple contemporaneous assignments to Approved
Funds with respect to any Lender; and
(v)    the assigning Lender shall deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent.
(vi)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(c), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05,
Section 10.04 and Section 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything to the contrary contained in this Agreement,
the Credit Extensions are intended to be treated as registered obligations for
federal income tax purposes. Any right or title in or to any Credit Extensions
(including with respect to the principal amount and any stated interest thereon)
may only be assigned or otherwise transferred through the Register. This Section
shall be construed so

140


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




that the Credit Extensions are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code,
Treasury Regulation Section 5f.103-1(c) and any other related regulations (or
any successor provisions of the Code or such regulations). The Register shall be
conclusive evidence absent manifest error of the principal and any stated
interest amount owed under the Credit Extensions.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to Section
10.07(e), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and Section 3.05 (subject to the
requirements and limitations therein and in Sections 3.06 and 10.15) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(b) and such Participant agrees to be bound by such
Sections and Section 3.06. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld or delayed).
(f)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

141


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that an SPC shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein and in Sections 3.06 and 10.15) , but (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including their obligations under Section 3.01, Section 3.04 or
Section 3.05), unless the grant to an SPC is made with the prior written consent
of the Borrower (which shall not be unreasonably withheld or delayed), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of or notice to the Administrative Agent
or the Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).
(x)    (i)    Subject to the terms of Section 10.07(b)(i), (b)(ii), (b)(v) and
(b)(vi), any Lender may assign all or a portion of its Term Loans to any Person
who, after giving effect to such assignment, would be an Affiliated Lender
(without the consent of any Person but subject to acknowledgment by the
Administrative Agent); provided that:
(A)    Except as previously disclosed in writing to the Administrative Agent and
the Term Lenders, each Affiliated Lender shall represent and warrant that, as of
the date of any assignment to or from such Affiliated Lender pursuant to this
Section 10.07(i), neither the Affiliated Lender nor the Sponsor to which such
Affiliated Lender is an Affiliate has any material non-public information
(“MNPI”) with respect to Holdings, any of its Subsidiaries or their respective
securities that has not been disclosed to the assigning Lender, potential
assignee, the Administrative Agent and the Lenders (other than because such
Person does

142


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




not wish to receive MNPI with respect to Holdings, any of its Subsidiaries or
their respective securities) prior to such date to the extent such information
could reasonably be expected to have a material effect upon, or otherwise be
material, to such Person’s decision to assign its Term Loans to or receive an
assignment of Term Loans from such Affiliated Lender (as applicable);
(B)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit J hereto (an “Affiliated Lender
Assignment and Assumption”) together with a processing and recordation fee of
$3,500;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to an Affiliated Lender
and any purported assignment of Revolving Credit Commitments or Revolving Credit
Loans to an Affiliated Lender shall be null and void; and
(D)    at the time of such assignment after giving affect to such assignment,
the aggregate principal amount of all Loans held by Affiliated Lenders shall not
exceed 20% of the aggregate principal amount of all Loans and Commitments
outstanding under this Agreement.
(ii)    Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of Holdings and its Subsidiaries are not
invited or (B) receive any information or material prepared by Administrative
Agent or any Lender or any communication by or among Administrative Agent and/or
one or more Lenders, except to the extent such information or materials have
been made available to Holdings, its Subsidiaries or their representatives.
(iii)    Notwithstanding anything to the contrary in this Agreement (including
in Section 10.01 or the definition of “Required Lenders”), for purposes of
determining whether the Required Lenders, all affected Lenders or all Lenders
have (A) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, (B) otherwise acted on any matter
related to any Loan Document or (C) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, an Affiliated Lender shall be deemed
to have voted its interest as a Lender without discretion in the same proportion
as the allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders; provided that no amendment, modification, waiver, consent or
other action with respect to any Loan Document shall deprive such Affiliated
Lender of its Pro Rata Share of any payments to which such Affiliated Lender is
entitled under the Loan Documents without such Affiliated Lender providing its
consent; provided, further, that such Affiliated Lender shall have the right to
approve any amendment, modification, waiver or consent of the type described in
Section 10.01 (a)(i), (a)(ii), (a)(iii) or (a)(iv) of this Agreement to the
extent that such Affiliated Lender is affected thereby; and, in

143


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver to the Administrative Agent any instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.07(i); provided that if the
Affiliated Lender fails to promptly execute such instrument such failure shall
in no way prejudice any of the Administrative Agent’s rights under this
paragraph and (y) the Administrative Agent is hereby appointed (such appointment
being coupled with an interest) by the Affiliated Lender as the Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of the
Affiliated Lender and in the name of the Affiliated Lender, from time to time in
the Administrative Agent’s discretion, to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 10.07(i)(iii).
(iv)    Each Affiliated Lender, solely in its capacity as a Term Lender, hereby
agrees, and each Affiliated Lender Assignment Agreement shall provide a
confirmation that, if Holdings or any Restricted Subsidiary shall be subject to
any voluntary or involuntary proceeding commenced under any Debtor Relief Laws
(“Bankruptcy Proceedings”), (i) such Affiliated Lender shall not take any step
or action in such Bankruptcy Proceeding to object to, impede or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Loans (a “Claim”) (including, without limitation, objecting to any debtor
in possession financing, use of cash collateral, grant of adequate protection,
sale or disposition, compromise or plan of reorganization) so long as such
Affiliated Lender is treated in connection with such exercise or action on the
same or better terms as the other Term Lenders and (ii) with respect to any
matter requiring the vote of Term Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Loans held by such Affiliated Lender (and any Claim with
respect thereto) shall be deemed to be voted in accordance with clause (iii) of
this Section 10.07(i), so long as such Affiliate Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Term Lenders. For the avoidance of doubt, the Lenders and
each Affiliated Lender agree and acknowledge that the provisions set forth in
this clause (iv) of Section 10.07(i), and the related provisions set forth in
each Affiliated Lender Assignment and Assumption, constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the United States Bankruptcy Code, and, as such, would be enforceable for all
purposes in any case where Holdings or any Restricted Subsidiary has filed for
protection under any Debtor Relief Law applicable to Holdings or any such
Restricted Subsidiary.
Section 10.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (provided that the Agent or Lender that
discloses any Information pursuant to this clause (c) shall provide the Borrower
prompt notice of such disclosure to the extent permitted by applicable Law); (d)
to any other party to this Agreement; (e) subject to an agreement containing

144


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08; (h)
to any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization) (in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, promptly notify the Borrower, in
advance, to the extent lawfully permitted to do so); (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to Holdings and its Restricted Subsidiaries received by it
from such Lender); (j) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder to the extent reasonably necessary in connection with such
enforcement or (k) to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.08 or as
may otherwise be reasonably acceptable to the Borrower). In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents (other than any Fee Letter), the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from Holdings or any of its Subsidiaries relating to
Holdings or any of its Restricted Subsidiaries or its or their business, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by Holdings or any of its Subsidiaries other than as a
result of a breach of this Section 10.08; provided that, in the case of
information received from Holdings or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential.
Section 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Default
or Event of Default, after obtaining the prior written consent of the
Administrative Agent, each Lender and its Affiliates are authorized at any time
and from time to time, without prior notice to Holdings or any Subsidiary, any
such notice being waived by Holdings (on its own behalf and on behalf of each
Subsidiary) to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender or such
Affiliate of a Lender to or for the credit or the account of Holdings and the
respective Subsidiaries against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender or its Affiliates; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Lender under this Section 10.09 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent and such Lender may have.
Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the

145


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Agent or Lender may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
Section 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
Section 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding (except, with respect to Letters of Credit,
to the extent such Letters of Credit are Cash Collateralized as set forth in
Section 2.03(g)).
Section 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.15.    Tax Forms. (a) To the extent it is qualified for any exemption
from or reduction in United States federal withholding tax with respect to any
Loan made to the Borrower, each Lender and Agent that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that lends to the
Borrower (each, a “Non-US Lender”) shall deliver to the Borrower and the
Administrative

146


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN, W-8EXP or any successor
thereto (relating to such Non-US Lender and entitling it to an exemption from,
or reduction of, United States federal withholding tax on specified payments to
be made to such Non-US Lender by the Borrower pursuant to this Agreement or any
other Loan Document) or IRS Form W-8ECI or any successor thereto (relating to
all payments to be made to such Non-US Lender by the Borrower pursuant to this
Agreement or any other Loan Document) or such other evidence reasonably
satisfactory to the Borrower and the Administrative Agent that such Non-US
Lender is entitled to an exemption from, or reduction of, United States federal
withholding tax, including any exemption pursuant to Section 881(c) of the Code,
and in the case of a Non-US Lender claiming such an exemption under Section
881(c) of the Code, a certificate substantially in the form of Exhibits I-1,
I-2, I-3 and I-4 (the “US Tax Certificate”) that establishes in writing to the
Borrower and the Administrative Agent that such Non-US Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent
shareholder within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the
Code, (iii) a controlled foreign corporation described in Section 881(c)(3)(C)
of the Code and (iv) receiving any payment under any Loan Document that is
effectively connected with a U.S. trade or business. Thereafter and from time to
time, to the extent it is then qualified for any exemption from or reduction in
United States federal withholding tax, each such Non-US Lender shall (A)
promptly submit to the Borrower and the Administrative Agent such additional
duly and properly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States federal withholding taxes in respect of payments to be made to such
Non-US Lender by the Borrower pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any previously claimed exemption or reduction.
(i)    Each Non-US Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender, or where Non-U.S. Lender is a
partnership for U.S. federal income tax purposes), shall deliver to the Borrower
and the Administrative Agent on the date when such Non-US Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), (A) two duly signed, properly completed copies of the forms
or statements required to be provided by such Non-US Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Non-US Lender acts for its own account that is not subject to United States
federal withholding tax, and (B) two duly signed, properly completed copies of
IRS Form W-8IMY (or any successor thereto), together with any information such
Non-US Lender is required to transmit with such form, and any other certificate
or statement of exemption required under the Code, to establish that such Non-US
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Non-US Lender, including any applicable U.S. Tax
Certificate, provided that if the

147


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners;
(ii)    The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.
(b)    Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code that lends to the Borrower (each, a “US
Lender”) shall deliver to the Administrative Agent and the Borrower two duly
signed, properly completed copies of IRS Form W-9 on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such US Lender is entitled to an exemption from United States
backup withholding tax, or any successor form. Notwithstanding anything to the
contrary in this Agreement, if such US Lender fails to deliver such forms, then
the Administrative Agent may withhold from any payment to such US Lender an
amount equivalent to the applicable backup withholding tax imposed by the Code
and the Borrower shall not be liable for any additional amounts with respect to
such withholding.
Section 10.16.    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN DOCUMENT
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES EXCEPT AS SET FORTH IN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
Section 10.17.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY,

148


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------




AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.18.    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings and the Borrower and the Administrative
Agent shall have been notified by each Lender, the Swing Line Lender and theeach
L/C Issuer that each such Lender, the Swing Line Lender and theeach such L/C
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, each Agent and each Lender and their
respective successors and assigns, except that neither Holdings nor the Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by Section
7.04.
Section 10.19.    USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and such Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and such Guarantors in accordance with the Act.
Section 10.20.    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrower (on behalf of itself and each of the other Subsidiaries) acknowledges
and agrees that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Holdings and the
Borrower, on the one hand, and the Agents and the Lenders, on the other hand,
and both Holdings and the Borrower are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents and the Lenders is, and
has been acting solely as a principal and is not the agent or fiduciary for,
Holdings or the Borrower; and (iii) the Agents and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and Holdings
and the Borrower have both consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

149


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CCA CLUB OPERATIONS HOLDINGS, LLC,
as Holdings
By:
/s/ Ingrid J. Keiser    
Name: Ingrid J. Keiser
Title: Secretary

CLUBCORP CLUB OPERATIONS, INC., as
Borrower
By:
/s/ Ingrid J. Keiser    
Name: Ingrid J. Keiser
Title: Secretary




[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENTCLUBCORP CLUB OPERATIONS, INC.
CREDIT AGREEMENT]


US_ACTIVE:\44299297\214\35899.0483

--------------------------------------------------------------------------------

 



CITICORP NORTH AMERICA, INC., individually
as Administrative Agent, L/C Issuer and Swing Line
Lender
By:
/s/ Ana E. Rosu    
Name: Ana E. Rosu
Title: Authorized Signatory




[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENTCLUBCORP CLUB OPERATIONS, INC.
CREDIT AGREEMENT]


US_ACTIVE:\44299297\214\35899.0483



--------------------------------------------------------------------------------

 



CITICORP NORTH AMERICA, INC., as Lender
By:
/s/ Ana E. Rosu    
Name: Ana E. Rosu
Title: Authorized Signatory




[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENTCLUBCORP CLUB OPERATIONS, INC.
CREDIT AGREEMENT]


US_ACTIVE:\44299297\214\35899.0483



--------------------------------------------------------------------------------

 



Acknowledged and Agreed, solely for purposes of Section 2.03(l):

CITIBANK, N.A., as L/C Issuer
By:
/s/ Arnold Y. Wong    
Name: Arnold Y. Wong
Title: Vice President












[CLUBCORP CLUB OPERATIONS, INC. CREDIT AGREEMENTCLUBCORP CLUB OPERATIONS, INC.
CREDIT AGREEMENT]


US_ACTIVE:\44299297\214\35899.0483



--------------------------------------------------------------------------------










Summary Report:
Litéra® Change-Pro TDC 7.0.0.360 Document Comparison done on 8/30/2013 11:27:23
AM
Style Name: Suhan Default
Original DMS:iw://USDMS/US_Active/44299297/2
Modified DMS: iw://USDMS/US_Active/44299297/14
Changes:
Add
768
Delete
412
Move From
38
Move To
38
Table Insert
1
Table Delete
0
Embedded Graphics (Visio, ChemDraw, Images etc.)
0
Embedded Excel
0
Format Changes
0
Total Changes:
1257









